

Exhibit 10.1

THIRD AMENDED AND RESTATED
CREDIT AGREEMENT


Dated as of
 
September 30, 2011
 
among
 
VANGUARD NATURAL GAS, LLC,
as Borrower,
 
CITIBANK, N.A.,
as Administrative Agent and Issuing Bank,
 


 
and
 


 
The Other Lenders Party Hereto
 
CITIGROUP GLOBAL MARKETS INC.,
as Co-Lead Arranger, Sole Bookrunner and Co-Syndication Agent
 
BNP PARIBAS,
as Co-Lead Arranger and Co-Syndication Agent
 




$1,500,000,000
SENIOR SECURED FIRST LIEN
REVOLVING CREDIT FACILITY
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.01
Terms Defined Above
2
Section 1.02
Certain Defined Terms
2
Section 1.03
Types of Loans and Borrowings
28
Section 1.04
Accounting Terms and Determinations; GAAP
28
Section 1.05
Changes in GAAP
29
Section 1.06
Calculations: Rounding
29
Section 1.07
Determination of Time of Day
29
Section 1.08
Amounts of Letters of Credit
29



 
ARTICLE II
 
The Credits
 
Section 2.01
Commitments
29
Section 2.02
Loans and Borrowings
30
Section 2.03
Requests for Borrowings
31
Section 2.04
Interest Elections
32
Section 2.05
Funding of Borrowings
33
Section 2.06
Termination and Reduction of the Aggregate Commitments
34
Section 2.07
Borrowing Base
35
Section 2.08
Letters of Credit
38
Section 2.09
Collateral
44
Section 2.10
Additional Conditions for Future Acquisitions
44
Section 2.11
Swap Agreements for Properties to be Acquired
45
Section 2.12
Cash Collateral
46
Section 2.13
Defaulting Lenders
46



 
ARTICLE III
 
Payments of Principal and Interest; Prepayments; Fees
 
Section 3.01
Repayment of Loans
48
Section 3.02
Interest
48
Section 3.03
Alternate Rate of Interest
49
Section 3.04
Prepayments
50
Section 3.05
Fees
52



 
ARTICLE IV
 
Payments; Pro Rata Treatment; Sharing of Set-offs
 
Section 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
53
Section 4.02
Presumption of Payment by the Borrower
54
Section 4.03
Certain Deductions by the Administrative Agent
55
Section 4.04
Disposition of Proceeds
55



 
ARTICLE V
 
Increased Costs; Break Funding Payments; Taxes; Illegality
 
Section 5.01
Increased Costs
55
Section 5.02
Break Funding Payments
57
Section 5.03
Taxes
57
Section 5.04
Mitigation Obligations; Replacement of Lenders
61
Section 5.05
Illegality
61

 
 
ARTICLE VI
 
 
Conditions Precedent
 
Section 6.01
Conditions to Execution
62
Section 6.02
Conditions to Effectiveness
64
Section 6.03
Conditions Precedent to Each Credit Event
68


 
 
 
ARTICLE VII

 
 
Representations and Warranties
 
Section 7.01
Organization; Powers
69
Section 7.02
Authority; Enforceability
69
Section 7.03
Approvals; No Conflicts
70
Section 7.04
Financial Condition; No Material Adverse Change
70
Section 7.05
Litigation
71
Section 7.06
Environmental Matters
71
Section 7.07
Compliance with the Laws and Agreements; No Defaults
72
Section 7.08
Investment Company Act
72
Section 7.09
Taxes
72
Section 7.10
ERISA
73
Section 7.11
Disclosure; No Material Misstatements
74
Section 7.12
Insurance
74
Section 7.13
Restriction on Liens
75
Section 7.14
Subsidiaries
75
Section 7.15
Location of Business and Offices
75
Section 7.16
Properties; Titles, Etc
75
Section 7.17
Maintenance of Properties
76
Section 7.18
Gas Imbalances, Prepayments
77
Section 7.19
Marketing of Production
77
Section 7.20
Swap Agreements
77
Section 7.21
Use of Loans and Letters of Credit
77
Section 7.22
Solvency
78
Section 7.23
Sanctioned Persons
78
Section 7.24
Security Instruments
78
Section 7.25
Article 8 of Uniform Commercial Code
79



 
ARTICLE VIII
 
Affirmative Covenants
 
Section 8.01
Financial Statements; Other Information
79
Section 8.02
Notices of Material Events
82
Section 8.03
Existence; Conduct of Business
83
Section 8.04
Payment of Obligations
84
Section 8.05
Performance of Obligations under Loan Documents
84
Section 8.06
Operation and Maintenance of Properties
84
Section 8.07
Insurance
85
Section 8.08
Books and Records; Inspection Rights
85
Section 8.09
Compliance with Laws
86
Section 8.10
Environmental Matters
86
Section 8.11
Further Assurances
87
Section 8.12
Reserve Reports
87
Section 8.13
Reserve Reports
88
Section 8.14
Additional Collateral; Additional Guarantors
89
Section 8.15
ERISA Compliance
90


 
 
ARTICLE IX
 
Negative Covenants
 
Section 9.01
Financial Covenants
91
Section 9.02
Debt
91
Section 9.03
Liens
92
Section 9.04
Dividends, Distributions and Redemptions
93
Section 9.05
Investments, Loans and Advances
93
Section 9.06
Nature of Business; International Operations
95
Section 9.07
Limitation on Leases
95
Section 9.08
Proceeds of Loans
95
Section 9.09
ERISA Compliance
95
Section 9.10
Sale or Discount of Receivables
96
Section 9.11
Mergers, Etc
97
Section 9.12
Sale of Properties
97
Section 9.13
Environmental Matters
97
Section 9.14
Transactions with Affiliates
97
Section 9.15
Subsidiaries
97
Section 9.16
Negative Pledge Agreements; Dividend Restrictions
98
Section 9.17
Gas Imbalances, Take-or-Pay or Other Prepayments
98
Section 9.18
Swap Agreements
98
Section 9.19
Marketing Activities
99



 
 
ARTICLE X
 
Events of Defaul; Remedies
 
Section 10.01
Events of Default
100
Section 10.02
Remedies
103



 
ARTICLE XI
 
The Agents
 
Section 11.01
Appointment; Powers
104
Section 11.02
Rights as a Lender
105
Section 11.03
Exculpatory Provisions
105
Section 11.04
Reliance by Administrative Agent
106
Section 11.05
Delegation of Duties
107
Section 11.06
Resignation of Administrative Agent and/or Issuing Bank
107
Section 11.07
Non-Reliance on Administrative Agent and Other Lenders
108
Section 11.08
No Other Duties, etc
108
Section 11.09
Administrative Agent May File Proofs of Claim
109
Section 11.10
Collateral and Guaranty Matters
109
Section 11.11
Secured Swap Agreements and Secured Treasury Management Agreements
110



 
 
ARTICLE XII
 
Miscellaneous
 
Section 12.01
Notices
110
Section 12.02
Waivers; Amendments
113
Section 12.03
Expenses, Indemnity; Damage Waiver
115
Section 12.04
Successors and Assigns Generally
117
Section 12.05
Survival; Revival; Reinstatement
121
Section 12.06
Counterparts; Integration; Effectiveness; Electronic Signatures
122
Section 12.07
Severability
123
Section 12.08
Right of Setoff
123
Section 12.09
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL
123
Section 12.10
Headings
125
Section 12.11
Confidentiality
125
Section 12.12
Interest Rate Limitation
126
Section 12.13
EXCULPATION PROVISIONS
127
Section 12.14
Collateral Matters; Swap Agreements; Treasury Management Agreements
127
Section 12.15
No Third Party Beneficiaries
127
Section 12.16
USA Patriot Act Notice
128
Section 12.17
Amendment and Restatement; Release
128
Section 12.18
Replacement of Lenders
128
Section 12.19
Time of the Essence
129
Section 12.20
No Advisory or Fiduciary Responsibility
129
Section 12.21
The Parent
130



 
 
 

--------------------------------------------------------------------------------

 



 
ANNEXES, EXHIBITS AND SCHEDULES
 
Annex I                                Commitments, Applicable Percentages and
Maximum Credit Amounts


Exhibit A                                Form of Note
Exhibit B                                Form of Borrowing Request
Exhibit C                                Form of Interest Election Request
Exhibit D                                Form of Compliance Certificate
Exhibit E                                Security Instruments
Exhibit F                                Form of Assignment and Assumption
Exhibit G-1
Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
partnerships)

Exhibit G-2
Form of U.S. Tax Compliance Certificate (Foreign Participants that are not
partnerships)

Exhibit G-3
Form of U.S. Tax Compliance Certificate (Foreign Lenders that are partnerships)

Exhibit G-4
Form of U.S. Tax Compliance Certificate (Foreign Participants that are
partnerships)



Schedule 1.01                                           Existing Letters of
Credit on the Effective Date
Schedule 7.05                                           Litigation
Schedule 7.06                                           Environmental
Schedule 7.12                                           Insurance
Schedule 7.14                                           Subsidiaries and
Partnerships
Schedule 7.18                                           Gas Imbalances
Schedule 7.19                                           Marketing Contracts
Schedule 7.20                                           Current Swap Agreements
Schedule 9.03                                           Existing Liens
Schedule 9.05                                           Investments

 
 

--------------------------------------------------------------------------------

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 30, 2011,
is among VANGUARD NATURAL GAS, LLC, a limited liability company duly formed and
existing under the laws of the Commonwealth of Kentucky (the "Borrower"); each
of the Lenders from time to time party hereto; and CITIBANK, N.A. (in its
individual capacity, "Citibank"), as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
"Administrative Agent").
 
R E C I T A L S
 
A.           The Borrower (formerly known as Nami Holding Company, LLC),
Administrative Agent, and certain lenders have previously entered into that
certain Credit Agreement dated as of January 3, 2007, as amended by that certain
First Amendment to Credit Agreement dated as of March 2, 2007, and as amended by
that certain Second Amendment to Credit Agreement dated as of April 13, 2007,
and as amended by that certain Third Amendment to Credit Agreement dated as of
May 4, 2007, and as amended by that certain Fourth Amendment to Credit Agreement
dated as of August 30, 2007, and as amended by that certain Fifth Amendment to
Credit Agreement dated as of October 5, 2007, and as amended by that certain
Sixth Amendment to Credit Agreement dated as of November 15, 2007 (collectively,
the "Original 2007 Credit Agreement").
 
B.           The Borrower, the Administrative Agent and certain Lenders then
amended and restated the Original 2007 Credit Agreement pursuant to the terms of
a First Amended and Restated Credit Agreement as of February 14, 2008, which was
then amended by that certain First Amendment to First Amended and Restated
Credit Agreement dated as of May 15, 2008, that certain Second Amendment to
First Amended and Restated Credit Agreement dated as of October 22, 2008, that
certain Third Amendment to First Amended and Restated Credit Agreement dated as
of February 18, 2009, and that certain Fourth Amendment to First Amended and
Restated Credit Agreement dated as of June 26, 2009 (these five instruments are
collectively referred to herein as the "Original 2008 Credit Agreement").
 
C.           The Borrower, the Administrative Agent and certain Lenders then
amended and restated the Original 2008 Credit Agreement pursuant to the terms of
a that certain Second Amended and Restated Credit Agreement as of August 31,
2009, which was then amended by that certain First Amendment to Second Amended
and Restated Credit Agreement dated as of October 1, 2009, that certain Second
Amendment to Second Amended and Restated Credit Agreement dated as of June 1,
2010, that certain Third Amendment to Second Amended and Restated Credit
Agreement dated as of November 16, 2010, that certain Fourth Amendment to Second
Amended and Restated Credit Agreement dated as of December 31, 2010 (these five
instruments are collectively referred to herein as the "Original 2009 Credit
Agreement")
 
D.           The Borrower has directed that a portion of the proceeds of the
credit facility created by this Agreement (refer to Article I for definitions
not otherwise defined) be used to acquire the indebtedness, and the security for
the indebtedness, of the Encore Entities created pursuant to the ENP Credit
Agreement.  This acquired indebtedness will be consolidated with the other
indebtedness created by this Agreement and become part of the Obligations.  In
addition, the security for this acquired indebtedness will be consolidated,
amended and restated in order to secure the Obligations.
 
 
1

--------------------------------------------------------------------------------

 
E.           The parties desire to further amend the Original 2009 Credit
Agreement to make certain agreed to changes.  Because of the number of
amendments previously entered into and the changes required to effect the
desired amendments, the parties deem it advantageous to restate the terms and
provisions of the Original 2009 Credit Agreement as hereinafter set forth.  This
Agreement will be executed by the parties hereto prior to effectiveness of this
Agreement.  Effectiveness of this Agreement will be contingent upon the
consummation of the acquisition of the ENP Common Units constituting the
remaining Equity Interests in ENP in accordance with the terms of the ENP
Transaction Documents and certain other conditions precedent to effectiveness
(refer to Article I for definitions not otherwise defined).
 
In consideration of the mutual covenants and agreements herein contained and of
the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto hereby agree that the Original 2009 Credit Agreement is amended
and restated in its entirety as follows:
 
ARTICLE I
 
Definitions and Accounting Matters
 
Section 1.01.                                Terms Defined Above.  As used in
this Agreement, each term defined above has the meaning indicated above.
 
Section 1.02.                                Certain Defined Terms.  As used in
this Agreement, the following terms have the meanings specified below:
 
"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
"Acquiring Entity" has the meaning assigned to such term in Section 2.10.
 
"Acquisition Company" means Vanguard Acquisition Company, LLC, a Delaware
company, formed by the Borrower to effectuate the merger and the ENP
Transactions pursuant to the terms of the Merger Agreement.
 
"Act" has the meaning assigned such term in Section 12.16.
 
"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied from time to time by the Administrative Agent.
 
"Affected Loans" has the meaning assigned such term in Section 5.05.
 
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
 
2

--------------------------------------------------------------------------------

 
"Agent Parties" has the meaning assigned such term in Section 12.01(d)(ii).
 
"Agents" means, collectively, the Administrative Agent and other agents
subsequently named; and "Agent" shall mean either the Administrative Agent or
such other agent, as the context requires.
 
"Aggregate Commitments" at any time, means the aggregate amount of the
Commitments of all of the Lenders, but in no event shall the Aggregate
Commitments exceed the Borrowing Base in effect at such time.  The amount of the
initial Aggregate Commitments on the Effective Date is $765,000,000.
 
"Aggregate Maximum Credit Amounts" at any time shall equal the sum of the
Maximum Credit Amounts of the respective Lenders, as the same may be reduced or
terminated from time to time.
 
"Agreement" means this Third Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.
 
"Alternate Base Rate" means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
"Applicable Margin" means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate and the Letter of
Credit Fee Rate, as the case may be, the rate per annum set forth in the
Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization
Percentage then in effect:
 
Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
<25%
>25% <50%
>50% <75%
>75% <90%
>90%
Eurodollar Loans
1.50%
1.75%
2.00%
2.25%
2.50%
ABR Loans and Letter of Credit Fee Rate
0.50%
0.75%
1.00%
1.25%
1.50%
Commitment Fee Rate
0.50%
0.50%
0.375%
0.375%
0.375%

 
Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the "Applicable Margin" will be determined based on the rates per annum set
forth on the grid when the Borrowing Base Utilization Percentage is 90% or more.
 
"Applicable Percentage" means, with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender's Commitment.  If the Aggregate
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Aggregate Commitments most recently in effect, giving
effect to any assignments.  The initial Applicable Percentage of each Lender is
set forth on Annex I or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.
 
 
3

--------------------------------------------------------------------------------

 
 
 
"Approved Counterparty" means (a) any Lender or any Affiliate of a Lender, or
(b) any other Person engaged in the business of writing Swap Agreements whose
long term senior unsecured debt rating is A-/A3 by S&P or Moody's (or their
equivalent) or higher and that is acceptable to the Administrative Agent, or
(c) any other Person from time to time approved by the Required Lenders.
 
"Approved Fund" means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
 
"Approved Petroleum Engineers" means DeGolyer and MacNaughton and any other
independent petroleum engineers acceptable to the Administrative Agent.
 
"Approving Lenders" means, with respect to any Proposed Borrowing Base Increase
with respect to which there is a Dissenting Lender, those Lenders that approved
such Proposed Borrowing Base Increase.
 
"Arranger" means (a) Citigroup Global Markets Inc., in its capacities as the
co-lead arranger, sole bookrunner and co-syndication agent hereunder, and
(b) BNP Paribas, in its capacities as co-lead arranger and co-syndication agent
hereunder.
 
"ASC 815" means the Accounting Standards Codification No. 815 (Derivatives and
Hedging), as issued by the Financial Accounting Standards Board.
 
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.04(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
 
"Availability Period" means the period from and including the Effective Date to
but excluding the Termination Date.
 
"Available Funds" means, at the time of determination, the amount by which
(a) the lesser of (i) the amount of the Borrowing Base as then in effect at such
time and (ii) the amount of the Aggregate Commitments at such time, exceeds
(b) the total Revolving Credit Exposure for all Lenders at such time.
 
"Board" means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
 
 
 
4

--------------------------------------------------------------------------------

 
 
"Borrowing" means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
"Borrowing Base" means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c) and Section 2.07(e).
 
"Borrowing Base Deficiency" occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.
 
"Borrowing Base Increase Requisite Lenders" means, at any time, the
Administrative Agent together with Lenders having Loans, LC Exposure and unused
Aggregate Commitments representing more than 90% of the sum of all Loans
outstanding, LC Exposure and unused Aggregate Commitments at such time
(including the Administrative Agent, without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)); provided that Loans, LC
Exposure and unused Commitment of any Defaulting Lender at such time shall be
disregarded for purposes of making a determination of Borrowing Base Increase
Requisite Lenders.
 
"Borrowing Base Utilization Percentage" means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.
 
"Borrowing Request" means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.
 
"Capital Expenditures" means, in respect of any Person, for any period, the
aggregate (determined without duplication) of all exploration and development
expenditures and costs that are capital in nature and any other expenditures
that are capitalized on the balance sheet of such Person in accordance with
GAAP.
 
"Capital Leases" means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.
 
"Cash Collateralize" means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Bank (and "Cash Collateralization" has a
corresponding meaning).
 
 
5

--------------------------------------------------------------------------------

 
 
"Casualty Event" means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of the Subsidiaries
having a fair market value in excess of $5,000,000.
 
"Change in Control" means an event or series of events by which (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the SEC thereunder as in effect on the date hereof) of Equity
Interests representing more than 25% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent, or (b)
occupation of a majority of those seats (other than vacant seats) on the board
of managers of Parent by Persons who were neither (i) nominated by the board of
managers of the Parent nor (ii) appointed by managers so nominated.
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated
thereunder by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities or otherwise, in each case pursuant to Basel
III, shall in each case be deemed to be a "Change in Law" introduced or adopted
after the date hereof, regardless of the date enacted, adopted or issued.
 
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
 
"Collateral" means all of the "Collateral" and Mortgaged Property referred to in
the Security Instruments, and all of the other Property and other Equity
Interests of the Loan Parties and other Persons that is or is intended under the
terms of the Security Instruments to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
"Commitment" means, with respect to each Lender, the obligation of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder, in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender's name as its "Commitment" on Annex 1 or
in the Assignment and Assumption pursuant to which it became a Lender, in each
case as such commitment may be (a) terminated or reduced from time to time
pursuant to Section 2.06, (b) modified from time to time pursuant to assignments
by or to such Lender pursuant to an Assignment and Assumption, Section 12.04(b),
Section 12.18 or otherwise, and (c) terminated in accordance with Section 10.02
or otherwise in accordance with the terms of this Agreement.  Notwithstanding
the foregoing, on any date of determination, no Lender's Commitment shall exceed
such Lender's Applicable Percentage of the Borrowing Base in effect on such
date.
 
 
6

--------------------------------------------------------------------------------

 
 
"Commitment Fee Rate" has the meaning set forth in the definition of "Applicable
Margin".
 
"Communications" has the meaning assigned such term in Section 12.01(d).
 
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
"Consolidated Leverage Ratio" means, as of any date of determination, for the
Parent, the Borrower and the Subsidiaries on a consolidated basis, the ratio of
(a) Total Debt as of such date to (b) EBITDA for each four consecutive fiscal
quarter period ending on such date of determination.  For purposes of
calculating the Consolidated Leverage Ratio at any date, EBITDA shall be
calculated on a pro forma basis (as certified by the Borrower to the
Administrative Agent and as approved by the Administrative Agent) assuming that
all acquisitions made, and all dispositions completed, during the four
consecutive fiscal quarters then most recently ended have been made on the first
day of such period (but without any adjustment for projected cost savings or
other synergies).
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the managers or other
governing body of a Person will be deemed to "control" such other
Person.  "Controlling" and "Controlled" have meanings correlative thereto.
 
"Debt" means, for any Person, the sum of the following (without
duplication):  (a) all obligations of such Person for borrowed money or
evidenced by bonds, bankers' acceptances, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of letters of credit, surety or other bonds and similar
instruments; (c) all accounts payable and all accrued expenses, liabilities or
other obligations of such Person to pay the deferred purchase price of Property
or services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person; (g)
all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (i) obligations to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; (j) obligations to
pay for goods or services even if such goods or services are not actually
received or utilized by such Person; (k) any Debt of a partnership for which
such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (l)
Disqualified Capital Stock; and (m) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment.  The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.
 
 
7

--------------------------------------------------------------------------------

 
 
"Debtor Relief Laws" means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
"Defaulting Lender" means at any time, subject to Section 2.13(b), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan, make a payment to the Issuing
Bank in respect of an LC Disbursement or make any other payment due hereunder
(each, a "funding obligation"), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Administrative Agent, the Borrower or the Issuing
Bank in writing, or has stated publicly, that it does not intend to comply with
its funding obligations hereunder, unless such writing or statement states that
such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iii) any Lender that has, for three or more
Business Days after written request of the Administrative Agent or the Borrower,
failed to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause (iii)
upon the Administrative Agent’s and the Borrower’s receipt of such written
confirmation), or (iv) any Lender with respect to which a Lender Insolvency
Event has occurred and is continuing with respect to such Lender or its Parent
Company (provided, in each case, that neither the reallocation of funding
obligations provided for in Section 2.13(a)(i) as a result of a Lender's being a
Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender).  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (v) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to Section
2.13(b)) upon notification of such determination by the Administrative Agent to
the Borrower, the Issuing Bank and the Lenders.
 
"Determining Lenders" means, at any time, Lenders having Loans, LC Exposure and
unused Aggregate Commitments representing more than 50% of the sum of all Loans
outstanding, LC Exposure and unused Aggregate Commitments at such time (without
regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)); provided that Loans, LC Exposure and unused Commitment of any
Defaulting Lender at that time shall be disregarded for purposes of making a
determination of Determining Lenders.
 
 
8

--------------------------------------------------------------------------------

 
 
"Disqualified Capital Stock" means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, or requires the payment of any cash dividend or any other
scheduled payment constituting a return of capital, in the case of each of the
foregoing, on or prior to the date that is after the earlier of (a) the Maturity
Date and (b) the date on which there are no Loans, LC Exposure or other
obligations hereunder outstanding and all of the Aggregate Commitments are
terminated.
 
"Dissenting Lender" has the meaning assigned such term in Section 2.07(c)(iv).
 
"dollars" or "$" refers to lawful money of the United States of America.
 
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
 
"EBITDA" means, for any twelve-month period (except as otherwise expressly
provided) ending on the last day of any fiscal quarter, consolidated net income,
excluding any non-cash revenue or expense associated with Swap Agreements
resulting from ASC 815, less income or plus loss from discontinued operations
and extraordinary items, plus without duplication and to the extent deducted
from revenues in determining consolidated net income, the sum of (a) the
aggregate amount of consolidated Interest Expense for such period, (b) the
aggregate amount of income tax expense for such period, (c) all amounts
attributable to depletion, depreciation and amortization for such period, and
(d) all other non-cash charges, all determined on a consolidated basis with
respect to Parent, the Borrower and the Subsidiaries in accordance with GAAP,
using the results of the twelve-month period ending with that reporting period
(except as otherwise herein provided).
 
"Effective Date" means the date on which each of the conditions in Section 6.02
and Section 6.03 is satisfied (or waived in accordance with Section 12.02).
 
"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 12.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.04(b)(iii)); provided that
notwithstanding the foregoing, "Eligible Assignee" shall not include the Parent,
the Borrower or any of the Parent's Affiliates or Subsidiaries.
 
"Engineering Reports" has the meaning assigned such term in Section 2.07(c)(i).
 
"ENP" means Encore Energy Partners LP, a publicly traded Delaware limited
partnership.
 
 
9

--------------------------------------------------------------------------------

 
 
"ENP Common Units" means the common units issued by ENP representing limited
partner interests in ENP.
 
"ENP Credit Agreement" means that certain Amended and Restated Credit Agreement
dated March 7, 2007 among ENP Operating as borrower, ENP as a guarantor, Bank of
America, N.A., as administrative agent, and the lenders named therein, as from
time to time amended, supplemented or restated.
 
"ENP Entities " means ENP, ENP GP, ENP Operating, Encore Energy Partners Finance
Corporation, and Encore Clear Fork Pipeline LLC.
 
"ENP General Partner Units" means the general partner units issued by ENP or
representing general partner interests issued by ENP.
 
"ENP GP" means Encore Energy Partners GP LLC, a Delaware limited liability
company, the general partner of ENP.
 
"ENP GP LLC Member Interests" means the membership interests issued by ENP GP.
 
"ENP Oil and Gas Properties" means that portion of the ENP Properties which
constitutes Oil and Gas Properties.
 
"ENP Operating" means Encore Energy Partners Operating LLC, a Delaware limited
liability company, a wholly owned Subsidiary of ENP.
 
"ENP Pledged Interests" means collectively, the ENP General Partner Units, the
ENP Common Units and the ENP GP LLC Member Interests, all rights, titles and
interests with respect thereto, and all proceeds thereof, together constituting
100% of the Equity Interests of ENP.
 
"ENP Properties" means all Property owned by ENP and its Subsidiaries.
 
"ENP Transaction" means the acquisition by the Borrower through merger in
accordance with the terms of the ENP Transaction Documents of the ENP Common
Units not currently owned directly or indirectly by the Borrower.
 
"ENP Transaction Documents" means the Merger Agreement, and all documents,
instruments and certificates delivered or executed in connection therewith or
related thereto, as each is in existence on the Execution Date with only such
waivers, consents, amendments and modifications as have been consented to in
writing by the Administrative Agent and the Required Lenders.
 
"Environmental Laws" means any and all Governmental Requirements relating to the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment including ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.
 
 
10

--------------------------------------------------------------------------------

 
 
"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
 
"ERISA Affiliate" means each trade or business (whether or not incorporated)
which together with the Parent, the Borrower or a Subsidiary would be deemed to
be a "single employer" within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.
 
"ERISA Event" means (a) a "Reportable Event" described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Parent, the
Borrower, a Subsidiary or any ERISA Affiliate from a Plan during a plan year in
which it was a "substantial employer" as defined in section 4001(a)(2) of ERISA,
(c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under section 4041 of ERISA, (d) the institution
of proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which might constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.
 
"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
"Event of Default" has the meaning assigned such term in Section 10.01.
 
"Excepted Liens" means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been
established and maintained in accordance with GAAP; (b) Liens in connection with
workers' compensation, unemployment insurance or other social security, old age
pension or public liability obligations which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been established and maintained in accordance with GAAP; (c)
statutory landlord's liens, operators', vendors', carriers', warehousemen's,
repairmen's, mechanics', suppliers', workers', materialmen's, construction or
other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of Oil
and Gas Properties each of which is in respect of obligations that are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been established and maintained in accordance
with GAAP; (d) contractual Liens which arise in the ordinary course of business
under operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits
 
 
11

--------------------------------------------------------------------------------

 
 
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been
established and maintained in accordance with GAAP, provided that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Borrower or any Subsidiary or materially impair the value of such Property
subject thereto; (e) Liens arising solely by virtue of any statutory or common
law provision relating to banker's liens, rights of set-off or similar rights
and remedies and burdening only deposit accounts or other funds maintained with
a creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by Borrower or any of the
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrower or any Subsidiary for the purpose
of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of gas, oil, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, which do not secure any monetary obligations and which
in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; (g) minor defects
and irregularities in title to any Property which do not secure any monetary
obligations and which in the aggregate do not materially impair use of such
Property for the purposes for which such Property is held by the Borrower and
any Subsidiary or materially impair the value of such Property subject thereto;
(h) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business
and (i) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; provided, further
that Liens described in clauses (a) through (e) shall remain "Excepted Liens"
only for so long as no action to enforce such Lien has been commenced and no
intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.
 
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S.
federal  withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires
 
 
 
12

--------------------------------------------------------------------------------

 
 
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 12.18) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 5.03, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient's failure to comply with Section 5.03(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
 
"Execution Date" means the date on which each of the conditions in Section 6.01
is satisfied (or waived in accordance with Section 12.02).
 
"Existing Letters of Credit" means each Letter of Credit issued, renewed or
extended under the Original 2009 Credit Agreement and described on Schedule1.01.
 
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
"Financial Officer" means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.
 
"Financial Statements" means the financial statement or statements of the Parent
and the Subsidiaries referred to in Section 7.04(a).
 
"Flood Insurance Regulations" has the meaning specified in Section 7.12(b).
 
"Foreign Lender" means a Lender that is resident or organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes.
 
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
 
"Future Acquisition Documents" has the meaning specified in Section 2.10.
 
"GAAP" means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
 
 
13

--------------------------------------------------------------------------------

 
 
"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) over the Parent, the Borrower, any Subsidiary, any of
their Properties, any Agent, the Issuing Bank or any Lender.
 
"Governmental Requirement" means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereafter in effect, including, without limitation, Environmental
Laws, energy regulations and occupational, safety and health standards or
controls, of any Governmental Authority.
 
"Guarantors" means (a) the Parent, (b) all Subsidiaries of the Borrower, and
(c) each other Person that guarantees the Obligations pursuant to
Sections 8.14(b) and 8.14(d).
 
"Guaranty Agreement" means an agreement executed by the Guarantors in form and
substance satisfactory to the Administrative Agent, unconditionally guarantying
on a joint and several basis, payment of the Obligations, as the same may be
amended, modified or supplemented from time to time.
 
"Highest Lawful Rate" means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Obligations under
laws applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.
 
"Hydrocarbon Interests" means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases
(excluding coal and timber), or other liquid or gaseous hydrocarbon leases,
mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual
interests of whatever nature.  Unless other indicated herein, each reference to
the term "Hydrocarbon Interests" shall mean Hydrocarbon Interests of the
Borrower and the Subsidiaries.
 
"Hydrocarbons" means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.  Unless otherwise indicated herein,
each reference to the term "Hydrocarbons" shall mean Hydrocarbons of the
Borrower and the Subsidiaries.
 
"Increase Portion" means, with respect to any Proposed Borrowing Base Increase,
such portion that would increase the existing Borrowing Base.
 
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
 
 
14

--------------------------------------------------------------------------------

 
 
"Information" has the meaning assigned such term in Section 12.11.
 
"Interest Election Request" means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
 
"Interest Expense" means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Parent, the Borrower
and the Subsidiaries for such period, including to the extent included in
interest expense under GAAP:  (a) amortization of debt discount, (b) capitalized
interest and (c) the portion of any payments or accruals under Capital Leases
allocable to interest expense, minus (i) the portion of any payments or accruals
under Synthetic Leases allocable to interest expense, (ii) any imputed interest
pursuant to asset retirement obligations whether or not the same constitutes
interest expense under GAAP; and (iii) the non-cash amortized portion of
deferred financing costs.
 
"Interest Payment Date" means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months' duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months' duration after
the first day of such Interest Period.
 
"Interest Period" means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
"Interim Redetermination" has the meaning assigned such term in Section 2.07(b).
 
"Interim Redetermination Date" means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).
 
        "Investment" means, for any Person:  (a) the acquisition (whether for
cash, Property, services or securities or otherwise) of Equity Interests of any
other Person or any agreement to make any such acquisition (including, without
limitation, any "short sale" or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale) or any
capital contribution to any other Persons; (b) the making of any deposit with,
or
 
 
15

--------------------------------------------------------------------------------

 
 
advance, loan or capital contribution to, assumption of Debt of, purchase or
other acquisition of any other Debt or equity participation or interest in, or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business); (c) the purchase or acquisition (in
one or a series of transactions) of Property of another Person that constitutes
a business unit or (d) the entering into of any guarantee of, or other
contingent obligation (including the deposit of any Equity Interests to be sold)
with respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.
 
"IRS" means the United States Internal Revenue Service.
 
"Issuing Bank" means Citibank, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term "Issuing Bank" shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
 
"LC Collection Account" means each deposit account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Secured Parties, in form and substance satisfactory to the Administrative Agent
and the Issuing Bank.
 
"LC Commitment" at any time means twenty percent (20%) of the then existing
Aggregate Commitments.
 
"LC Disbursement" means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
"Lender Insolvency Event" means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator, or a similar Person charged with reorganization or liquidation of
its business or assets, including the Federal Deposit Insurance Corporation, or
any other state or federal regulatory authority acting in such a capacity, has
been appointed for such Lender or its Parent Company, or such Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment, provided that a Lender
Insolvency Event shall not occur solely by virtue of the ownership or
acquisition of any Equity Interest in that
 
 
16

--------------------------------------------------------------------------------

 
Lender or its Parent Company by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
 
"Lenders" means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
 
"Letter of Credit" means any letter of credit issued pursuant to this Agreement,
and specifically includes each Existing Letter of Credit.
 
"Letter of Credit Agreements" means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower (whether for itself
or any Subsidiary as the account party), with the Issuing Bank relating to any
Letter of Credit.
 
"Letter of Credit Fee Rate" means that rate applicable to Letters of Credit
specified in the definition of Applicable Margin.
 
"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the "LIBO Rate" with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
"Lien" means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term "Lien" shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and the Subsidiaries, as applicable,
shall be deemed to be the owner of any Property which they have acquired or hold
subject to a conditional sale agreement, or leases under a financing lease or
 
 
17

--------------------------------------------------------------------------------

 
 
other arrangement pursuant to which title to the Property has been retained by
or vested in some other Person in a transaction intended to create a financing.
 
"Loan Documents" means this Agreement, the Notes, the Letter of Credit
Agreements and the Security Instruments and all other agreements, instruments,
consents and certificates heretofore or hereafter executed and delivered by the
Parent, the Borrower or any of its Affiliates in connection with this Agreement
(other than Secured Swap Agreements and Treasury Management Agreements).
 
"Loan Parties" means, collectively, the Borrower, the Parent, each Guarantor and
each other Person (other than the Administrative Agent, the Issuing Bank or any
Lender) executing a Loan Document.
 
"Loans" means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
"Material Adverse Effect" means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, condition (financial
or otherwise) or prospects of the Parent, the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Parent, the Borrower, any Subsidiary or
any Guarantor to perform any of its obligations under any Loan Document, (c) the
validity or enforceability of any Loan Document or (d) the rights and remedies
of or benefits available to the Administrative Agent, any other Agent, the
Issuing Bank or any Lender under any Loan Document.
 
"Material Gas Imbalance" means, with respect to all gas balancing agreements to
which the Borrower or any Subsidiary is a party or by which any mineral interest
owned by the Borrower or any Subsidiary is bound, a net gas imbalance to the
Borrower or any Subsidiary, individually or taken as a whole in excess of
$5,000,000.  Gas imbalances will be determined based on written agreements, if
any, specifying the method of calculation thereof, or, alternatively, if no such
agreements are in existence, gas imbalances will be calculated by multiplying
(x) the volume of gas imbalance as of the date of calculation (expressed in
thousand cubic feet) by (y) the heating value in btu's per thousand cubic feet,
times the Henry Hub average daily spot price for the month immediately preceding
the date of calculation.
 
"Material Indebtedness" means Debt (other than the Loans, Letters of Credit and
Swap Agreements) of any one or more of the Parent, the Borrower and the
Subsidiaries in an aggregate principal amount exceeding $5,000,000.
 
"Maturity Date" means October 31, 2016.
 
"Maximum Credit Amount" means, as to each Lender, the amount set forth opposite
such Lender's name on Annex I under the caption "Maximum Credit Amounts", as the
same may be (a) reduced or terminated from time to time.  The Aggregate Maximum
Credit Amount of all Lenders on the Effective Date is $1,500,000,000.
 
"Merger Agreement" means that certain Agreement and Plan of Merger, by and among
Vanguard Natural Resources, LLC, Vanguard Natural Gas, LLC, Vanguard Acquisition
Company, LLC, Encore Energy Partners GP LLC and Encore Energy Partners LP, dated
as of
 
 
18

--------------------------------------------------------------------------------

 
July 10, 2011, with only such waivers, consents, amendments and modifications as
have been consented to in writing by the Administrative Agent and the Required
Lenders.
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
 
"Mortgaged Property" and "Mortgaged Properties" mean any Property owned by the
Borrower or any Guarantor which is subject to the Liens existing and to exist
under the terms of the Security Instruments.
 
"Mortgages" means the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, assignments of proceeds of production, security
documents and the like (including all amendments, modifications and supplements
thereto) delivered pursuant to this Agreement in order to grant Liens in Oil and
Gas Properties of the Borrower and the Subsidiaries to the Administrative Agent
for the ratable benefit of the Secured Parties.
 
"Multiemployer Plan" means a Plan which is a multiemployer plan as defined in
Section 3(37) or 4001 (a)(3) of ERISA.
 
"New Borrowing Base Notice" has the meaning assigned such term in
Section 2.07(d).
 
"Non-Consenting Lender" means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 12.02 and (ii) has been approved by the
Required Lenders.
 
"Non-Defaulting Lender" means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.
 
"Notes" means any promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
 
"Obligations" means any and all amounts owing or to be owing by the Parent, the
Borrower, any Subsidiary or any Guarantor or other Loan Party (including without
limitation, all debts, liabilities, obligations, covenants and duties of each
such Person, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising), and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate of any Loan Party of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding:  (a) to the Administrative Agent, the Issuing Bank, any
Lender or any other Secured Party under any Loan Document; (b) to any Swap
Lender under any Secured Swap Agreement (which shall be deemed to be the Swap
Termination Value as of the date the amount of Obligations is being determined),
(c) to any Treasury Management Bank under any Secured Treasury Management
Agreement, and (d) all renewals, extensions and/or rearrangements of any of the
above.
 
"Oil and Gas Properties" means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future
 
 
19

--------------------------------------------------------------------------------

 
 
unitization, pooling agreements and declarations of pooled units and the units
created thereby (including without limitation all units created under orders,
regulations and rules of any Governmental Authority) which may affect all or any
portion of the Hydrocarbon Interests; (d) all operating agreements, contracts
and other agreements, including production sharing contracts and agreements,
which relate to any of the Hydrocarbon Interests or the production, sale,
purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests; (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests; (f) all
tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereafter acquired and situated upon, used, held for use or useful in connection
with the operating, working or development of any of such Hydrocarbon Interests
or Property (excluding drilling rigs, automotive equipment, rental equipment or
other personal Property which may be on such premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, buildings, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, tanks and tank batteries, fixtures, valves,
fittings, machinery and parts, engines, boilers, meters, apparatus, equipment,
appliances, tools, implements, cables, wires, towers, casing, tubing and rods,
surface leases, rights-of-way, easements and servitudes together with all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing.  Unless otherwise indicated herein, each reference to the
term "Oil and Gas Properties" shall mean Oil and Gas Properties of the Borrower
and the Subsidiaries.
 
"Organizational Documents" mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
"Original 2007 Credit Agreement" has the meaning specified in Recital A.
 
"Original 2008 Credit Agreement" has the meaning specified in Recital B.
 
"Original 2009 Credit Agreement" has the meaning specified in Recital C.
 
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or
 
 
20

--------------------------------------------------------------------------------

 
 
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
 
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04 and Section 12.18.)
 
"Parent" means Vanguard Natural Resources, LLC, a Delaware limited liability
company, and the holder of 100% of the Equity Interests in the Borrower.
 
"Parent Company" means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
 
"Participant" has the meaning set forth in Section 12.04(d).
 
"Participant Register" has the meaning set forth in Section 12.04(d).
 
"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
"PDP" means those Proved Reserves which are expected to be recovered from
completion intervals which are open and producing at the time of the estimate.
 
"PDNP" means (a) those Proved Reserves expected to be produced from existing
completion intervals in existing wells, but due to pending pipeline connections,
regulatory agency considerations, or other mechanical or contractual
requirements, Hydrocarbon sales have not yet commenced or have been interrupted,
and (b) other non-producing Proved Reserves which exist behind the casing of
existing wells, or at minor depths below the present bottom of such wells, which
are expected to be produced through these wells in the predictable future, where
the cost of making such oil and gas available for production should be moderate
when compared to the cost of a new well.
 
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
"Plan" means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Parent, the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at
any time during the six calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Parent, the Borrower or a Subsidiary or an
ERISA Affiliate.
 
"Platform" has the meaning assigned such term in Section 12.01(d).
 
"Potential Defaulting Lender" means, at any time, (i) any Lender with respect to
which an event of the kind referred to in the definition of "Lender Insolvency
Event" has occurred and
 
 
21

--------------------------------------------------------------------------------

 
 
is continuing in respect of any subsidiary or financial institution affiliate of
such Lender, or (ii) any Lender that has notified, or whose Parent Company or a
subsidiary or financial institution affiliate thereof has notified, the
Administrative Agent, the Borrower or the Issuing Bank in writing, or has stated
publicly, that it does not intend to comply with its funding obligations
generally under other loan agreements or credit agreements or other
similar/other financing agreements, unless such writing or statement states that
such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement).  Any determination by the Administrative
Agent that a Lender is a Potential Defaulting Lender under any of clauses (i)
and (ii) above will be conclusive and binding absent manifest error, and such
Lender will be deemed a Potential Defaulting Lender (subject to Section 2.13(b))
upon notification of such determination by the Administrative Agent to the
Borrower, the Issuing Bank and the Lenders.
 
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate for loans in dollars; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.  Such rate is set by Citibank as a
general reference rate of interest, taking into account such factors as Citibank
may deem appropriate; it being understood that many of Citibank's commercial or
other loans are priced in relation to such rate, that it is not necessarily the
lowest or best rate actually charged to any customer and that Citibank may make
various commercial or other loans at rates of interest having no relationship to
such rate.
 
"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
 
"Proposed Borrowing Base" has the meaning assigned to such term in
Section 2.07(c)(i).
 
"Proposed Borrowing Base Increase" means any Proposed Borrowing Base which
would, if approved by the requisite lenders in accordance with the provisions of
Section 2.07, result in an increase to the Borrowing Base in existence on the
effective date of such Proposed Borrowing Base.
 
"Proposed Borrowing Base Notice" has the meaning assigned to such term in
Section 2.07(c)(ii).
 
"Proved Reserves" means those recoverable Hydrocarbons that have been estimated
with reasonable certainty, as demonstrated by geological and engineering data,
to be economically recoverable from the Oil and Gas Properties by existing
producing methods under existing economic conditions.
 
"Public Lender" has the meaning assigned to such term in Section 8.02.
 
"PUD" means economically recoverable Proved Reserves estimated to exist in
proved reservoirs which will be recovered from wells to be drilled in the
future.  Reserves in undrilled
 
 
22

--------------------------------------------------------------------------------

 
 
areas are included in proved reserved estimates if they are considered proved by
geologic analysis of the current well information.
 
"Recipient" means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
 
"Recognized Value" means the value determined by the Lenders attributed to the
mineral interests in the Oil and Gas Properties of the Loan Parties from the
most recent determination of the Borrowing Base, based upon the discounted
present value of the estimated net cash flow to be realized from the production
of Hydrocarbons from such Oil and Gas Properties and the other standards
specified in Section 2.07.
 
"Reconciliation Schedules" means all Reconciliation Schedules executed by the
Borrower, the Subsidiaries and their Affiliates to the Administrative Agent.
 
"Redemption" means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt.  "Redeem" has the correlative meaning thereto.
 
"Redetermination Date" means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).
 
"Register" has the meaning assigned such term in Section 12.04(c).
 
"Regulation D" means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
 
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.
 
"Remedial Work" has the meaning assigned such term in Section 8.10(a).
 
"Required Lenders" means, at any time, Lenders having Loans, LC Exposure and
unused Aggregate Commitments representing more than 66.67% of the sum of all
Loans outstanding, LC Exposure and unused Aggregate Commitments at such time
(without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)); provided that Loans, LC Exposure and unused Commitment of any
Defaulting Lender at that time shall be disregarded for purposes of making a
determination of Required Lenders.
 
"Reserve Definitions" means, at any time, the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at such time and acceptable to the
Administrative Agent.
 
"Reserve Report" means each report, in form and substance satisfactory to the
Administrative Agent, setting forth, as of each December 31st or June 30th (or
such other date in
 
 
23

--------------------------------------------------------------------------------

 
 
the event of an Interim Redetermination) the oil and gas reserves attributable
to the Oil and Gas Properties of the Borrower and the Subsidiaries, together
with a projection of the rate of production and future net income, taxes,
operating expenses and Capital Expenditures with respect thereto as of such
date, based upon the economic and pricing assumptions consistent with the
Administrative Agent's lending requirements at the time.
 
"Responsible Officer" means, as to any Person, the chief executive officer, the
president, any Financial Officer or any vice president of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.
 
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of the Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, Redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of the Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of the Subsidiaries.
 
"Revolving Credit Exposure" means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Loans and its LC
Exposure at such time.
 
"S&P" means Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto that is a nationally
recognized rating agency.
 
"Scheduled Redetermination" has the meaning assigned such term in
Section 2.07(b).
 
"Scheduled Redetermination Date" means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).
 
"SEC" means the Securities and Exchange Commission or any successor Governmental
Authority.
 
"Secured Parties" means the Lenders, the Swap Lenders, the Treasury Management
Banks and any other Person the obligations of which are secured by the Liens and
guaranties granted under the Security Instruments.
 
"Secured Swap Agreement" means any Swap Agreement entered into by the Borrower
or any of the Subsidiaries or any of the Guarantors and any Swap Lender.
 
"Secured Treasury Management Agreement" means any Treasury Management Agreement
entered into by the Borrower or any of the Subsidiaries or any of the Guarantors
and any Treasury Management Bank.
 
"Security Agreement" means (a) an agreement executed by the Parent pledging all
of the Equity Interests of the Borrower to the Administrative Agent for the
ratable benefit of the Secured Parties, which agreement shall be in form and
substance satisfactory to the Administrative Agent, and (b) an agreement
executed by the Borrower and an agreement
 
 
24

--------------------------------------------------------------------------------

 
executed by all Subsidiaries, including the ENP Entities, each in form and
substance satisfactory to the Administrative Agent, granting to the
Administrative Agent for the ratable benefit of the Secured Parties a Lien on
all personal property assets of such entity (including without limitation the
Equity Interests of a Person owned by such entity).
 
"Security Instruments" means the Guaranty Agreements, the Security Agreements,
the Mortgages, and other agreements, instruments or certificates described or
referred to in Exhibit E, and any and all other agreements, instruments,
consents or certificates now or hereafter executed and delivered by the Borrower
or any other Person (other than Secured Swap Agreements and Secured Treasury
Management Agreements) in connection with, or as security for or to guarantee
the payment or performance of the Obligations, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.
 
"Senior Notes" means any unsecured Debt of Borrower and VNR Finance, and any
guarantees thereof which has terms (including amortization, covenants and events
of default), not more restrictive on the Loan Parties than those contained in
the Loan Documents.
 
"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as "Eurocurrency Liabilities" in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
"Subsidiary" means:  (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, board of managers or other
governing body of such Person (irrespective of whether or not at the time Equity
Interests of any other class or classes of such Person shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by the Parent, the Borrower or one or
more of the Subsidiaries, and (b) any partnership of which the Parent, the
Borrower or any of the Subsidiaries is a general partner.  Unless otherwise
indicated herein, each reference to the term 'Subsidiary' shall mean a
Subsidiary of the Parent.
 
"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option (whereby the aggregate position for options
creates an obligation for the Borrower or any of the Subsidiaries or any of the
Guarantors) or similar agreement, whether exchange traded, "over-the-counter" or
otherwise, involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value
 
 
25

--------------------------------------------------------------------------------

 
or any similar transaction or any combination of these transactions; provided
that no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, managers, officers, employees
or consultants of Borrower or the Subsidiaries or the Guarantors shall be a Swap
Agreement.
 
"Swap Lender" means any Person that is a counterparty to a Swap Agreement with
the Borrower or any Subsidiary or any Guarantor that is a Lender or an Affiliate
of a Lender, or was a Lender or an Affiliate of a Lender, at the time such Swap
Agreement was entered into, provided that, so long as any Lender is a Defaulting
Lender, such Lender will not be a Swap Lender with respect to any Swap Agreement
entered into while such Lender was a Defaulting Lender.
 
"Swap Termination Value" means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
 
"Synthetic Lease" means, as to any Person, any lease (including a lease that may
be terminated by the lessee at any time) of any Property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the Property so
leased for U.S. Federal income tax purposes, other than any such lease under
which such Person is the lessor.
 
"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest
additions to tax or penalties applicable thereto.
 
"Term Loan Credit Agreement" means the Term Loan Agreement among the Borrower,
BNP Paribas and the Lenders which are parties thereto dated as of November 16,
2010, which creates the Term Loan Credit Facility.
 
"Term Loan Credit Facility" means a loan to the Borrower in accordance with the
Term Loan Documents.
 
"Term Loan Documents" means the "Loan Documents" as defined in the Term Loan
Credit Agreement.
 
"Termination Date" means the earlier of the Maturity Date and the date of
termination of the Aggregate Commitments.
 
"Total Credit Exposure" means, as to any Lender at any time, the sum of such
Lender's unused Commitment, the principal amount at such time of its outstanding
Loans and such Lender's LC Exposure at such time.
 
 
 
26

--------------------------------------------------------------------------------

 
 
"Total Debt" means, at any date, all Debt of the Parent, the Borrower and the
Subsidiaries on a consolidated basis, excluding (i) non-cash obligations under
ASC 815 and (ii) accounts payable and other accrued liabilities (for the
deferred purchase price of Property or services) from time to time incurred in
the ordinary course of business which are not greater than sixty (60) days past
the date of invoice or delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves are maintained in accordance
with GAAP.
 
"Transactions" means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
applicable Loan Parties against Mortgaged Properties, the personal property
assets of the Borrower and the Subsidiaries and the Equity Interests of the
Subsidiaries pursuant to the Security Instruments and (b) each Guarantor, the
execution, delivery and performance by such Guarantor of each Loan Document to
which it is a party, the guaranteeing of the Obligations and the other
obligations under the Guaranty Agreement by such Guarantor and such Guarantor's
grant of the security interests and provision of collateral under the Security
Instruments, and the grant of Liens by such Guarantor on Mortgaged Properties
and other Properties pursuant to the Security Instruments.
 
"Treasury Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
"Treasury Management Bank" means any Person that, at the time it enters into a
Treasury Management Agreement with the Borrower or any Subsidiary or any
Guarantor, is a Lender or an Affiliate of a Lender, or was a Lender or an
Affiliate of a Lender, at the time such Treasury Management Agreement was
entered into; provided that, so long as any Lender is a Defaulting Lender, such
Lender will not be a Treasury Management Bank with respect to any Treasury
Management Agreement entered into while such Lender was a Defaulting Lender.
 
"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
 
"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
 
"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
paragraph (f) of Section 5.03(g)(i)(B)(III).
 
"VNR Finance" means VNR Finance Corp., a Delaware corporation and a Wholly-Owned
Subsidiary.
 
"Wholly-Owned Subsidiary" means (a) any Subsidiary of which all of the
outstanding Equity Interests, on a fully-diluted basis, are owned by the Parent,
the Borrower or one or more of the Wholly-Owned Subsidiaries or are owned by the
Parent, the Borrower and one or more of the Wholly-Owned Subsidiaries or (b) if
permitted by this Agreement, any Subsidiary that is organized in a foreign
jurisdiction and is required by the applicable laws and regulations of such
 
 
 
27

--------------------------------------------------------------------------------

 
 
foreign jurisdiction to be partially owned by the government of such foreign
jurisdiction or individual or corporate citizens of such foreign jurisdiction,
provided that the Parent directly or indirectly, owns the remaining Equity
Interests in such Subsidiary and, by contract or otherwise, controls the
management and business of such Subsidiary and derives economic benefits of
ownership of such Subsidiary to substantially the same extent as if such
Subsidiary were a Wholly-Owned Subsidiary.
 
"Withholding Agent" means any Loan Party and the Administrative Agent.
 
Section 1.03.                                Types of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings, respectively, may be
classified and referred to by Type (e.g., a "Eurodollar Loan" or a "Eurodollar
Borrowing").
 
(a)           Terms Generally; Rules of Construction.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words "include",
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation".  The word "will" shall be construed to have the same meaning and
effect as the word "shall".  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person's successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words "herein",
"hereof" and "hereunder", and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) in the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including", (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement, (g) any reference to any law
or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (h) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including, cash, securities, accounts and contract rights.  No
provision of this Agreement or any other Loan Document shall be interpreted or
construed against any Person solely because such Person or its legal
representative drafted such provision.
 
(b)           Headings.  Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
Section 1.04.                                Accounting Terms and
Determinations; GAAP.  Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all determinations with respect to accounting
matters hereunder shall be made, and all financial statements and
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
certificates and reports as to financial matters required to be furnished to the
Administrative Agent or the Lenders hereunder shall be prepared for the Parent,
the Borrower and the Subsidiaries, on a consolidated basis, in accordance with
GAAP, applied on a basis consistent with the Financial Statements except for
changes in which the Parent's independent certified public accountants concur
and which are disclosed to Administrative Agent on the next date on which
financial statements are required to be delivered to the Lenders pursuant to
Section 8.01(a); provided that, unless the Borrower and the Required Lenders
shall otherwise agree in writing, no such change shall modify or affect the
manner in which compliance with the covenants contained herein is computed such
that all such computations shall be conducted utilizing financial information
presented consistently with prior periods.
 
Section 1.05.                                Changes in GAAP.  If at any time
any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
 
Section 1.06.                                Calculations: Rounding.  Any
financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
Section 1.07.                                Determination of Time of
Day.  Unless designated otherwise, all references herein to times of day shall
be references to Central time (daylight or standard, as applicable).
 
Section 1.08.                                Amounts of Letters of
Credit.  Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Letter of Credit Agreements
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
ARTICLE II
 
The Credits
 
Section 2.01.                                Commitments.  Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, each Lender agrees to make Loans to the Borrower during the Availability
Period in an aggregate principal amount that will not result in
 
 
29

--------------------------------------------------------------------------------

 
(a) such Lender's Revolving Credit Exposure exceeding the lesser of (i) such
Lender's Applicable Percentage of the Borrowing Base then in effect and
(ii) such Lender's Commitment or (b) the total Revolving Credit Exposures for
all Lenders exceeding the lesser of (i) the Borrowing Base then in effect and
(ii) the Aggregate Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow the Loans.
 
Section 2.02.                                Loans and Borrowings.
 
(a)           Borrowings; Several Obligations.  Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.
 
(b)           Types of Loans.  Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
 
(c)           Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $2,500,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by
Section 2.08(e).  Borrowings of more than one Type may be outstanding at the
same time, provided that there shall not at any time be more than a total of
eight Eurodollar Borrowings outstanding.  Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
 
(d)           Loans, Obligations and Notes.  The Obligations and credit
extensions made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The Loans made by each Lender may, at the request
of such Lender at any time, be evidenced by a single promissory note of the
Borrower in substantially the form of Exhibit A, dated, in the case of (i) any
Lender party hereto as of the date of this Agreement, as of the date of this
Agreement, or (ii) any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of the Assignment and
Assumption, payable to the order of such Lender in a principal amount equal to
its Maximum Credit Amount as in effect on such date, and otherwise duly
completed.  In the event that any Lender's Maximum Credit Amount increases or
decreases for any reason, at the request of any such Lender, the Borrower shall
deliver or cause to be delivered on the effective date of such increase or
decrease, a new Note payable to the order of such Lender (or at
 
 
30

--------------------------------------------------------------------------------

 
the option of each Lender, a modification of the existing Note payable to the
order of such Lender) in a principal amount equal to its Maximum Credit Amount
after giving effect to such increase or decrease, and otherwise duly
completed.  The date, amount, Type, interest rate and, if applicable, Interest
Period of each Loan made by each Lender, and all payments made on account of the
principal thereof, shall be recorded by the Administrative Agent and such
Lender, as applicable, on its books, and, prior to any transfer, may be endorsed
by such Lender on a schedule attached to any Note or any continuation thereof or
on any separate record maintained by the Administrative Agent and such
Lender.  Failure to make any such notation or to attach a schedule shall not
affect the Administrative Agent's or any Lender's, or the Borrower's rights or
obligations, in respect of such Loans or other extensions of credit, or affect
the validity of such transfer by any Lender of its Note.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the credit extensions made by
the Lenders to the Borrower and the interest and payments thereon.
 
Section 2.03.                                Requests for Borrowings.  To
request a Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., Houston, Texas time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., Houston, Texas time, on the date of the proposed Borrowing; provided that
no such notice shall be required for any deemed request of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e).  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in substantially the form of
Exhibit B and signed by the Borrower.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
 
(i)           the aggregate amount of the requested Borrowing;
 
(ii)           the date of such Borrowing, which shall be a Business Day;
 
(iii)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)           in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term "Interest Period";
 
(v)           the amount of the (A) then effective Aggregate Commitments,
(B) then effective Borrowing Base, (C) the current total Revolving Credit
Exposures (without regard to the requested Borrowing) and (D) the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing); and
 
(vi)           the location and number of the Borrower's account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month's
 
 
 
31

--------------------------------------------------------------------------------

 
duration.  Each Borrowing Request shall constitute a representation that the
amount of the requested Borrowing shall not cause the total Revolving Credit
Exposures for all Lenders to exceed the lesser of (x) the Aggregate Commitments
and (y) the then effective Borrowing Base.
 
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.
 
Section 2.04.                                Interest Elections.
 
(a)           Conversion and Continuance.  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
(b)           Interest Election Requests.  To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request in substantially the
form of Exhibit C and signed by the Borrower.
 
(c)           Information in Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Borrowing);
 
(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)           if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term "Interest
Period".
 
 
32

--------------------------------------------------------------------------------

 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.  If such Interest Election
Request does not specify a Type, then the Borrower shall be deemed to have
selected a Type of ABR Borrowing.
 
(d)           Notice to Lenders by the Administrative Agent.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender's portion of each
resulting Borrowing.
 
(e)           Effect of Failure to Deliver Timely Interest Election Request and
Events of Default and Borrowing Base Deficiencies on Interest Election.  If the
Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default or a Borrowing Base Deficiency has occurred and is continuing:  (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
 
Section 2.05.                                Funding of Borrowings.
 
(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Houston, Texas time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent and designated
by the Borrower in the applicable Borrowing Request; provided that ABR Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e) shall be remitted by the Administrative Agent to the Issuing
Bank.  Nothing herein shall be deemed to obligate any Lender to obtain the funds
for its Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for its Loan in any
particular place or manner.
 
(b)           Presumption of Funding by the Lenders.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender's share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender,
 
 
 
33

--------------------------------------------------------------------------------

 
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans.  If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period.  If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender's Loan included in such Borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
(c)           Several Obligations of Lenders.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 12.03(c) are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 12.03(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 12.03(c).
 
Section 2.06.                                Termination and Reduction of the
Aggregate Commitments.
 
(a)           Scheduled Termination of Aggregate Commitments.  Unless previously
terminated, the Aggregate Commitments shall terminate on the Maturity Date.  If
at any time either or both of the Aggregate Maximum Credit Amounts or the
Borrowing Base is terminated or reduced to zero, then the Aggregate Commitments
shall terminate on the effective date of such termination or reduction.
 
(b)           Optional Termination and Reduction of Aggregate Commitments.
 
(i)           The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Commitments; provided that (A) each reduction of the
Aggregate Commitments shall be in an amount that is an integral multiple of
$500,000 and not less than $2,500,000 and (B) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 3.04(c), the total Revolving
Credit Exposures for all Lenders would exceed the lesser of (I) the Aggregate
Commitments and (II) the then effective Borrowing Base.
 
(ii)           The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Commitments under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable.  Any
termination or reduction of the Aggregate Commitments shall be permanent and may
not be reinstated.  Each reduction of the Aggregate Commitments shall be made
ratably among the Lenders in accordance with each Lender's Applicable
Percentage.
 
 
34

--------------------------------------------------------------------------------

 
(iii)           The Borrower may terminate the unused amount of the Commitment
of a Defaulting Lender upon not less than two (2) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of Section 2.13(a)(i)(C) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing Bank
or any Lender may have against such Defaulting Lender.
 
Section 2.07.                                Borrowing Base.
 
(a)           Borrowing Base.  The term "Borrowing Base" means, as of the date
of the determination thereof, the designated loan value as calculated by the
Lenders in their sole discretion assigned to the discounted present value of
future net income accruing to the Mortgaged Property, based upon the Lenders'
in-house evaluation of the Mortgaged Property.  The Lenders' determination of
the Borrowing Base will be made in accordance with then-current practices,
economic and pricing parameters, methodology, assumptions, and customary
procedures and standards established by each Lender from time to time for its
petroleum industry customers.  Borrower acknowledges that the determination of
the Borrowing Base contains an equity cushion (market value in excess of loan
amount) which Borrower acknowledges to be essential for the adequate protection
of the Lenders.  For the period from the Effective Date to but excluding the
next Redetermination Date, the amount of the Borrowing Base shall be
$765,000,000.
 
(b)           Scheduled and Interim Redeterminations.  The Borrowing Base shall
be redetermined semi-annually in accordance with this Section 2.07 (a "Scheduled
Redetermination"), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Agents, the
Issuing Bank and the Lenders on April 1st and October 1st of each year, provided
that the first such Scheduled Redetermination shall occur on December 1, 2011
but then shall continue with the next such Scheduled Redetermination date on
April 1, 2012.  In addition, the Borrower may, by notifying the Administrative
Agent thereof, not more than two (2) times during any 12-month period, and the
Administrative Agent may at any time but not more than two (2) times during any
12-month period by notifying the Borrower thereof, at the direction of the
Determining Lenders, each elect to cause the Borrowing Base to be redetermined
between Scheduled Redeterminations (an "Interim Redetermination") in accordance
with this Section 2.07.  In addition to the two times during any 12-month period
provided in the preceding sentence, the Administrative Agent may, by notifying
the Borrower thereof, elect to cause a redetermination of the Borrowing Base any
time (i) a prepayment made by the Borrower pursuant to Section 3.04(c)(iv)
exceeds five percent (5%) of the Borrowing Base then existing at the time of
prepayment, and (ii) any Swap Agreement which has been taken into account in
connection with the then current Borrowing Base is closed out and the Swap
Termination Value determined in accordance therewith exceeds five percent (5%)
of such Borrowing Base.
 
 
35

--------------------------------------------------------------------------------

 
(c)           Scheduled and Interim Redetermination Procedure.
 
(i)           Each Scheduled Redetermination and each Interim Redetermination
shall be effectuated as follows:  Upon receipt by the Administrative Agent of
(A) the Reserve Report and the certificate required to be delivered by the
Borrower to the Administrative Agent, in the case of a Scheduled
Redetermination, pursuant to Section 8.12(a) and (c), and, in the case of an
Interim Redetermination, pursuant to Section 8.12(b) and (c), and (B) such other
reports, data and supplemental information, including, without limitation, the
information provided pursuant to Section 8.12(c), as may, from time to time, be
reasonably requested by the Required Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
"Engineering Reports"), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in good faith, propose a new
Borrowing Base (the "Proposed Borrowing Base") based upon such information and
such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Debt) as the Administrative
Agent deems appropriate in its sole discretion and consistent with its normal
oil and gas lending criteria as it exists at the particular time.  In no event
shall the Proposed Borrowing Base exceed the lesser of (A) the Aggregate
Commitments and (B) the Aggregate Maximum Credit Amounts.
 
(ii)           The Administrative Agent shall notify the Borrower and the
Lenders of the Proposed Borrowing Base (the "Proposed Borrowing Base Notice"):
 
(A)           in the case of a Scheduled Redetermination (1) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then on or before the March 1st and September 1st of such year
following the date of delivery or (2) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then
promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.07(c)(i), and in any event,
with thirty (30) days after the Administrative Agent has received the required
Engineering Reports; and
 
(B)           in the case of an Interim Redetermination, promptly, and in any
event, within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.
 
(iii)           Any Proposed Borrowing Base that would increase the Borrowing
Base then in effect must be approved by the Borrowing Base Increase Requisite
Lenders as provided in this Section 2.07(c)(iii) (and for the avoidance of
doubt, if the Proposed Borrowing Base is in excess of the Aggregate Commitments,
no Lender is obligated to fund under such new Borrowing Base in excess of its
Commitment); and any Proposed Borrowing Base that would decrease or maintain the
Borrowing Base then in effect must be approved by the Required Lenders as
provided in this Section 2.07(c)(iii).  Upon receipt of the Proposed Borrowing
Base Notice, each Lender shall have fifteen (15) days to agree with the Proposed
Borrowing Base or disagree with the Proposed Borrowing Base by proposing an
alternate Borrowing Base.  If, at the
 
 
 
36

--------------------------------------------------------------------------------

 
end of such fifteen (15) days, any Lender has not communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be an approval of the Proposed Borrowing Base.  If, at the end of such 15-day
period, the Borrowing Base Increase Requisite Lenders, in the case of a Proposed
Borrowing Base that would increase the Borrowing Base then in effect, or the
Required Lenders, in the case of a Proposed Borrowing Base that would decrease
or maintain the Borrowing Base then in effect, have approved, as aforesaid, then
the Proposed Borrowing Base shall become the new Borrowing Base, effective on
the date specified in Section 2.07(d).  If, however, at the end of such 15-day
period, the Borrowing Base Increase Requisite Lenders or the Required Lenders,
as applicable, have not approved, as aforesaid, the Proposed Borrowing Base,
then the Administrative Agent shall poll the Lenders to ascertain the highest
Borrowing Base then acceptable to the Borrowing Base Increase Requisite Lenders
or the Required Lenders, as applicable, and, such amount shall become the new
Borrowing Base, effective on the date specified in
Section 2.07(d).  Notwithstanding the foregoing, for any Proposed Borrowing Base
Increase that is approved by the Borrowing Base Increase Requisite Lenders and
not approved by all Lenders, such Proposed Borrowing Base Increase will be
effective only for the Approving Lenders.
 
(iv)           If any Lender disagrees with the Proposed Borrowing Base Increase
(each, a "Dissenting Lender"), then
 
(A)           such Dissenting Lenders will remain at the existing Borrowing Base
level and will not participate in the Increase Portion;
 
(B)           the Borrower may, at its sole expense and effort, upon notice to a
Dissenting Lender and the Administrative Agent, replace such Dissenting Lender
in accordance with the terms of Section 12.18, and
 
(C)           all or any part of such Dissenting Lender's pro rata participation
in any Increase Portion may, at the option of each Approving Lender in its sole
discretion, be reallocated among such Approving Lenders in a manner, and subject
to documentation and terms, in each case acceptable to the Administrative Agent.
 
(d)           Effectiveness of a Redetermined Borrowing Base.  After a
redetermined Borrowing Base is approved by Borrowing Base Increase Requisite
Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (the "New Borrowing
Base Notice"), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders:
 
(i)           in the case of a Scheduled Redetermination, (A) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then on the April 1st or October 1st, as applicable, following
such notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and
 
 
 
37

--------------------------------------------------------------------------------

 
(ii)           in the case of an Interim Redetermination, on the Business Day
next succeeding delivery of such notice.
 
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), whichever occurs
first.  Notwithstanding the foregoing, no Scheduled Redetermination or Interim
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.
 
(e)           Borrowing Base Reductions.
 
(i)           In the event of an issuance of any Senior Notes, then the then
effective Borrowing Base shall be reduced immediately, automatically and without
notice by an amount equal to twenty percent (20%) of the stated principal amount
of such issued Senior Notes.
 
(ii)           If any Swap Agreement is terminated or not fully performed for
any reason, the Borrowing Base shall be reduced by the amount of the Recognized
Value given such Swap Agreement in the then current Borrowing Base as determined
by the Administrative Agent or the Required Lenders in their discretion in
accordance with the standards set forth in Section 2.07(a).  Any such reduction
shall not be considered a special determination requested by the Administrative
Agent within the meaning specified in Section 2.07(b).
 
(iii)           The Borrowing Base shall be reduced in the event of an Asset
Disposition as provided in Section 9.12(d).  Any such reduction shall not be
considered a special determination requested by the Administrative Agent within
the meaning of Section 2.07(b).
 
(iv)           The Borrowing Base may be reduced as provided in Section 8.13(c).
 
Section 2.08.                                Letters of Credit.
 
(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of dollar denominated Letters of Credit
for its own account or for the account of any of the Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall
control.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Effective Date, shall be subject to and
governed by, the terms and conditions hereof.
 
(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an
 
 
38

--------------------------------------------------------------------------------

 
outstanding Letter of Credit), the Borrower shall hand deliver or facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(not less than three (3) Business Days in advance of the requested date of
issuance, amendment, renewal or extension) a notice:
 
(i)           requesting the issuance of a Letter of Credit or identifying the
Letter of Credit to be amended, renewed or extended;
 
(ii)           specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day);
 
(iii)           specifying the date on which such Letter of Credit is to expire
(which shall comply with Section 2.08(c));
 
(iv)           specifying the amount of such Letter of Credit;
 
(v)           specifying the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit; and
 
(vi)           specifying the amount of the then effective Borrowing Base and
whether a Borrowing Base Deficiency exists at such time, the current total
Revolving Credit Exposures (without regard to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit) and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).
 
Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures for all Lenders shall not exceed the lesser of (A) the Aggregate
Commitments and (B) the then effective Borrowing Base.
 
If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank's standard form in connection with any
request for a Letter of Credit.
 
The Issuing Bank shall not be under any obligation to issue any Letter of Credit
if there is a default of any Lender's obligations to fund under Section 2.08(d)
or any Lender is at such time a Defaulting Lender hereunder, unless the Issuing
Bank has entered into satisfactory arrangements with the Borrower or such Lender
to eliminate the Issuing Bank's risk with respect to such Defaulting Lender.
 
(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided, however, that a
Letter of Credit may, upon the request of the Borrower, include a provision
whereby such Letter of Credit shall be renewed automatically for additional
consecutive periods of 12 months or less (but not beyond the date that is five
Business Days prior to the Maturity
 
 
39

--------------------------------------------------------------------------------

 
Date) unless the Issuing Bank notifies the beneficiary thereof at least 30 days
(or such longer period as may be specified in such Letter of Credit) prior to
the then-applicable expiration date that such Letter of Credit will not be
renewed.
 
(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender's Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.08(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default, the existence of a Borrowing Base
Deficiency or reduction or termination of the Aggregate Commitments or
otherwise, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
 
(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
if such LC Disbursement is not less than $1,000,000, the Borrower shall, subject
to the conditions to Borrowing set forth herein, be deemed to have requested,
and the Borrower does hereby request under such circumstances, that such payment
be financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower's obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender's Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders.  Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments
 
 
 
40

--------------------------------------------------------------------------------

 
pursuant to this Section 2.08(e) to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear.  Any payment made by
a Lender pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any
LC Disbursement (other than the funding of ABR Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
 
(f)           Obligations Absolute.  The Borrower's obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower's obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure
 
 
 
41

--------------------------------------------------------------------------------

 
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.
 
(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed the Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under
Section 2.08(e)), the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Loans.  Interest accrued pursuant to this Section 2.08(h)
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to Section 2.08(e) to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.
 
(i)           Replacement of the Issuing Bank.  The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term "Issuing Bank" shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  From and after
the effective date of any such replacement, the retiring Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase any existing Letter of Credit, including, without limitation, any
Letter of Credit with an auto-extend feature (for the avoidance of doubt, the
retiring Issuing Bank is authorized to notify any and each beneficiary of each
Letter of Credit (in accordance with the terms of such Letter of Credit) that
any such Letter of Credit will not be renewed, extended or increased,
automatically or otherwise).  Upon the acceptance of a successor's appointment
as Administrative Agent hereunder, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank, (b) the retiring Issuing Bank and shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit.
 
(j)           Cash Collateralization.  If (i) any Event of Default shall occur
and be continuing and the Borrower receives notice from the Administrative Agent
or the Required Lenders demanding the deposit of cash collateral pursuant to
this Section 2.08(j), or (ii) the Borrower is required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then the Borrower shall
deposit, in an LC Collection Account, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, in the case of
an Event of Default, the LC
 
 
 
42

--------------------------------------------------------------------------------

 
Exposure, and in the case of a payment required by Section 3.04(c), the amount
of such excess as provided in Section 3.04(c), as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower or any
Subsidiary described in Section 10.01(h) or Section 10.01(i).  The Borrower
hereby grants to the Administrative Agent, for the benefit of the Issuing Bank
and the Lenders, an exclusive first priority and continuing perfected security
interest in and Lien on the LC Collection Account and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in the
LC Collection Account, all deposits or wire transfers made thereto, any and all
investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing, and all proceeds, products, accessions, rents,
profits, income and benefits therefrom, and any substitutions and replacements
therefor.  The Borrower's obligation to deposit amounts pursuant to this Section
2.08(j) shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower or any of the Subsidiaries may now or hereafter have against any such
beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever.  Such deposit shall be held as
collateral securing the payment and performance of the Borrower's and the
Guarantors' obligations under this Agreement and the other Loan Documents.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collection Account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower's risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in the LC Collection
Account.  Moneys in the LC Collection Account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower and the
Guarantors under this Agreement or the other Loan Documents.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, and the Borrower is not otherwise required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c), then such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.  If
the Borrower is required to provide an amount in cash collateral hereunder as a
result of any prepayment pursuant to Section 3.04(c) and the Borrower is not
otherwise required to pay to the Administrative Agent an amount equal to the LC
Exposure as a result of the occurrence of an Event of Default, then if the total
Revolving Credit Exposure is reduced (whether pursuant to Section 3.04(a), the
expiration of Letters of Credit or otherwise) and/or the Borrowing Base is
increased in accordance with Section 2.07, as a result of which a Borrowing Base
Deficiency no longer exists and so long no Default has occurred and is
continuing, the Administrative Agent shall return to the Borrower
 
 
 
43

--------------------------------------------------------------------------------

 
such amount but only to the extent that the then effective Borrowing Base
exceeds the total Revolving Credit Exposures by not less than $1,000,000.
 
Section 2.09.                                Collateral.
 
(a)           Mortgaged Property.  The payment and performance of all of the
Obligations hereunder and under the Loan Documents, and under the Secured Swap
Agreements and Secured Treasury Management Agreements, and the reimbursement
obligations under the Letters of Credit, shall be secured by a first and
superior Lien against the entire interest of the Borrower and each Subsidiary in
certain of their Oil and Gas Properties (in an amount sufficient to comply with
the requirements of Section 8.14), pursuant to the terms of one or more
Mortgages in favor of the Administrative Agent for the ratable benefit of the
Secured Parties, which Mortgages shall be satisfactory in form and substance to
the Administrative Agent.
 
(b)           Guarantees and Personal Property Assets.  The payment and
performance of all of the Obligations hereunder, under the Loan Documents, and
under the Secured Swap Agreements and Secured Treasury Management Agreements,
and the reimbursement obligations under the Letters of Credit, (A) shall be
unconditionally guaranteed by each Subsidiary pursuant to one or more Guaranty
Agreements, and (B) shall be secured by a first priority Lien against all
personal property assets of the Borrower and of each Subsidiary pursuant to a
Security Agreement.  Reference is made to Section 8.14 of this Agreement for
further provisions with respect to additional Guarantors and additional
collateral.
 
Section 2.10.                                Additional Conditions for Future
Acquisitions.  The obligation of the Lenders to make Loans to the Borrower for
the future acquisition by Borrower or any Subsidiary (the "Acquiring Entity") of
interests in Oil and Gas Properties shall be further subject, on the funding
date, to the satisfaction (in the opinion of the Administrative Agent), unless
waived in writing by the Required Lenders, of each of the following conditions:
 
(a)           Future Acquisition Documents.  The Administrative Agent shall have
received (i) a true and complete executed copy of each of the acquisition
documents for such transaction (the "Future Acquisition Documents");
(ii) original counterparts or copies, certified as true and complete, of the
assignments, deeds and leases for all of the Properties subject to the Future
Acquisition Documents; and (iii) such other related documents and information as
the Administrative Agent shall have requested with respect to the transaction
contemplated by the Future Acquisition Documents.
 
(b)           Certificates.  The Administrative Agent shall have received a
certificate of a Responsible Officer of the Acquiring Entity certifying (i) that
Acquiring Entity is concurrently consummating the acquisition contemplated by
the Future Acquisition Documents and all material conditions precedent thereto
have been satisfied in all material respects by all of the parties thereto;
(ii) as to the amount of the final purchase price for the Properties subject to
the Future Acquisition Documents after giving effect to all adjustments as of
the closing date as contemplated by the Future Acquisition Documents and
specifying, by category, the amount of such adjustment; (iii) that attached
thereto is a true and complete list of all of the Properties subject to the
Future Acquisition Documents which are being acquired by the Acquiring Entity;
(iv) that attached thereto is a true and complete list of Properties subject to
the Future
 
 
44

--------------------------------------------------------------------------------

 
Acquisition Documents which have been excluded from the acquisition pursuant to
the terms of the Future Acquisition Documents, specifying with respect thereto
the basis of exclusion as (1) title defect, (2) preferential purchase right,
(3) environmental, (4) casualty loss, or (5) other (which is to be explained);
(v) that attached thereto is a true and complete list of all Properties subject
to the Future Acquisition Documents for which any seller has elected to cure a
title defect, specifying the nature of that title defect and the time frame
within which it is expected to be cured, (vi) that attached thereto is a true
and complete list of all Properties subject to the Future Acquisition Documents
for which any seller has elected to remediate an adverse environmental
condition; and (vii) that attached thereto is a true and complete list of all
Properties subject to the Future Acquisition Documents which are currently
pending final decision by a third party regarding purchase of such Property in
accordance with any preferential right.  The Borrower shall cause the Acquiring
Entity to deliver a preliminary draft of such certificate not less than three
(3) days prior to the proposed closing of the acquisition.  In addition, if
requested by the Administrative Agent, the Acquiring Entity shall provide the
Administrative Agent with the names and addresses of the operators of and the
first purchasers of production from the Properties subject to the Future
Acquisition Documents.
 
(c)           Mortgage of Acquired Properties.  The Acquiring Entity shall have
mortgaged the Properties acquired by the Future Acquisition Documents to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
the terms of one or more oil and gas mortgages.  In connection therewith, the
Administrative Agent shall have received evidence satisfactory to it that all
Liens against such Properties have been released or terminated and that
arrangements satisfactory to the Administrative Agent have been made for
recording and filing of such releases.
 
(d)           Title Assurances.  The Acquiring Entity shall have delivered to
the Administrative Agent title information and data acceptable to the
Administrative Agent relating to title to the Mineral Interests in the
Properties being acquired pursuant to the Future Acquisition Documents.  These
title assurances shall include such post closing title work as the
Administrative Agent may request.
 
(e)           Environmental Matters.  The Acquiring Entity shall have complied
with Section 8.10(c) with respect to environmental matters.
 
Section 2.11.                                Swap Agreements for Properties to
be Acquired.  In conjunction with any transaction described in Section 2.10,
upon entering into a purchase and sale agreement with respect thereto the
Acquiring Entity may enter into a Swap Agreement with respect to the production
from the Properties being acquired subject to the following conditions:
 
(i)           The Swap Agreement meets the requirements of Section 9.18; and
 
(ii)           At the time of entry into such a Swap Agreement and after giving
effect thereto, the amount of Available Funds is ten percent (10%) or more of
the Aggregate Commitments then in effect.
 
If (A) the proposed acquisition described in such purchase and sale agreement
does not close within 90 days from the date of its execution, or (B) at any time
the closing of such
 
 
45

--------------------------------------------------------------------------------

 
acquisition is not being diligently pursued in good faith by any party thereto,
or (C) such purchase and sale agreement is otherwise terminated for any reason,
or (D) the Acquiring Entity has not timely complied with any of the provisions
of Section 2.10 with respect to such acquisition, then the Acquiring Entity
shall promptly, but in any event within 30 days after the earliest to occur of
any event or circumstance described in (A) through (D) above, unwind or
terminate any Swap Agreement entered into pursuant to this Section 2.11.
 
Section 2.12.                                Cash Collateral.  If any Lender
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, if any Letter of Credit is at the time outstanding, the
Issuing Bank may (except, in the case of a Defaulting Lender, to the extent the
Commitment of such Defaulting Lender has been fully reallocated pursuant to
Section 2.13(a)(i)), by notice to the Borrower and such Defaulting Lender or
Potential Defaulting Lender through the Administrative Agent, require the
Borrower to Cash Collateralize the obligations of the Borrower to the Issuing
Bank in respect of such Letter of Credit in amount at least equal to 102% of the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender or such Potential Defaulting Lender to be applied pro
rata in respect thereof, or to make other arrangements satisfactory to the
Administrative Agent and to the Issuing Bank in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender or Potential
Defaulting Lender.
 
Section 2.13.                                Defaulting Lenders.
 
(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
 
(i)           Reallocation of Defaulting Lender Commitment, Etc.  If a Lender
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply with respect to any outstanding LC Exposure of such
Defaulting Lender:
 
(A)           the LC Exposure of such Defaulting Lender will, subject to the
limitation in the first and second proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitments;
provided that (I) the sum of each Non-Defaulting Lender’s Revolving Credit
Exposure may not in any event exceed the lesser of (x) the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and (y) such
Non-Defaulting Lender's Applicable Percentage of the Borrowing Base as in effect
at the time of such reallocation, (II) there exists no Default at such time of
reallocation and (III) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender;
 
(B)           to the extent that any portion (the "unreallocated portion") of
the Defaulting Lender’s LC Exposure cannot be so reallocated, whether by reason
of the first provisos in clause (I) or (II) preceding or otherwise, the Borrower
will, not later than two (2) Business Days after demand by the Administrative
Agent (at the direction of the Issuing Bank),
 
 
 
46

--------------------------------------------------------------------------------

 
(I) Cash Collateralize the obligations of the Borrower to the Issuing Bank in
respect of such LC Exposure, in an amount at least equal to the aggregate amount
of the unreallocated portion of such LC Exposure, or (II) make other
arrangements satisfactory to the Administrative Agent, and to the Issuing Bank,
in their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender; and
 
(C)           any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated non-interest
bearing account until (subject to Section 2.13(b)) the termination of the
Aggregate Commitments and payment in full of all obligations of the Borrower
hereunder and will be applied by the Administrative Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority:  first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the Issuing Bank (pro rata as
to the respective amounts owing to each of them) under this Agreement, third to
the payment of post-default interest and then current interest due and payable
to the Lenders hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal and unreimbursed LC
Disbursements then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts thereof then due and payable to them,
sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Aggregate
Commitments and payment in full of all obligations of the Borrower hereunder, to
pay amounts owing under this Agreement to such Defaulting Lender or as a court
of competent jurisdiction may otherwise direct.
 
(ii)           Right to Give Drawdown Notices.  In furtherance of the foregoing,
if any Lender becomes, and during the period it remains, a Defaulting Lender or
a Potential Defaulting Lender, each of the Issuing Bank is hereby authorized by
the Borrower (which authorization is irrevocable and coupled with an interest)
to give, in its discretion, through the Administrative Agent, Notices of
Borrowing pursuant to Section 2.03 in such amounts and in such times as may be
required to (A) reimburse an outstanding LC Disbursement, and/or (B) Cash
Collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender or Potential Defaulting
Lender in respect of such Letter of Credit.
 
(iii)           Certain Fees.  Anything herein to the contrary notwithstanding,
during such period as a Lender is a Defaulting Lender, such Defaulting Lender
will not be entitled to any fees accruing during such period pursuant to
Section 3.05(a) and Section 3.05(b)(i) (without prejudice to the rights of the
Non-Defaulting Lenders in respect of such fees), provided that (a) to the extent
that all or a portion of the LC Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.13(a)(i)(A),
such fees that would have accrued for the benefit of such Defaulting Lender will
instead accrue for the benefit of and be payable to such Non-Defaulting Lenders,
pro
 
 
 
47

--------------------------------------------------------------------------------

 
rata in accordance with their respective Commitments, and (b) to the extent that
all or any portion of such LC Exposure cannot be so reallocated, such fees will
instead accrue for the benefit of and be payable to the Issuing Bank, as
applicable (and the pro rata payment provisions of this Agreement (including
without limitation, Article IV) will automatically be deemed adjusted to reflect
the provisions of this Section).
 
(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and the Issuing Bank agree in writing in their discretion that a Lender is no
longer a Defaulting Lender or a Potential Defaulting Lender, as the case may be,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.13(a)(i)), such Lender will, to
the extent applicable, purchase at par such portion of outstanding Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Exposure and LC Exposure
of the Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender or
Potential Defaulting Lender and will be a Non-Defaulting Lender (and such
Revolving Credit Exposure and LC Exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender or Potential
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender or Potential Defaulting Lender.
 
ARTICLE III
 
Payments of Principal and Interest; Prepayments; Fees
 
Section 3.01.                                Repayment of Loans.  The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Termination Date.
 
Section 3.02.                                Interest.
 
(a)           ABR Loans.  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.
 
(b)           Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.
 
(c)           Post-Default Rate.  Notwithstanding the foregoing,
 
(i)           if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower or any Guarantor hereunder or under any other
Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise, and including
 
 
 
48

--------------------------------------------------------------------------------

 
any payments in respect of a Borrowing Base Deficiency under Section 3.04(c) or
otherwise, then all Loans outstanding shall bear interest, after as well as
before judgment, at a rate per annum equal to three percent (3%) plus the rate
applicable to ABR Loans as provided in Section 3.02(a), but in no event to
exceed the Highest Lawful Rate, and
 
(ii)            if there exists any Event of Default, then all Loans outstanding
shall, at the option of the Administrative Agent or the Required Lenders, bear
interest, after as well as before judgment, at a rate per annum equal to three
percent (3%) plus the rate applicable to ABR Loans as provided in
Section 3.02(a), but in no event to exceed the Highest Lawful Rate, and
 
(iii)           during any Borrowing Base Deficiency (after the expiration of
the 30-day period provided in Section 3.04(c)(ii), as applicable), all Loans
outstanding at such time shall bear interest, after as well as before judgment,
at the rate then applicable to such Loans, plus the Applicable Margin, if any,
plus an additional three percent (3%), but in no event to exceed the Highest
Lawful Rate.
 
(d)           Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and on the
Termination Date; provided that (i) interest accrued pursuant to Section 3.02(c)
shall be payable on demand, (ii)  in the event of any repayment or prepayment of
any Loan (other than an optional prepayment of an ABR Loan prior to the
Termination Date), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment, and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
 
(e)           Interest Rate Computations.  All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.
 
Section 3.03.                                Alternate Rate of Interest.  If
prior to the commencement of any Interest Period for a Eurodollar Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
 
49

--------------------------------------------------------------------------------

 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
(and shall be deemed to be a request for an ABR Borrowing), and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.
 
Section 3.04.                                Prepayments.
 
(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b).
 
(b)           Notice and Terms of Optional Prepayment.  The Borrower shall
notify the Administrative Agent by telephone (confirmed by facsimile) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., Houston, Texas time, three Business Days before the
date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m. Houston, Texas time, one Business Day before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.
 
(c)           Mandatory Prepayments.
 
(i)           If, after giving effect to any termination or reduction of the
Aggregate Commitments pursuant to Section 2.06(b), the total Revolving Credit
Exposures exceeds the lesser of (x) the Aggregate Commitments and (y) the
Borrowing Base then in effect, then the Borrower shall (A) prepay the Borrowings
on the date of such termination or reduction in an aggregate principal amount
equal to such excess, and (B) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as Cash
Collateral as provided in Section 2.08(j).
 
(ii)           If, upon any redetermination of or adjustment to the amount of
the Borrowing Base in accordance with Section 2.07 or pursuant to
Section 8.13(c), a Borrowing Base Deficiency exists, then the Borrower shall
either prepay the Borrowings in an aggregate principal amount equal to such
deficiency, or provide additional Mortgaged Property to secure Obligations
having a Recognized Value equal to or greater than the amount of such deficiency
(or the remaining balance of such deficiency after any prepayments), and if any
deficiency remains after prepaying all of the Borrowings or providing additional
Mortgaged Property as a result of any LC Exposure, the Borrower shall pay to the
Administrative Agent on behalf of the
 
 
 
50

--------------------------------------------------------------------------------

 
Lenders an amount equal to such deficiency to be held as Cash Collateral as
provided in Section 2.08(j).  The Borrower shall be obligated to make any such
principal prepayment or deposit of Cash Collateral in an amount equal to such
deficiency within 30 days, or in six monthly installments beginning within 30
days, following its receipt of the New Borrowing Base Notice in accordance with
Section 2.07(d) or the date the adjustment occurs, and/or to provide additional
Mortgaged Property within 30 days following its receipt of such New Borrowing
Base Notice or the date such adjustment occurs; provided that all payments
and/or deposits required to be made pursuant to this Section 3.04(c)(ii) must be
made on or prior to the Termination Date.
 
(iii)           Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied, first, ratably to any ABR Borrowings then outstanding, and,
second, to any Eurodollar Borrowings then outstanding, and if more than one
Eurodollar Borrowing is then outstanding, to each such Eurodollar Borrowing in
order of priority beginning with the Eurodollar Borrowing with the least number
of days remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.
 
(iv)           If any Swap Agreement is closed out and the Swap Termination
Value determined in accordance therewith is paid to the Borrower or any
Subsidiary, then (A) the Borrower shall prepay the Borrowings in an aggregate
principal amount equal to such Swap Termination Value, and (B) if any excess
remains after prepaying all such Borrowings, the Borrower shall then pay to the
Administrative Agent on behalf of all of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.08(j); provided,
however, this Section 3.04(c)(iv) shall not apply to the extent that, within two
(2) Business Days of the date such Swap Agreement is closed out, the Borrower or
any Subsidiary expends amounts that would be otherwise payable by the Borrower
under this Section 3.04(c)(iv) to enter into Swap Agreements with an aggregate
present value at least equivalent to the closed-out Swap Agreement, with the
entry into such replacement Swap Agreements being deemed a representation by the
Borrower of such equivalent present value.  The Borrower shall be obligated to
make such prepayment and/or deposit of cash collateral on the later of (i) the
date it or any Subsidiary receives the cash payment of the Swap Termination
Value for the closed out Swap Agreement, and (ii) two (2) Business Days after
the date such Swap Agreement is closed out.
 
(v)           Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied ratably to the Loans included in the prepaid
Borrowings.  Prepayments pursuant to this Section 3.04(c) shall be accompanied
by accrued interest to the extent required by Section 3.02.
 
(d)           No Premium or Penalty.  Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
 
(e)           No Effect on Secured Swap Agreements.  Prepayments permitted or
required under this Section 3.04 shall not affect the Borrower's obligation to
continue making payments under any Secured Swap Agreement or Secured Treasury
Management Agreement, each of which shall remain in full force and effect
notwithstanding such prepayment, subject to the terms of such Secured Swap
Agreement and/or Secured Treasury Management Agreement.
 
 
 
 
51

--------------------------------------------------------------------------------

 
Section 3.05.                                Fees.
 
(a)           Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Lender during the period from and including the
Effective Date to but excluding the Termination Date.  Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date, commencing on the first such
date to occur after the date hereof.  All commitment fees shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
 
(b)           Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at a per
annum rate equal to the Letter of Credit Fee Rate in effect on the average daily
amount of such Lender's LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender's
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, provided that in no event shall such fee be less
than $500 during any quarter, and (iii) to the Issuing Bank, for its own
account, its standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the Termination Date and any such fees accruing after the
Termination Date shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10 days
after demand.  All fronting fees in Section 3.05(b)(ii) shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  All other fees in this Section 3.05(b) shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate in which case such fee shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
(c)           Loan Origination Fee; Increase of Borrowing Base Fee.
 
(i)           Loan Origination Fee.  The Borrower shall pay each Lender on the
Effective Date a loan origination fee based upon the final allocation of such
Lender's Commitment in accordance with the following:
 
 
52

--------------------------------------------------------------------------------

 
Lender's Final Commitment
Fee
$100,000,000
0.50%
$75,000,000
0.45%
$50,000,000
0.40%



 
For avoidance of doubt, if a Lender commits to a $100,000,000 Commitment and
then its Commitment gets reduced to $80,000,000 at closing based upon final
allocations of the Aggregate Commitments, the loan origination fee will be 0.50%
times $80,000,000.
 
(ii)           Increase of Borrowing Base.  The Borrower agrees to pay the
Administrative Agent for the account of each Approving Lender a fee for each
incremental increase in the new Borrowing Base over the previous maximum
Borrowing Base.  The amount of each fee shall be the same percentage specified
in subsection (i) preceding times the amount of each Approving Lender's
Applicable Percentage of the incremental increase of the Borrowing Base, in each
case calculated on a pro-rated basis over the remaining term of the Loans, as
ratably adjusted for any reallocation of an Increase Portion in accordance with
the terms of Section 2.07(c)(iv)(B).  Such fee shall be due and payable on the
effective date of any such increase.
 
(d)           Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
 
ARTICLE IV
 
Payments; Pro Rata Treatment; Sharing of Set-offs
 
Section 4.01.                                Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.
 
(a)           Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim.  Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in dollars.
 
 
53

--------------------------------------------------------------------------------

 
(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
 
(c)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall
 
(i)           notify the Administrative Agent of such fact, and
 
(ii)           purchase (for cash at face value) participations in the Loans and
such other obligations of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that
 
(A)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and
 
(B)           the provisions of this Section 4.01(c) shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 4.01(c) shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
 
Section 4.02.                                Presumption of Payment by the
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such
 
 
 
54

--------------------------------------------------------------------------------

 
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
Section 4.03.                                Certain Deductions by the
Administrative Agent.  If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.05(a), Section 2.08(d), Section 2.08(e) or
Section 4.02 then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender's obligations under such Sections until all such unsatisfied
obligations are fully paid.
 
Section 4.04.                                Disposition of Proceeds.  The
Security Instruments contain an assignment by the Borrower and/or the Guarantors
unto and in favor of the Administrative Agent for the benefit of the Secured
Parties of all of the Borrower's or each Guarantor's interest in and to
production and all proceeds attributable thereto which may be produced from or
allocated to the Mortgaged Property.  The Security Instruments further provide
in general for the application of such proceeds to the satisfaction of the
Obligations and other obligations described therein and secured
thereby.  Notwithstanding the assignment contained in such Security Instruments,
until the occurrence of an Event of Default, (a) the Administrative Agent and
the Lenders agree that they will neither notify the purchaser or purchasers of
such production nor take any other action to cause such proceeds to be remitted
to the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower and the Subsidiaries and (b) the
Lenders hereby authorize the Administrative Agent to take such actions as may be
necessary to cause such proceeds to be paid to the Borrower and/or such
Subsidiaries.
 
ARTICLE V
 
Increased Costs; Break Funding Payments; Taxes; Illegality
 
Section 5.01.                                Increased Costs.
 
(a)           Increased Costs, Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except  any such reserve requirement reflected in the Adjusted LIBO
Rate) or the Issuing Bank;
 
(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
 
55

--------------------------------------------------------------------------------

 
(iii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to or continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or any other
amount), then the Borrower will pay to such Lender, the Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the Issuing Bank
determines that any Change in Law affecting such Lender or the Issuing Bank or
any lending office of such Lender or such Lender's or the Issuing Bank's holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender's or the Issuing Bank's
capital or on the capital of such Lender's or the Issuing Bank's holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's or the Issuing Bank's policies and the policies
of such Lender's or the Issuing Bank's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in Section 5.01(a) or (b) and delivered to the Borrower, shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section 5.01 shall not
constitute a waiver of such Lender's or the Issuing Bank's right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section 5.01 for any increased costs
incurred or reductions suffered more than 270 days prior to the date that such
Lender or the Issuing Bank, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender's or the Issuing Bank's intention to claim compensation therefor (except
that, if the Change in Law
 
 
 
56

--------------------------------------------------------------------------------

 
giving rise to such increased costs or reductions is retroactive, then the 270
day period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)           Protection Absolute.  The protection of this Section shall be
available to each Lender and the Issuing Bank regardless of any possible
contention of the invalidity or inapplicability of the Change in Law that shall
have occurred or been imposed.
 
Section 5.02.                                Break Funding Payments.  In the
event of (a) the payment of any principal of any Eurodollar Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan into an ABR Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto, or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 5.04(b),
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event.  In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.
 
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
Section 5.03.                                Taxes.
 
(a)           Issuing Bank.  For purposes of this Section 5.03, the term
"Lender" includes the Issuing Bank.
 
(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional
 
 
 
57

--------------------------------------------------------------------------------

 
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
 
(c)           Payment of Other Taxes by the Borrower.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
 
(d)           Indemnification by the Borrower and the Other Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
 
(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender's failure to comply with
the provisions of Section 12.04 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 5.03, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
(g)           Status of Lenders.
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments
 
 
 
58

--------------------------------------------------------------------------------

 
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.03(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
(ii)           Without limiting the generality of the foregoing,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(I)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;
 
(II)           executed originals of IRS Form W-8ECI;
 
(III)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, a "10 percent shareholder" of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y)
executed originals of IRS Form W-8BEN; or
 
(IV)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
 
 
 
59

--------------------------------------------------------------------------------

 
IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 5.3
(including by the payment of additional amounts pursuant to this Section 5.3),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
 
 
 
60

--------------------------------------------------------------------------------

 
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
 
Section 5.04.                                Mitigation Obligations; Replacement
of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 5.01, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.3, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.01 or 5.03, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.03 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.04(a), or if any Lender is a Defaulting Lender, or a Dissenting Lender
or a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, replace such
Lender in accordance with the terms of Section 12.18.
 
Section 5.05.                                Illegality.  Notwithstanding any
other provision of this Agreement, in the event that it becomes unlawful for any
Lender or its applicable lending office to honor its obligation to make or
maintain Eurodollar Loans either generally or having a particular Interest
Period hereunder, then (a) such Lender shall promptly notify the Borrower and
the Administrative Agent thereof and such Lender's obligation to make such
Eurodollar Loans shall be suspended (the "Affected Loans") until such time as
such Lender may again make and maintain such Eurodollar Loans and (b) all
Affected Loans which would otherwise be made by such Lender shall be made
instead as ABR Loans (and, if such Lender so requests by notice to the Borrower
and the Administrative Agent, all Affected Loans of such Lender then outstanding
shall be automatically converted into ABR Loans on the date specified by such
Lender in such notice) and, to the extent that Affected Loans are so made as (or
converted into) ABR Loans, all payments of principal which would otherwise be
applied to such Lender's Affected Loans shall be applied instead to its ABR
Loans.
 
 
 
 
61

--------------------------------------------------------------------------------

 
ARTICLE VI
 
Conditions Precedent
 
Section 6.01.                                Conditions to Execution.  The
obligations of the Lenders to enter into and execute this Agreement shall be
subject to satisfaction of each of the following conditions:
 
(a)           The Administrative Agent shall have received (i) all fees, expense
reimbursements and other amounts owed to the Administrative Agent or any other
Lender in connection with this Agreement or in connection with the Original 2009
Credit Agreement, and (ii) to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder (including, without limitation, the fees and expenses of Winstead PC,
counsel to the Administrative Agent and local counsel for the Administrative
Agent in those States in which Mortgaged Property consisting of Oil and Gas
Properties are located);
 
(b)           The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower dated as of the Execution Date, certifying
that:
 
(i)           at the time of and immediately after giving effect to such
execution, no Default shall have occurred and be continuing;
 
(ii)           at the time of and immediately after giving effect to such
execution, no event, development or circumstance has occurred or shall then
exist that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect;
 
(iii)           the representations and warranties of the Borrower and the
Guarantors set forth in this Agreement shall be true and correct in all material
respects (except that any representation or warranty that is qualified as to
materiality or by a Material Adverse Effect clause shall be true and correct in
all respects) on and as of the date of such execution, except (A) to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct as of such specified earlier date, and (B) to the extent such
representations and warranties of the Borrower and the Guarantors set forth in
this Agreement and in the other Loan Documents relate to the ownership of the
ENP Entities and the ENP Properties and other matters which are not true on the
Execution Date but are anticipated in good faith to be true upon the
consummation of the ENP Transaction and the occurrence of the Effective Date;
 
(iv)           the execution of this Agreement would not conflict with, or cause
any Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does or, with respect to any threatened
litigation, seeks to, enjoin, prohibit or restrain any of the consummation
and/or performance of any of the transactions contemplated by this Agreement or
any other Loan Document;
 
(v)           attached thereto is a true, correct and complete copy of the
Merger Agreement, together with all schedules and exhibits and other
attachments, as such agreement is
 
 
 
62

--------------------------------------------------------------------------------

 
in effect on the Execution Date (including all amendments, waivers, consents and
other modifications prior to the Execution Date);
 
(vi)           attached thereto is a true, correct and complete copy of each of
the other ENP Transaction Documents, together with all schedules and exhibits
and other attachments, as each is in effect on the Execution Date (including all
amendments, waivers, consents and other modifications prior to the Execution
Date);
 
(vii)           (i) attached thereto is a true, correct and complete copy of
each of the ENP Credit Agreement, any notes executed in connection therewith,
each document or instrument granting a Lien on any of the ENP Properties in
connection therewith, all financing statements in connection with the ENP Credit
Agreement and a recording schedule with respect to the ENP Properties, as each
is in effect on the Execution Date (including all amendments, waivers, consents
and other modifications prior to the Execution Date), and (ii) there exists no
default or breach under the ENP Credit Agreement or any of the loan documents
executed in connection therewith;
 
(viii)           there exists no default or breach under the Term Loan Credit
Agreement or any of the other Term Loan Documents;
 
(ix)           attached thereto are resolutions of its board of authorizing the
execution, delivery and performance of this Agreement, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect;
 
(x)           specimen signatures of the officers of the Borrower who are
authorized to sign this Agreement and who will, until replaced by another
officer or officers duly authorized for that purpose, act as its representative
for the purposes of signing documents and giving notices and other
communications in connection with this Agreement and the transactions
contemplated hereby are set forth thereon;
 
(xi)           the certificate of formation and the limited liability company
agreement of the Borrower are attached thereto and true and complete as of the
date of execution of this Agreement; and
 
(xii)           all Schedules to this Agreement are true, correct and complete.
 
(c)           The Administrative Agent shall have received (i) such additional
information regarding the business, financial, legal or corporate affairs of the
Parent, the Borrower and the Subsidiaries, and any ENP Entity, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request, (ii) such other certificates,
documents, consents, assurances, or opinions as the Administrative Agent, the
Issuing Bank or any Lender reasonably may require with respect to the Parent,
the Borrower or any of the Subsidiaries, and (iii) such information regarding
ENP Entities and the ENP Properties, the Merger Agreement and the other ENP
Transaction Documents and entities, as the Administrative Agent and any Lender
may request.
 
Notwithstanding the execution of this Agreement pursuant to this Section 6.01,
this Agreement will not be effective until each of the conditions set forth in
Section 6.02 below have been met or
 
 
 
63

--------------------------------------------------------------------------------

 
waived.  Until such time as this Agreement is effective pursuant to the
satisfaction or waiver of each of the conditions in Section 6.02 below, the
execution of this Agreement will not operate to supersede, cancel or terminate
in any manner whatsoever the Original 2009 Credit Agreement and the related
agreements and documents.
 
Section 6.02.                                Conditions to Effectiveness.  The
effectiveness of this Agreement, and the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit Agreement under the
terms of this Agreement, shall be subject the satisfaction of each of the
conditions in Section 6.03 and each of the following conditions (unless such
condition is waived in writing in accordance with Section 12.02):
 
(a)           The Administrative Agent shall have received (i) all fees, expense
reimbursements and other amounts owed to the Administrative Agent or any other
Lender in connection with this Agreement or in connection with the Original 2009
Credit Agreement, and (ii) to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder (including, without limitation, the fees and expenses of Winstead PC,
counsel to the Administrative Agent and local counsel for the Administrative
Agent in those States in which Mortgaged Property consisting of Oil and Gas
Properties are located).
 
(b)           The Administrative Agent shall have received a certificate of the
Secretary, an Assistant Secretary or other duly authorized officer satisfactory
to the Administrative Agent of the Parent, the Borrower (or the managing member
thereof) and of each of the Subsidiaries, including the ENP Entities and
Acquisition Company setting forth (i) resolutions of its board of directors or
board of managers (or equivalent body) or its managing member authorizing the
execution, delivery and performance of the Loan Documents to which each is a
party and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (ii) the officers of the Parent, the Borrower (or any managing
member thereof), such Subsidiaries, (y) who are authorized to sign the Loan
Documents to which the Parent, the Borrower and to which each such Subsidiary is
a party and (z) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the articles or certificate of
incorporation and bylaws or certificate of formation and partnership agreement
or certificate of formation and limited liability company agreement (as the case
may be) of the Parent, the Borrower and such Subsidiaries, certified as being
true and complete.  The Administrative Agent and the Lenders may conclusively
rely on such certificate until the Administrative Agent receives notice in
writing from the Borrower to the contrary.
 
(c)           The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Parent, the Borrower, and each of the Subsidiaries, including
the ENP Entities and Acquisition Company.
 
 
 
64

--------------------------------------------------------------------------------

 
(d)           The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.
 
(e)           All Schedules to this Agreement shall have been updated by the
Borrower through the Effective Date, and the Administrative Agent shall have
received a certificate from a Responsible Officer certifying that all Schedules
to this Agreement and the Loan Documents are current, and true, correct and
complete, through the Effective Date after giving effect to the consummation of
the ENP Transaction.
 
(f)           The Administrative Agent shall have received duly executed Notes
payable to the order of each Lender requesting a Note in a principal amount
equal to its Maximum Credit Amount dated as of the date hereof, or modifications
of existing Notes to reflect the Maximum Credit Amount of each Lender requesting
a modification instead of a new Note, as applicable, which Notes shall be in
part a consolidation of the indebtedness acquired by the Lenders pursuant to the
refinancing of the ENP Credit Agreement in a manner acceptable to the
Administrative Agent.
 
(g)           The Administrative Agent shall have received in form and substance
satisfactory to it evidence satisfactory to the Administrative Agent that
(A) all outstanding Debt under the Term Loan Credit Agreement and the Term Loan
Documents has been repaid in full and such Term Loan Credit Facility has been
terminated and extinguished (or is being repaid in full and terminated and
extinguished concurrently on the Effective Date) and (B) all Liens on all
Properties of all of the Loan Parties securing amounts owing under the Term Loan
Credit Facility are released on the Effective Date pursuant to releases
satisfactory to the Administrative Agent.
 
(h)           With respect to the ENP Transaction:
 
(i)           the Administrative Agent shall have received in form and substance
satisfactory to it:  (A) a true and complete executed copy of each of the ENP
Transaction Documents in effect as of the Effective Date; (B) original
counterparts or copies, certified as true and complete, of the assignments,
deeds and leases for all of the ENP Oil and Gas Properties; and (C) such other
related documents and information as the Administrative Agent shall have
requested with respect to the transaction contemplated by the ENP Transaction
Documents.
 
(ii)           the ENP Transaction shall be consummated on the terms and
conditions outlined in the Merger Agreement, provided that any other terms,
structure and manner of the ENP Transaction not specified in the Merger
Agreement, including the acquisition of the ENP Properties by the Borrower
through the merger, the creation of Acquisition Company and any other new
acquisition Subsidiary of the Borrower, shall in each case be satisfactory to
the Administrative Agent and the Lenders.
 
(iii)           the Administrative Agent shall have received in form and
substance acceptable to it, a certificate of a Responsible Officer of the
Borrower and of Acquisition Company certifying (A) that Acquisition Company is
concurrently consummating
 
 
65

--------------------------------------------------------------------------------

 
the acquisition contemplated by the ENP Transaction Documents and all material
conditions precedent thereto have been satisfied in all material respects by all
of the parties thereto; and (B) that attached thereto is a true and complete
list of all of the ENP Oil and Gas Properties subject to the ENP Transaction
Documents which are owned by Acquisition Company.
 
(iv)           Acquisition Company shall have delivered to the Administrative
Agent title information and data acceptable to the Administrative Agent relating
to title to the mineral interests in the ENP Oil and Gas Properties.  These
title assurances shall include such post closing title work as the
Administrative Agent may request.
 
(v)           the ENP Oil and Gas Properties shall comply with Section 8.10(c)
with respect to environmental matters.
 
(vi)           the Administrative Agent shall have received evidence
satisfactory to the Administrative Agent that each of the following has occurred
pursuant to terms, conditions and documentation acceptable to the Administrative
Agent:  (A) all outstanding Debt under the ENP Credit Agreement has been
assigned by the lenders under the ENP Credit Agreement to the Lenders, including
delivery of any promissory notes issued pursuant to the ENP Credit Agreement
duly endorsed, together with an assignment of all Liens and security interests
on all ENP Properties securing such Debt under the ENP Credit Agreement, in each
case in a manner satisfactory to the Administrative Agent, (B) such Debt is
being consolidated and refinanced by this Agreement and the Loan Documents in a
manner satisfactory to the Administrative Agent,  and (C) all Liens on all ENP
Properties securing amounts owing under the ENP Credit Agreement are being
consolidated, amended and restated by the Security Instruments and shall
constitute first priority perfected Liens securing the Obligations (subject only
to Excepted Liens identified in clauses (a) through (h) of the definition
thereof), in each case in a manner satisfactory to the Administrative Agent.
 
(vii)           The Administrative Agent shall have received from Acquisition
Company duly executed counterparts (in such number as may be requested by the
Administrative Agent) of Mortgages covering the ENP Oil and Gas Properties,
which Mortgages shall be in form and substance satisfactory to the
Administrative Agent.  In connection with the execution and delivery of such
Mortgages, the Administrative Agent shall be satisfied that such Mortgages
create first priority, perfected Liens on the ENP Oil and Gas Properties
(subject only to Excepted Liens identified in clauses (a) through (h) of the
definition thereof, but subject to the provisos at the end of such definition).
 
(i)           The Administrative Agent shall have received from the Parent, the
Borrower and each Subsidiary, in each case to the extent applicable, duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of such amendments to and/or confirmations of the Security Instruments
executed and delivered prior to the date hereof as may be required by the
Administrative Agent, which amendments and/or confirmations shall be in form and
substance satisfactory to the Administrative Agent.
 
(j)           Each of the Loan Documents shall be in full force and effect.
 
 
66

--------------------------------------------------------------------------------

 
(k)           The Parent, the Borrower, each of the Subsidiaries, including the
ENP Entities and Acquisition Company shall have executed, acknowledged,
delivered, recorded, re-recorded, filed, re-filed, registered and re-registered
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject the Parent, the Borrower, or any of the
Subsidiaries’ (including any ENP Entities' and Acquisition Company's)
Properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Security Instruments, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Security Instruments and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any of the Parent, the
Borrower or any of the Subsidiaries (including the ENP Entities and Acquisition
Company) is or is to be a party, and cause each of the Subsidiaries to do so.
 
(l)           The Administrative Agent shall have received an opinion of
(i) Vinson & Elkins, counsel to the Parent, the Borrower, and the Subsidiaries,
including the ENP Entities and Acquisition Company, acceptable to the
Administrative Agent covering such matters with respect to the Loan Documents as
the Administrative Agent may reasonably request, including without limitation
those matters described in Sections 7.01 and 7.02, and (ii) with respect to each
of the Oil and Gas Properties and each of the Security Instruments, local
counsel opinions as appropriate or requested by the Administrative Agent,
covering such matters with respect to the Oil and Gas Properties and the
Security Instruments as the Administrative Agent may reasonably request.
 
(m)           The Administrative Agent shall have received a certificate of
insurance coverage of the Borrower, Acquisition Company and/or the ENP
Entities evidencing that the Borrower and/or the applicable ENP Entities is
carrying insurance in accordance with Section 7.12 with respect to the ENP
Properties.
 
(n)           The Administrative Agent shall have received satisfactory evidence
that no event, development or circumstance has occurred or shall then exist that
has resulted in, or could reasonably be expected to have, a Material Adverse
Effect.
 
(o)           The Administrative Agent shall be satisfied that no material
disruption or material adverse change has occurred in conditions in the
financial, banking or capital markets which the Agents and Arrangers, in their
discretion, deems material in connection with the syndication of the credit
facility evidenced by this Agreement.
 
(p)           The representations and warranties of the Parent, the Borrower and
the Subsidiaries (including the ENP Entities and Acquisition Company) set forth
in this Agreement and in the other Loan Documents, and the representations and
warranties of the ENP Entities set forth in the ENP Transaction Documents shall
be true and correct in all material respects (except that any representation or
warranty that is qualified as to materiality or by a Material Adverse Effect
clause shall be true and correct in all respects), except to the extent any such
 
 
 
67

--------------------------------------------------------------------------------

 
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date.
 
(q)           The Effective Date shall have occurred prior to November 30, 2011.
 
(r)           The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals required by Section 7.03.
 
(s)           The Administrative Agent shall have received (i) such additional
information regarding the business, financial, legal or corporate affairs of the
Parent, the Borrower and the Subsidiaries (including Acquisition Company), and
any ENP Entity, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request,
(ii) such other certificates, documents, agreements, consents, assurances, or
opinions as the Administrative Agent, the Issuing Bank or any Lender reasonably
may require with respect to the Parent, the Borrower or any of the Subsidiaries
(including the ENP Entities and Acquisition Company), and (iii) such information
regarding ENP Entities, Acquisition Company, the ENP Properties, the Merger
Agreement and the other ENP Transaction Documents and entities, as the
Administrative Agent and any Lender may request.
 
Section 6.03.                                Conditions Precedent to Each Credit
Event.  The obligation of each Lender to make a Loan on the occasion of any
Borrowing (including the initial funding), and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
 
(a)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
 
(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no event, development or circumstance has occurred or
shall then exist that has resulted in, or could reasonably be expected to have,
a Material Adverse Effect.
 
(c)           The representations and warranties of the Borrower and the
Guarantors set forth in this Agreement and in the other Loan Documents shall be
true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date.
 
(d)           The making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, would not conflict with, or
cause any Lender or the Issuing Bank to violate or exceed, any applicable
Governmental Requirement, and no
 
 
 
68

--------------------------------------------------------------------------------

 
Change in Law shall have occurred, and no litigation shall be pending or
threatened, which does or, with respect to any threatened litigation, seeks to,
enjoin, prohibit or restrain, the making or repayment of any Loan, the issuance,
amendment, renewal, extension or repayment of any Letter of Credit or any
participations therein or the consummation of the transactions contemplated by
this Agreement or any other Loan Document.
 
(e)           The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.08(b), as applicable.
 
(f)           At the time of and immediately after giving effect to each such
Borrowing or the issuance, amendment, renewal or extension of each such Letter
of Credit, or both, as applicable, the aggregate Revolving Credit Exposures for
all Lenders shall not exceed the lesser of (i) the Aggregate Commitments and
(ii) the then effective Borrowing Base.
 
In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, the Issuing Bank will not be required to issue any Letter of
Credit, or to amend, extend increase or renew any outstanding Letter of Credit
(or increase the face amount thereof, alter the drawing terms thereunder or
extend the expiry date thereof), unless the Issuing Bank is satisfied that any
exposure that would result therefrom is eliminated or fully covered by the
commitments of the Non-Defaulting Lenders or by Cash Collateralization or a
combination thereof satisfactory to the Issuing Bank.
 
Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.03(a) through (f).
 
ARTICLE VII
 
Representations and Warranties
 
The Borrower represents and warrants to the Administrative Agent, the Issuing
Bank and the Lenders that:
 
Section 7.01.                                Organization; Powers.  Each of the
Parent, the Borrower and the Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has
all requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.
 
Section 7.02.                                Authority; Enforceability.  The
Transactions are within the Borrower's and each Guarantor's limited liability
company, partnership, and corporate powers (as applicable) and have been duly
authorized by all necessary limited liability company and, if required, member
action (including, without limitation, any action required to be taken by any
class of managers, directors or  partners (as applicable) of the Borrower or any
other Person, whether interested or
 
 
 
69

--------------------------------------------------------------------------------

 
disinterested, in order to ensure the due authorization of the
Transactions).  Each Loan Document to which the Borrower and each Guarantor is a
party has been duly executed and delivered by the Borrower and such Guarantor
and constitutes a legal, valid and binding obligation of the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable Debtor Relief Laws or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
Section 7.03.                                Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including members or any class of managers, whether interested or
disinterested, of the Borrower or any other Person), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments as required by this Agreement, (ii) those third party approvals or
consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, and (iii)
consents by, required notices to, or other actions by state and federal
governmental entities in connection with the assignment of state and federal oil
and gas leases or other interests therein that are customarily obtained
subsequent to such assignments, (b) will not violate any applicable law or
Organizational Documents of the Borrower or any Subsidiary or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any
Subsidiary or its Properties, or give rise to a right thereunder to require any
payment to be made by the Borrower or such Subsidiary and (d) will not result in
the creation or imposition of any Lien on any Property of the Borrower or any
Subsidiary (other than the Liens created by the Loan Documents).
 
Section 7.04.                                Financial Condition; No Material
Adverse Change.
 
(a)           The Borrower has heretofore furnished to the Lenders the Parent's
consolidated balance sheet and statements of income, members' equity and cash
flows (A) as of and for the fiscal year ended December 31, 2010, reported on by
BDO USA, LLP, independent public accountant and (B) as of and for the fiscal
quarter and the portion of the fiscal year ended June 30, 2011, certified by its
chief financial officer.  Such financial statements present fairly, in all
material respects, the financial condition and results of operations and cash
flows of the Parent and the Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the unaudited quarterly financial statements.  Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of the Parent and the Subsidiaries as of the dates thereof.
 
(b)           Since December 31, 2010, (i) there has been no event, development
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Parent and the Subsidiaries has been
conducted only in the ordinary course consistent with past business practices.
 
 
 
 
70

--------------------------------------------------------------------------------

 
(c)           Neither the Parent, the Borrower nor any Subsidiary has on the
date hereof any material Debt (including Disqualified Capital Stock) or any
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the Financial Statements.
 
Section 7.05.                                Litigation.
 
(a)           Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower or Parent,
threatened against or affecting the Parent, the Borrower or any Subsidiary
(i) not fully covered by insurance (except for normal deductibles) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, (ii) that involve any Loan Document or the
Transactions or (iii) that could impair the consummation of the Acquisition on
the time and in the manner contemplated by the Acquisition Documents.
 
(b)           Since the date of this Agreement, there has been no change in the
status of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
 
Section 7.06.                                Environmental Matters.  Except as
set forth in Schedule 7.06 and as could not be reasonably expected to have a
Material Adverse Effect (or with respect to (c), (d) and (e) below, where the
failure to take such actions could not be reasonably expected to have a Material
Adverse Effect):
 
(a)           neither any Property of the Borrower or any Subsidiary nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws.
 
(b)           no Property of the Borrower or any Subsidiary nor the operations
currently conducted thereon or, to the knowledge of the Borrower, by any prior
owner or operator of such Property or operation, are in violation of or subject
to any existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws.
 
(c)           all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each Subsidiary,
including, without limitation, past or present treatment, storage, disposal or
release of a hazardous substance, oil and gas waste or solid waste into the
environment, have been duly obtained or filed, and the Borrower and each
Subsidiary are in compliance with the terms and conditions of all such notices,
permits, licenses and similar authorizations.
 
(d)           all hazardous substances, solid waste and oil and gas waste, if
any, generated at any and all Property of the Borrower or any Subsidiary have in
the past been transported, treated and disposed of in accordance with
Environmental Laws and so as not to
 
 
 
71

--------------------------------------------------------------------------------

 
pose an imminent and substantial endangerment to public health or welfare or the
environment, and, to the knowledge of the Borrower, all such transport carriers
and treatment and disposal facilities have been and are operating in compliance
with Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws.
 
(e)           the Borrower has taken all steps reasonably necessary to determine
and has determined that no oil, hazardous substances, solid waste or oil and gas
waste, have been disposed of or otherwise released and there has been no
threatened release of any oil, hazardous substances, solid waste or oil and gas
waste on or to any Property of the Borrower or any Subsidiary except in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment.
 
(f)           neither the Borrower nor any Subsidiary has any known contingent
liability or Remedial Work in connection with any release or threatened release
of any oil, hazardous substance, solid waste or oil and gas waste into the
environment.
 
Section 7.07.                                Compliance with the Laws and
Agreements; No Defaults.
 
(a)           Each of the Parent, the Borrower and each Subsidiary is in
compliance with all Governmental Requirements applicable to it or its Property
and all agreements and other instruments binding upon it or its Property, and
possesses all licenses, permits, franchises, exemptions, approvals and other
governmental authorizations necessary for the ownership of its Property and the
conduct of its business, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
(b)           None of the Parent, the Borrower or any Subsidiary is in default
nor has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require the Parent, the Borrower or a Subsidiary to Redeem or
make any offer to Redeem under any indenture, note, credit agreement or
instrument pursuant to which any Material Indebtedness is outstanding or by
which the Parent, the Borrower or any Subsidiary or any of their Properties is
bound.
 
(c)           No Default has occurred and is continuing.
 
Section 7.08.                                Investment Company Act.  None of
the Parent, the Borrower nor any Subsidiary is an "investment company" or a
company "controlled" by an "investment company," within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.
 
Section 7.09.                                Taxes.  Each of the Parent, the
Borrower and the Subsidiaries has timely filed or caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Parent, the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.  The
charges, accruals and reserves on the books of the Parent, the
 
 
 
72

--------------------------------------------------------------------------------

 
Borrower and the Subsidiaries in respect of Taxes and other governmental charges
are adequate.  No Tax Lien has been filed and, to the knowledge of the Parent or
the Borrower, no claim is being asserted with respect to any such Tax or other
such governmental charge.
 
Section 7.10.                                ERISA.
 
(a)           The Parent, the Borrower, the Subsidiaries and each ERISA
Affiliate have complied in all material respects with ERISA and, where
applicable, the Code regarding each Plan.
 
(b)           Each Plan is, and has been, maintained in substan­tial compliance
with ERISA and, where applicable, the Code.
 
(c)           No act, omission or transaction has occurred which could result in
imposition on the Parent, the Borrower, any Subsidiary or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant
to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty
liability damages under section 409 of ERISA.
 
(d)           No Plan (other than a defined contribu­tion plan) or any trust
created under any such Plan has been terminated since September 2, 1974.  No
liability to the PBGC (other than for the payment of current premiums which are
not past due) by the Parent, the Borrower, any Subsidiary or any ERISA Affiliate
has been or is expected by the Parent, the Borrower, any Subsidiary or any ERISA
Affiliate to be incurred with respect to any Plan.  No ERISA Event with respect
to any Plan has occurred.
 
(e)           Full payment when due has been made of all amounts which the
Parent, the Borrower, the Subsidiaries or any ERISA Affiliate is required under
the terms of each Plan or applicable law to have paid as contribu­tions to such
Plan as of the date hereof, and no accumulated funding deficiency (as defined in
section 302 of ERISA and section 412 of the Code), whether or not waived, exists
with respect to any Plan.
 
(f)           The actuarial present value of the benefit liabili­ties under each
Plan which is subject to Title IV of ERISA does not, as of the end of the
Parent's most recently ended fiscal year, exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities.  The term "actuarial present
value of the benefit liabilities" shall have the meaning specified in section
4041 of ERISA.
 
(g)           None of the Parent, the Borrower, the Subsidiaries or any ERISA
Affiliate sponsors, maintains, or contributes to an employee welfare benefit
plan, as defined in section 3(1) of ERISA, including, without limitation, any
such plan maintained to provide benefits to former employees of such entities,
that may not be terminated by the Parent, the Borrower, a Subsidiary or any
ERISA Affiliate in its sole discretion at any time without any material
liability.
 
(h)           None of the Parent, the Borrower, the Subsidiaries or any ERISA
Affiliate sponsors, maintains or contributes to, or has at any time in the
six-year period preceding the date hereof sponsored, maintained or contributed
to, any Multiemployer Plan.
 
 
 
 
73

--------------------------------------------------------------------------------

 
(i)           None of the Parent, the Borrower, the Subsidiaries or any ERISA
Affiliate is required to provide security under section 401(a)(29) of the Code
due to a Plan amendment that results in an increase in current liability for the
Plan.
 
Section 7.11.                                Disclosure; No Material
Misstatements.  The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it, the Parent, or any of the Subsidiaries is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the other reports,
financial statements, certificates or other information furnished by or on
behalf of the Parent, the Borrower or any Subsidiary to the Administrative Agent
or any Lender or any of their Affiliates in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.  There is no fact peculiar to the Parent, the
Borrower or any Subsidiary which could reasonably be expected to have a Material
Adverse Effect or in the future is reasonably likely to have a Material Adverse
Effect and which has not been set forth in this Agreement or the Loan Documents
or the other documents, certificates and statements furnished to the
Administrative Agent or the Lenders by or on behalf of the Parent, the Borrower
or any Subsidiary prior to, or on, the date hereof in connection with the
transactions contemplated hereby.  There are no statements or conclusions in any
Reserve Report which are based upon or include misleading information or fail to
take into account material information regarding the matters reported therein,
it being understood that projections concerning volumes attributable to the Oil
and Gas Properties and production and cost estimates contained in each Reserve
Report are necessarily based upon professional opinions, estimates and
projections and that the Parent, the Borrower and the Subsidiaries do not
warrant that such opinions, estimates and projections will ultimately prove to
have been accurate.
 
Section 7.12.                                Insurance.
 
(a)           Schedule 7.12 sets forth a true, complete and correct description
of all insurance maintained by the Parent, the Borrower or by the Parent or the
Borrower for the Subsidiaries or by each Subsidiary for itself, as the case may
be, as of the date hereof.  The Borrower has, and has caused all of the
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are commercially
reasonable and usually insured against by companies similarly situated and
engaged in the same or a similar business for the assets and operations of the
Borrower and the Subsidiaries.  The Administrative Agent has been named as an
additional insured in respect of such liability insurance policies, and the
Administrative Agent has been named as loss payee with respect to Property loss
insurance.
 
(b)           Schedule 7.12 lists the descriptions and street addresses of all
Buildings (as defined in the applicable Flood Insurance Regulations) and
Manufactured (Mobile) Homes
 
 
 
74

--------------------------------------------------------------------------------

 
(also as defined in the applicable Flood Insurance Regulations) constituting
Collateral.  Except to the extent that flood insurance in form and substance
satisfactory to the Administrative Agent has been obtained with respect thereto,
no such Building or Manufactured (Mobile) Home (each as defined in the
applicable Flood Insurance Regulations) is located on any real property in a
special flood hazard area as designated by any Governmental Authority.  As used
herein, "Flood Insurance Regulations" shall mean (i) the National Flood
Insurance Act of 1968, as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973, as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 (amending 42 U.S.C. 4001 et seq.), as the same may be amended
or recodified from time to time, and (iv) the Flood Insurance Reform Act of 2004
and any regulations promulgated thereunder.
 
Section 7.13.                                Restriction on Liens.  Neither the
Borrower nor any of the Subsidiaries is a party to any material agreement or
arrangement (other than Capital Leases creating Liens permitted by
Section 9.03(c), but then only on the Property subject of such Capital Lease),
or subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Administrative Agent and
the Lenders on or in respect of their Properties to secure the Obligations and
the Loan Documents.
 
Section 7.14.                                Subsidiaries.  Except as set forth
on Schedule 7.14 or as disclosed in writing to the Administrative Agent (which
shall promptly furnish a copy to the Lenders), which shall be a supplement to
Schedule 7.14, the Parent and the Borrower have no Subsidiaries and the Borrower
has no Foreign Subsidiaries.  Each Subsidiary on such schedule is a Wholly-Owned
Subsidiary and a disregarded entity for federal income tax purposes.
 
Section 7.15.                                Location of Business and
Offices.  The Borrower's jurisdiction of organization is Kentucky; the name of
the Borrower as listed in the public records of its jurisdiction of organization
is Vanguard Natural Gas, LLC; and the organizational identification number of
the Borrower in its jurisdiction of organization is 0601349 (or, in each case,
as set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(m) in accordance with Section 12.01).  The Borrower's principal
place of business is located at the address in London, Kentucky specified in
Section 12.01 (or as set forth in a notice delivered pursuant to Section 8.01(m)
and Section 12.01(c)), and its chief executive offices is located at the San
Felipe street address in Houston, Texas specified in Section 12.01 (or as set
forth in a notice delivered pursuant to Section 8.01(m) and
Section 12.01(c)).  Each Subsidiary's jurisdiction of organization, name as
listed in the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(m)).
 
Section 7.16.                                Properties; Titles, Etc.
 
(a)           Each of the Borrower and the Subsidiaries has good and defensible
title to the Oil and Gas Properties evaluated in the most recently delivered
Reserve Report, and each Loan Party has good title to all its personal
Properties, in each case, free and clear of all Liens except Liens permitted by
Section 9.03.  After giving full effect to the Excepted Liens, the Borrower or
the Subsidiary specified as the owner owns the net interests in production
 
 
 
75

--------------------------------------------------------------------------------

 
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate the Borrower or such Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower's or such Subsidiary's net
revenue interest in such Property.  The ownership by the Borrower or any
Subsidiary of the Hydrocarbons and the undivided interests therein specified on
the exhibits to the Mortgages are the same interests reflected in the most
recently delivered Reserve Report.
 
(b)           All material leases and agreements necessary for the conduct of
the business of the Borrower and the Subsidiaries are valid and subsisting, in
full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or leases, which could reasonably be expected
to have a Material Adverse Effect.
 
(c)           The rights and Properties presently owned, leased or licensed by
the Borrower and the Subsidiaries including, without limitation, all easements
and rights of way, include all rights and Properties necessary to permit the
Borrower and the Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted prior to the date hereof.
 
(d)           All of the Properties of the Borrower and the Subsidiaries which
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards.
 
(e)           The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  The Borrower and the Subsidiaries either
own or have valid licenses or other rights to use all databases, geological
data, geophysical data, engineering data, seismic data, maps, interpretations
and other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.
 
Section 7.17.                                Maintenance of Properties.  Except
for such acts or failures to act as could not be reasonably expected to have a
Material Adverse Effect, and subject to the prior rights and limitations of
Borrower as an owner of non-operated working interests, the Oil and Gas
Properties (and Properties unitized therewith) of the Borrower and the
Subsidiaries have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and the
Subsidiaries.  Specifically in connection with the foregoing, except for those
as could not be reasonably
 
 
 
76

--------------------------------------------------------------------------------

 
expected to have a Material Adverse Effect, (i) no Oil and Gas Property of the
Borrower or any Subsidiary is subject to having allowable production reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) none of the wells comprising a part of the Oil
and Gas Properties (or Properties unitized therewith) of the Borrower or any
Subsidiary is deviated from the vertical more than the maximum permitted by
Governmental Requirements (except with respect to horizontal wells permitted by
Governmental Authority), and such wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, the Oil and Gas Properties
(or in the case of wells located on Properties unitized therewith, such unitized
Properties) of the Borrower or such Subsidiary.  All pipelines, wells, gas
processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Borrower or any of the Subsidiaries
that are necessary to conduct normal operations are being maintained in a state
adequate to conduct normal operations, and with respect to such of the foregoing
which are operated by the Borrower or any of the Subsidiaries, in a manner
consistent with the Borrower's or the Subsidiaries' past practices (other than
those the failure of which to maintain in accordance with this Section 7.17
could not reasonably be expected to have a Material Adverse Effect).
 
Section 7.18.                                Gas Imbalances,
Prepayments.  Except as set forth on Schedule 7.18 or on the most recent
certificate delivered pursuant to Section 8.12(c), on a net basis there are no
Material Gas Imbalances, take or pay or other prepayments which would require
the Borrower or any of the Subsidiaries to deliver Hydrocarbons produced from
the Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor.
 
Section 7.19.                                Marketing of Production.  Except
for contracts listed and in effect on the date hereof on Schedule 7.19, and
thereafter either disclosed in writing to the Administrative Agent or included
in the most recently delivered Reserve Report (with respect to all of which
contracts the Borrower represents that it or the Subsidiaries are receiving a
price for all production sold thereunder which is computed substantially in
accordance with the terms of the relevant contract and are not having deliveries
curtailed substantially below the subject Property's delivery capacity), no
material agreements exist which are not cancelable on 60 days' notice or less
without penalty or detriment for the sale of production from the Borrower's or
the Subsidiaries' Hydrocarbons (including, without limitation, calls on or other
rights to purchase, production, whether or not the same are currently being
exercised) that (a) pertain to the sale of production at a fixed price and (b)
have a maturity or expiry date of longer than six (6) months from the date
hereof.
 
Section 7.20.                                Swap Agreements.  Schedule 7.20, as
of the date hereof, and after the date hereof, each report required to be
delivered by the Borrower pursuant to Section 8.01(f), sets forth, a true and
complete list of all Swap Agreements of the Borrower and each Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement, including specification
as to those Swap Agreements that are Secured Swap Agreements.
 
Section 7.21.                                Use of Loans and Letters of
Credit.  The proceeds of the Loans and the Letters of Credit shall be used (a)
to provide working capital for exploration and production
 
 
 
77

--------------------------------------------------------------------------------

 
operations, (b) to pay fees and expenses related to the Transaction, (c)  to
effect the ENP Transaction in accordance with the terms of the ENP Transaction
Documents; (d) to refinance Debt owed by ENP Operating under the ENP Credit
Agreement, (e) to refinance Debt of the Borrower under the Term Loan Credit
Facility, (f) to finance the Borrower's Capital Expenditures, including capital
projects and additional acquisitions, in each case to the extent permitted by
the terms of this Agreement and (g) for other lawful corporate purposes.  In
addition, the Borrower may use the proceeds of Loans to make Restricted Payments
to the holders of its Equity Interests provided (i) the aggregate amount of the
Restricted Payment does not exceed the Borrower's EBITDA for the immediately
preceding fiscal quarter; and (ii) the Restricted Payment is otherwise permitted
by Section 9.04(e).
 
The Parent, the Borrower and the Subsidiaries are not engaged principally, or as
one of its or their important activities, in the business of extending credit
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the
Board).  No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates the provisions of Regulations T, U or X of the
Board.
 
Section 7.22.                                Solvency.  After giving effect to
the transactions contemplated hereby, (a) the aggregate assets (after giving
effect to amounts that could reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement), at a fair valuation, of the
Borrower and the Guarantors, taken as a whole, will exceed the aggregate Debt of
the Borrower and the Guarantors on a consolidated basis, as the Debt becomes
absolute and matures, (b) each of the Borrower and the Guarantors will not have
incurred or intended to incur, and will not believe that it will incur, Debt
beyond its ability to pay such Debt (after taking into account the timing and
amounts of cash to be received by each of the Borrower and the Guarantors and
the amounts to be payable on or in respect of its liabilities, and giving effect
to amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement) as such Debt becomes absolute and matures
and (c) each of the Borrower and the Guarantors will not have (and will have no
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.
 
Section 7.23.                                Sanctioned Persons.  None of the
Parent, the Borrower or any Subsidiary or, to the knowledge of the Borrower, any
director, officer, agent, employee or Affiliate of the Parent, the Borrower or
any Subsidiary is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department ("OFAC"); and
the Borrower will not directly or indirectly use the proceeds of the Loans or
the Letters of Credit or otherwise make available such proceeds to any Person or
entity, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.
 
Section 7.24.                                Security Instruments.  The
Mortgages are effective to create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable Lien on
all of the Borrower's and each Guarantor's right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof.  The Mortgages
(other than the Mortgages covering the ENP Oil and Gas Properties), having been
filed in the offices of the counties where such properties are located,
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Borrower and each Guarantor in such Mortgaged Property and
the proceeds thereof, in each case prior and superior in right to any other
Person,
 
 
 
78

--------------------------------------------------------------------------------

 
other than with respect to the rights of persons pursuant to Liens expressly
permitted by Section 9.03.  When the Mortgages covering the ENP Oil and Gas
Properties are filed in the offices of the counties where such properties are
located, such Mortgages shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Borrower and each Guarantor in
the Mortgaged Property thereunder and the proceeds thereof, in each case prior
and superior in right to any other Person, other than with respect to the rights
of persons pursuant to Liens expressly permitted by Section 9.03.  Each Security
Agreement is effective to create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable Lien on
all of the right, title and interest of each Loan Party executing the same in
and to all of the Collateral described therein.
 
Section 7.25.                                Article 8 of Uniform Commercial
Code.  No Equity Interest of Borrower or any Subsidiary is evidenced by a
certificate or other instrument.  None of the Organizational Documents of
Borrower or any Subsidiary provides that any Equity Interest in Borrower or any
Subsidiary is a security governed by Article 8 of the Uniform Commercial Code.
 
ARTICLE VIII
 
Affirmative Covenants
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower covenants and agrees with the Lenders that:
 
Section 8.01.                                Financial Statements; Other
Information.  The Borrower will furnish to the Administrative Agent and each
Lender:
 
(a)           Annual Financial Statements.  As soon as available, but in any
event in accordance with then applicable law and not later than 90 days after
the end of each fiscal year of the Parent, its audited consolidated balance
sheet and related statements of operations, stockholders' equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by an independent
public accountant of recognized national standing (without a "going concern" or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Parent and the Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied.
 
(b)           Quarterly Financial Statements.  As soon as available, but in any
event in accordance with then applicable law and not later than 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Parent, its consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.
 
 
79

--------------------------------------------------------------------------------

 
(c)           Certificate of Financial Officer -- Compliance.  Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
or such other form acceptable to the Administrative Agent (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 8.13(b) and Section 9.01 and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 7.04 (or, if later, the most
recently delivered audited financial statements pursuant to Section 8.01(a))
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate.
 
(d)           Certificate of Accounting Firm -- Defaults.  Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of the
accounting firm that reported on such financial statements stating whether they
obtained knowledge during the course of their examination of such financial
statements of any Default (which certificate may be limited to the extent
required by accounting rules or guidelines).
 
(e)           Certificate of Financial Officer -- Consolidating
Information.  If, at any time, all of the Subsidiaries of the Parent are not
consolidated Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
consolidated Subsidiaries and the eliminating entries, in such form as would be
presentable to the auditors of the Parent.
 
(f)           Certificate of Financial Officer -- Swap Agreements.  Concurrently
with any delivery of financial statements under Section 8.01(a) and
Section 8.01(b), a certificate of a Financial Officer, in form and substance
satisfactory to the Administrative Agent, setting forth as of the last Business
Day of such fiscal quarter or fiscal year, a true and complete list of all Swap
Agreements of the Borrower and each Subsidiary, designating which such Swap
Agreements are Secured Swap Agreements, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto, any margin required or supplied under any credit
support document, and the counterparty to each such agreement.
 
(g)           Certificate of Insurer -- Insurance Coverage.  Concurrently with
any delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.
 
(h)           Other Accounting Reports.  Promptly upon receipt thereof, a copy
of each other report or letter submitted to the Parent, the Borrower or any of
the Subsidiaries by independent accountants in connection with any annual,
interim or special audit made by them of the books of the Parent, the Borrower
or any such Subsidiary, and a copy of any response by the Parent, the Borrower
or any such Subsidiary, or the board of managers of the Parent, the Borrower or
any such Subsidiary, to such letter or report.
 
 
80

--------------------------------------------------------------------------------

 
(i)           SEC and Other Filings; Reports to Shareholders.  Promptly after
the same become publicly available, copies of all periodic and other reports,
proxy statements and other materials filed by Parent with the SEC, or with any
national securities exchange, or distributed by Parent to its shareholders
generally, as the case may be.
 
(j)           Notices Under Material Instruments.  Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation, indenture,
loan or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.
 
(k)           Notice of Sales of Oil and Gas Properties.  In the event the
Borrower or any Subsidiary intends to sell, transfer, assign or otherwise
dispose of any Oil or Gas Properties or any Equity Interests in any Subsidiary
in accordance with Section 9.12, prior written notice of such disposition, the
price thereof and the anticipated date of closing and any other details thereof
requested by the Administrative Agent or any Lender.
 
(l)           Notice of Casualty Events.  Prompt written notice, and in any
event within three Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.
 
(m)           Information Regarding Borrower and Guarantors.  Prompt written
notice (and in any event within thirty (30) days prior thereto) of any change
(i) in the Borrower or any Guarantor's corporate name or in any trade name used
to identify such Person in the conduct of its business or in the ownership of
its Properties, (ii) in the location of the Borrower or any Guarantor's chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor's identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower or any Guarantor's
jurisdiction of organization or such Person's organizational identification
number in such jurisdiction of organization, and (v) in the Borrower or any
Guarantor's federal taxpayer identification number, if any.
 
(n)           Production Reports and Lease Operating Statements.  Concurrently
with the delivery of any Reserve Report to the Administrative Agent pursuant to
Section 8.12, a report setting forth, for each calendar month during the then
current fiscal year to date, on a field by field summary basis and an aggregate
summary basis (i) the volume of production and sales attributable to production
(and the prices at which such sales were made and the revenues derived from such
sales) for each such calendar month from the Oil and Gas Properties, and
(ii) the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month.
 
(o)           Gas Balancing Reports.  Within 45 days after the end of each
fiscal quarter, a report setting forth, for the quarter during the then current
fiscal year to date, the existence of any Material Gas Imbalances listed on a
property-by-property basis.
 
(p)           Notices of Certain Changes.  Promptly, but in any event within
five (5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the Organizational Documents of the Parent, the
Borrower or any Subsidiary.
 
 
 
 
81

--------------------------------------------------------------------------------

 
(q)           Ratings Change.  Promptly after Moody's or S&P shall have
announced a change in the rating of the Parent, the Borrower or one of their
Affiliates, written notice of such rating change.
 
(r)           PATRIOT Act.  Promptly after the request by the Administrative
Agent, the Issuing Bank or any Lender, all documentation and other information
that the Administrative Agent or such Lender requests in order to comply with
its ongoing obligations under applicable "know your customer" and anti-money
laundering rules and regulations, including without limitation the Act.
 
(s)           Other Requested Information.  Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Parent, the Borrower or any Subsidiary or Affiliates
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA), or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
or any Lender may reasonably request.
 
(t)           Notification of Hedging Violation.  Promptly notify Administrative
Agent if the volumes of Hydrocarbons hedged under Swap Agreements ever exceed
the actual daily production of the Hydrocarbons from the Mortgaged Property.
 
Section 8.02.                                Notices of Material Events.  The
Borrower will furnish to the Administrative Agent and each Lender prompt written
notice of the following:
 
(a)           the occurrence of any Default;
 
(b)           the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against or affecting the Parent, the
Borrower or any Affiliate thereof not previously disclosed in writing to the
Lenders or any material adverse development in any action, suit, proceeding,
investigation or arbitration (whether or not previously disclosed to the
Lenders) that, in either case, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
 
(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent, the Borrower and the Subsidiaries in an aggregate
amount exceeding $500,000;
 
(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Parent or the Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which Parent
or the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; and
 
(e)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
 
82

--------------------------------------------------------------------------------

 
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Documents required to be delivered pursuant to Sections 8.01(a) or (b), and
Section 8.02(d), (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower or Parent posts such documents, or provides a link thereto on the
Borrower's website on the Internet at the website address listed in
Section 12.01; or (ii) on which such documents are posted on the Borrower's
behalf or Parent's behalf on an Internet or intranet website, if any, to which
each Lender, the Issuing Bank and the Administrative Agent have access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, at their option, make available to the Lenders and the Issuing
Bank the Communications by posting the Communications on the Platform and (b)
certain of the Lenders (each, a "Public Lender") may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its Affiliates, or Parent or any of the other Loan Parties, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons' securities.  The
Borrower hereby agrees that (w) all Communications that are to be made available
to Public Lenders shall be clearly and conspicuously marked "PUBLIC" which, at a
minimum, shall mean that the word "PUBLIC" shall appear prominently on the first
page thereof; (x) by marking Communications "PUBLIC," the Borrower shall be
deemed to have authorized the Administrative Agent, the other Agents, the
Arrangers, the Issuing Bank and the Lenders to treat such Communications as not
containing any material non-public information with respect to the Borrower, any
of the Loan Parties or Parent, or any of their securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Communications constitute Information, they shall be treated as set forth
in Section 12.11); (y) all Communications marked "PUBLIC" are permitted to be
made available through a portion of the Platform designated "Public Side
Information;" and (z) the Administrative Agent, the other Agents and each of the
Arrangers shall be entitled to treat any Communications that are not marked
"PUBLIC" as being suitable only for posting on a portion of the Platform not
designated "Public Side Information."
 
Section 8.03.                                Existence; Conduct of
Business.  The Borrower will, and will cause each Subsidiary to, do or cause to
be done all things necessary to preserve, renew and keep in full
 
 
 
83

--------------------------------------------------------------------------------

 
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business and maintain,
if necessary, its qualification to do business in each other jurisdiction in
which its Oil and Gas Properties is located or the ownership of its Properties
requires such qualification, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.11.
 
Section 8.04.                                Payment of Obligations.  The
Borrower will, and will cause each Subsidiary to, pay its obligations, including
Tax liabilities of the Borrower and all of the Subsidiaries before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect or result in the seizure or levy of any Property of the Borrower
or any Subsidiary.
 
Section 8.05.                                Performance of Obligations under
Loan Documents.  The Borrower will pay the Obligations according to the reading,
tenor and effect of this Agreement and the Notes, and the Borrower will, and
will cause the Parent and each Subsidiary to, do and perform every act and
discharge all of the obligations to be performed and discharged by them under
the Loan Documents, including, without limitation, this Agreement, at the time
or times and in the manner specified.
 
Section 8.06.                                Operation and Maintenance of
Properties.  The Borrower, at its own expense, will, and will cause each
Subsidiary to:
 
(a)           operate its Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance with all Governmental Requirements, including, without limitation,
applicable pro ration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, in those circumstances where a reasonably
prudent operator under similar circumstances and in accordance with customary
industry practice would be prudent not to do so, and the failure to comply could
not reasonably be expected to have a Material Adverse Effect.
 
(b)           operate and maintain in a careful and efficient manner in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, all applicable laws, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate the gathering, transportation or processing of Hydrocarbons and
other minerals therefrom, except, in each case, in those circumstances where a
reasonably prudent operator under similar circumstances and in accordance with
customary industry practice would be prudent not to do so, and the failure to
comply could not reasonably be expected to have a
 

 
84

--------------------------------------------------------------------------------

 

Material Adverse Effect, all pipelines, compressor stations, wells, gas or crude
oil processing facilities, field gathering systems, tanks, tank batteries,
pumps, pumping units, fixtures, valves, fittings, machinery, parts, engines,
boilers, meters, apparatus, appliances, tools, implements, casing, tubing, rods,
cables, wires, towers, surface and other material improvements, fixtures and
equipment owned in whole or in part by the Borrower or any of the Subsidiaries
that are useful or necessary to conduct normal operations relating to gathering,
transportation, processing or removal of Hydrocarbons and other minerals or CO2
therefrom.
 
(c)           keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties,
all gas or crude oil processing facilities and other material Properties,
including, without limitation, all equipment, machinery and facilities.
 
(d)           promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties or gas or crude oil
processing facilities and will do all other things necessary to keep unimpaired
their rights with respect thereto and prevent any forfeiture thereof or default
thereunder.
 
(e)           promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties, all gas or
crude oil processing facilities and other material Properties.
 
(f)           operate its Oil and Gas Properties, all gas or crude oil
processing facilities and other material Properties or cause or make reasonable
and customary efforts to cause such Oil and Gas Properties, gas or crude oil
processing facilities and other material Properties to be operated in accordance
with the practices of the industry and in material compliance with all
applicable contracts and agreements and in compliance in all material respects
with all Governmental Requirements.
 
To the extent the Borrower is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this
Section 8.06.
 
Section 8.07.                                Insurance.  The Borrower will, and
will cause each Subsidiary to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.  The loss payable clauses or
provisions in said insurance policy or policies insuring any of the Collateral
for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent in its capacity as such as "additional insured" and
provide that the insurer will endeavor to give at least 30 days prior notice of
any cancellation to the Administrative Agent.
 
Section 8.08.                                Books and Records; Inspection
Rights.  The Borrower will, and will cause the Parent and each Subsidiary to,
keep proper books of record and account in which full, true
 

 
85

--------------------------------------------------------------------------------

 

and correct entries are made of all dealings and transactions in relation to its
business and activities.  The Borrower will, and will cause the Parent and each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
 
Section 8.09.                                Compliance with Laws.  The Borrower
will, and will cause the Parent and each Subsidiary to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 8.10.                                Environmental Matters.
 
(a)           The Borrower shall at its sole expense:  (i) comply, and shall
cause its Properties and operations and each Subsidiary and each Subsidiary's
Properties and operations to comply, with all applicable Environmental Laws, the
breach of which could be reasonably expected to have a Material Adverse Effect;
(ii) not dispose of or otherwise release, and shall cause each Subsidiary not to
dispose of or otherwise release, any oil, oil and gas waste, hazardous
substance, or solid waste on, under, about or from any of the Borrower's or the
Subsidiaries' Properties or any other Property to the extent caused by the
Borrower's or any of the Subsidiaries' operations except in compliance with
applicable Environmental Laws, the disposal or release of which could reasonably
be expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all notices, permits,
licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower's or the Subsidiaries'
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the "Remedial Work") in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower's or the
Subsidiaries' Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Borrower's and the Subsidiaries' obligations under this
Section 8.10(a) are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect.
 
(b)           The Borrower will promptly, but in no event later than five days
of the occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any landowner or
other third party against the Borrower or the Subsidiaries or their Properties
of which the Borrower has knowledge in connection with any Environmental
 

 
86

--------------------------------------------------------------------------------

 

Laws (excluding routine testing and corrective action) if the Borrower
reasonably anticipates that such action will result in liability (whether
individually or in the aggregate) in excess of $500,000, not fully covered by
insurance, subject to normal deductibles.
 
(c)           The Borrower will, and will cause each Subsidiary to, provide
environmental audits and tests in accordance with American Society of Testing
Materials standards upon request by the Administrative Agent and the Lenders in
connection with any future acquisitions of Oil and Gas Properties or other
Properties.
 
Section 8.11.                                Further Assurances.
 
(a)           The Borrower at its sole expense will, and will cause the Parent
and each Subsidiary to, promptly execute and deliver to the Administrative Agent
all such other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower, the Parent or
any Subsidiary, as the case may be, in the Loan Documents, including Notes (and
to deliver a Note to any Lender at its request), or to further evidence and more
fully describe the collateral intended as security for the Obligations, or to
correct any omissions in this Agreement or the Security Instruments, or to state
more fully the obligations secured therein, or to perfect, protect or preserve
any Liens created pursuant to this Agreement or any of the Security Instruments
or the priority thereof, or to make any recordings, file any notices or obtain
any consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.
 
(b)           The Borrower hereby authorizes the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property , the ENP Pledged
Interests or other Property covered by the Lien of the Security Instruments
without the signature of the Borrower or any other Guarantor where permitted by
law.  A carbon, photographic or other reproduction of the Security Instruments
or any financing statement covering the Mortgaged Property, the ENP Pledged
Interests, such other Property or any part thereof shall be sufficient as a
financing statement where permitted by law.
 
Section 8.12.                                Reserve Reports.
 
(a)           On or before November 1, 2011, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report evaluating the Oil and Gas
Properties of the Borrower and the Subsidiaries as of June 30, 2011.  This
Reserve Report shall include the ENP Oil and Gas Properties regardless of
whether the ENP Transaction has been consummated by such date.  Thereafter, on
or before March 1 and September 1 of each year, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report evaluating the Oil and
Gas Properties of the Borrower and the Subsidiaries as of the immediately
preceding December 31st and June 30th,
 
(i)           the Reserve Report as of December 31 of each year shall be
prepared by one or more Approved Petroleum Engineers and shall use economic
parameters (including but not limited to, hydrocarbon prices, escalation rates,
discount rate assumptions, and other economic assumptions) acceptable to
Administrative Agent, and
 

 
87

--------------------------------------------------------------------------------

 

(ii)           the Reserve Report as of June 30 of each year (including as of
June 30, 2011) shall be prepared by or under the supervision of the chief
operating officer of the Borrower and shall use economic parameters (including
but not limited to hydrocarbon prices, escalation rates, discount rate
assumptions, and other economic assumptions) acceptable to Administrative
Agent.  The chief operating officer of the Borrower shall certify such Reserve
Report to be true and accurate and to have been prepared in accordance with the
procedures used in the immediately preceding June 30 Reserve Report.
 
(b)           In the event of an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report prepared by
or under the supervision of the chief operating officer of the Borrower who
shall certify such Reserve Report to be true and accurate and to have been
prepared in accordance with the procedures used in the immediately preceding
December 31 Reserve Report.  For any Interim Redetermination requested by the
Administrative Agent or the Borrower pursuant to Section 2.07(b), the Borrower
shall provide such Reserve Report with an "as of" date as required by the
Administrative Agent as soon as possible, but in any event no later than thirty
(30) days following the receipt of such request.
 
(c)           With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer certifying that:  (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
true and correct in all material respects, (ii) the Borrower or the Subsidiaries
own good and defensible title to the Oil and Gas Properties evaluated in such
Reserve Report and such Properties are free of all Liens except for Liens
permitted by Section 9.03, (iii) except as set forth on an exhibit to the
certificate, on a net basis there are no Material Gas Imbalances, take or pay or
other prepayments in excess of the volume specified in Section 7.19 with respect
to its Oil and Gas Properties evaluated in such Reserve Report which would
require the Borrower or any Subsidiary to deliver Hydrocarbons either generally
or produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (iv) none of their Oil and Gas
Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Administrative Agent, (v) attached to the
certificate is a list of the names and addresses of the purchasers which
accounted for at least 75% of the total natural gas and oil revenues of the
Borrower and the Subsidiaries during the twelve month period ended as of the
immediately preceding December 31st or June 30th, as applicable and
(vi) attached thereto is a schedule of the Oil and Gas Properties evaluated by
such Reserve Report that are Mortgaged Properties and demonstrating the
percentage of the total value of the Oil and Gas Properties that the value of
such Mortgaged Properties represent in compliance with Section 8.14(a).
 
Section 8.13.                                Title Information.
 
(a)           On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 8.12(a), the Borrower will
deliver title information in form and substance acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall have received together with
 

 
88

--------------------------------------------------------------------------------

 

title information previously delivered to the Administrative Agent, satisfactory
title information on at least 80% of the Recognized Value of the Oil and Gas
Properties evaluated by such Reserve Report.
 
(b)           If the Borrower has provided title information for additional
Properties under Section 8.13(a), the Borrower shall, within 60 days of notice
from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information, (ii) substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Excepted
Liens (other than Excepted Liens described in clauses (e), (g) and (h) of such
definition) having an equivalent value or (iii) deliver title information in
form and substance acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the Recognized Value of the Oil and Gas Properties evaluated
by such Reserve Report.
 
(c)           If the Borrower is unable to cure any title defect requested by
the Administrative Agent or the Lenders to be cured within the 60-day period or
the Borrower does not comply with the requirements to provide acceptable title
information covering 80% of the Recognized Value of the Oil and Gas Properties
evaluated in the most recent Reserve Report, such default shall not be a
Default, but instead the Administrative Agent and/or the Required Lenders shall
have the right to exercise the following remedy in their sole discretion from
time to time, and any failure to so exercise this remedy at any time shall not
be a waiver as to future exercise of the remedy by the Administrative Agent or
the Lenders.  To the extent that the Administrative Agent or the Required
Lenders are not satisfied with title to any Mortgaged Property after the 60-day
period has elapsed, such unacceptable Mortgaged Property shall not count towards
the 80% requirement, and the Administrative Agent may send a notice to the
Borrower and the Lenders that the then outstanding Borrowing Base shall be
reduced by an amount as determined by the Required Lenders to cause the Borrower
to be in compliance with the requirement to provide acceptable title information
on 80% of the Recognized Value of the Oil and Gas Properties.  This new
Borrowing Base shall become effective immediately after receipt of such notice.
 
Section 8.14.                                Additional Collateral; Additional
Guarantors.
 
(a)           In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(vi)) to ascertain whether the
Mortgaged Properties represent at least 80% of the Recognized Value of the Oil
and Gas Properties evaluated in the most recently completed Reserve Report after
giving effect to exploration and production activities, acquisitions,
dispositions and production.  In the event that the Mortgaged Properties do not
represent at least 80% of such Recognized Value, then the Borrower shall, and
shall cause the Subsidiaries to, grant, within thirty (30) days of delivery of
the certificate required under Section 8.12(c), to the Administrative Agent as
security for the Obligations a first-priority Lien interest (provided that
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on additional Oil and Gas Properties not already subject to a Lien
of the Security Instruments such
 

 
89

--------------------------------------------------------------------------------

 

that after giving effect thereto, the Mortgaged Properties will represent at
least 80% of such Recognized Value.  All such Liens will be created and
perfected by and in accordance with the provisions of Mortgages, deeds of trust,
security agreements and financing statements or other Security Instruments, all
in form and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes.  In order to comply with the foregoing, if
any Subsidiary places a Lien on its Oil and Gas Properties and such Subsidiary
is not a Guarantor, then it shall become a Guarantor and comply with
Section 8.14(b).
 
(b)           The Borrower shall promptly cause each Domestic Subsidiary to
guarantee the Obligations pursuant to a Guaranty Agreement.  In connection with
any such guaranty, the Borrower shall, or shall cause such Subsidiary to,
(A) pledge all of the Equity Interests of such new Subsidiary pursuant to a
Security Agreement (including, without limitation, delivery of original stock
certificates, if any, evidencing the Equity Interests of such Subsidiary,
together with an appropriate undated stock powers for each certificate duly
executed in blank by the registered owner thereof) and (B) execute and deliver
such other additional closing documents, certificates and legal opinions as
shall reasonably be requested by the Administrative Agent.
 
(c)           If the Borrower elects to provide additional Mortgaged Properties
in lieu of making any mandatory prepayment pursuant to Section 3.04(c), then the
Borrower shall, or shall cause the Subsidiaries to, grant to the Administrative
Agent as security for the Obligations a first-priority Lien interest (subject
only to Excepted Liens) on additional Oil and Gas Properties not already subject
to a Lien of the Security Instruments.  All such Liens will be created and
perfected by and in accordance with the provisions of Mortgages, deeds of trust,
security agreements and financing statements or other Security Instruments, all
in form and substance satisfactory to the Administrative Agent and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes.  In order to comply with the foregoing, if any Subsidiary
places such a Lien on its Oil and Gas Properties and such Subsidiary is not a
Guarantor, then it shall become a Guarantor and comply with Section 8.14(b).
 
(d)           In the event that (i) the Required Lenders waive the provisions of
Section 9.15 to permit the Borrower or any Domestic Subsidiary to become the
owner of a Foreign Subsidiary (such waiver to be granted in the sole discretion
of the Required Lenders), and (ii) such Foreign Subsidiary has total assets in
excess of $1,000,000, then the Borrower shall promptly, or shall cause such
Domestic Subsidiary to promptly, guarantee the Obligations pursuant to the
Guaranty Agreement.  In connection with any such guaranty, the Borrower shall,
or shall cause such Domestic Subsidiary to, (i) execute and deliver a supplement
to the Guaranty Agreement, (ii) pledge 65% of all the Equity Interests of such
Foreign Subsidiary (including, without limitation, delivery of original stock
certificates evidencing such Equity Interests of such Foreign Subsidiary,
together with appropriate stock powers for each certificate duly executed in
blank by the registered owner thereof) and (iii) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.
 
Section 8.15.                                ERISA Compliance.  The Borrower
will promptly furnish and will cause the Parent and the Subsidiaries and any
ERISA Affiliate to promptly furnish to the
 

 
90

--------------------------------------------------------------------------------

 

Administrative Agent (i) promptly after the filing thereof with the United
States Secretary of Labor, the Internal Revenue Service or the PBGC, copies of
each annual and other report with respect to each Plan or any trust created
thereunder, (ii) immediately upon becoming aware of the occurrence of any ERISA
Event or of any "prohibited transaction," as described in section 406 of ERISA
or in section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Subsidiary or the ERISA Affiliate, as the case may be, specifying
the nature thereof, what action the Borrower, the Parent, the Subsidiary or the
ERISA Affiliate is taking or proposes to take with respect thereto, and, when
known, any action taken or proposed by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto, and (iii) immediately upon
receipt thereof, copies of any notice of the PBGC's intention to terminate or to
have a trustee appointed to administer any Plan.  With respect to each Plan
(other than a Multiemployer Plan), the Borrower will, and will cause the Parent
and each Subsidiary and ERISA Affiliate to, (i) satisfy in full and in a timely
manner, without incurring any late payment or underpayment charge or penalty and
without giving rise to any Lien, all of the contribution and funding
requirements of section 412 of the Code (determined without regard to
subsections (d), (e), (f) and (k) thereof) and of section 302 of ERISA
(determined without regard to sections 303, 304 and 306 of ERISA), and (ii) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
sections 4006 and 4007 of ERISA.
 


 
ARTICLE IX
 
Negative Covenants
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower covenants and agrees with the Lenders that:
 
Section 9.01.                                Financial Covenants.
 
(a)           Consolidated Leverage Ratio.  The Borrower will not, as of the
last day of any fiscal quarter, permit the Consolidated Leverage Ratio to be
greater than 4.00 to 1.00.
 
(b)           Consolidated Current Ratio.  The Borrower will not permit, at any
time, the ratio of (i) consolidated current assets (including the Available
Funds, but excluding non-cash assets under ASC 815) to (ii) consolidated current
liabilities (excluding non-cash obligations under ASC 815 and current maturities
under this Agreement) to be less than 1.0 to 1.0.  This ratio shall be computed
for the Parent, the Borrower and the Subsidiaries on a consolidated basis.
 
Section 9.02.                                Debt.  The Borrower will not, and
will not permit any Subsidiary to, incur, create, assume or suffer to exist any
Debt, except:
 
(a)           the Obligations.
 

 
91

--------------------------------------------------------------------------------

 

(b)           accounts payable and accrued expenses, liabilities or other
obligations to pay the deferred purchase price of Property or services, from
time to time incurred in the ordinary course of business which are not greater
than sixty (60) days past the date of invoice or delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP.
 
(c)           Debt under Capital Leases not to exceed $2,000,000.
 
(d)           Debt associated with bonds or surety obligations required by
Governmental Requirements in connection with the operation of the Oil and Gas
Properties.
 
(e)           intercompany Debt between the Borrower and any Subsidiary or
between Subsidiaries to the extent permitted by Section 9.05(g); provided that
such Debt is not held, assigned, transferred, negotiated or pledged to any
Person other than the Borrower or one of its Wholly-Owned Subsidiaries, and,
provided further, that any such Debt owed by either the Borrower or a Guarantor
shall be subordinated to the Obligations on terms satisfactory to the
Administrative Agent.
 
(f)           endorsements of negotiable instruments for collection in the
ordinary course of business.
 
(g)           other Debt, including purchase-money obligations, not to exceed
$2,000,000 in the aggregate at any one time outstanding.
 
(h)           Debt arising under Swap Agreements permitted under Section 9.18
hereof.
 
(i)           so long there exists no Default before and after giving effect to
any such incurrence, Senior Notes so long as in each case, (i) the maturity date
of such Senior Notes is not less than one year after the Maturity Date, (ii) the
indentures or other agreements under which any Senior Notes are issued and all
other instruments, agreements and other documents evidencing or governing such
Senior Notes or providing for any guarantee or other right in respect thereof
have terms that are not more restrictive on the Parent, the Borrower or any of
the Subsidiaries than the terms of this Agreement and the other Loan Documents,
(iii) the Senior Notes are unsecured and (iv) the Parent and VNR Finance are the
only obligors on such Senior Notes (the Borrower does not guarantee, and no
other Subsidiary guarantees, the Senior Notes).
 
Section 9.03.                                Liens.  The Borrower will not, and
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Lien on any of its Properties (now owned or hereafter acquired), except:
 
(a)           Liens securing the payment of any Obligations.
 
(b)           Excepted Liens.
 
(c)           Liens securing Capital Leases permitted by Section 9.02(c) but
only on the Property under lease.
 

 
92

--------------------------------------------------------------------------------

 

(d)           Liens on any Property of the Borrower and the Subsidiaries
existing on the date hereof and set forth on Schedule 9.03; provided that such
Liens shall secure only those obligations which they secure on the date hereof.
 
(e)           Liens on Property not constituting Collateral for the Obligations
and not otherwise permitted by the foregoing clauses of this Section 9.03;
provided that the aggregate principal or face amount of all Debt secured under
this Section 9.03(e) shall not exceed $5,000,000 at any time.
 
Section 9.04.                                Dividends, Distributions and
Redemptions.   The Borrower will not, and will not permit any of the
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to its stockholders,
members or partners or make any distribution of its Property to its Equity
Interest holders, except
 
(a)           the Borrower may declare and pay cash distributions to its Equity
Interest holders to permit such holders to pay federal and state taxes due with
respect to the income of the Borrower;
 
(b)           the Borrower may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock);
 
(c)           Subsidiaries (other than Borrower) may declare and pay dividends
ratably with respect to their Equity Interests;
 
(d)           the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrower and the Subsidiaries; and
 
(e)           so long as (i) no Default has occurred and is continuing or would
result from the making of such Restricted Payment, and (ii) there exists no
Borrowing Base Deficiency, the Borrower may make Restricted Payments to the
Parent, provided that, notwithstanding the foregoing, the Borrower may only make
Restricted Payments that are intended to be used by the Parent to purchase
treasury stock in an aggregate amount of $10,000,000 for all such Restricted
Payments over the term of this Agreement.
 
Section 9.05.                                Investments, Loans and
Advances.  The Borrower will not, and will not permit any Subsidiary to, make or
permit to remain outstanding any Investments in or to any Person, except that
the foregoing restriction shall not apply to:
 
(a)           Investments reflected in the Financial Statements or which are
disclosed to the Lenders in Schedule 9.05.
 
(b)           accounts receivable arising in the ordinary course of business.
 
(c)           direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.
 

 
93

--------------------------------------------------------------------------------

 

(d)           commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody's.
 
(e)           deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company's most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody's, respectively or, in the case of any Foreign
Subsidiary, a bank organized in a jurisdiction in which the Foreign Subsidiary
conducts operations having assets in excess of $500,000,000 (or its equivalent
in another currency).
 
(f)           deposits in money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).
 
(g)           Investments (i) made by the Borrower in or to the Guarantors
(other than Parent), (ii) made by any Subsidiary in or to the Borrower or any
Guarantor (other than Parent) and (iii) made by the Borrower or any Subsidiary
in or to all other Domestic Subsidiaries which are not Guarantors in an
aggregate amount at any one time outstanding not to exceed $5,000,000.
 
(h)           Investments (including, without limitation, capital contributions)
in general or limited partnerships or other types of entities (each a "venture")
entered into by the Borrower or a Subsidiary with others in the ordinary course
of business; provided that (i) any such venture is engaged exclusively in oil
and gas exploration, development, production, processing and related activities,
including transportation, (ii) the interest in such venture is acquired in the
ordinary course of business and on fair and reasonable terms and (iii) such
venture interests acquired and capital contributions made (valued as of the date
such interest was acquired or the contribution made) do not exceed, in the
aggregate at any time outstanding an amount equal to $5,000,000.
 
(i)           Investments made by the Borrower or a Guarantor in direct
ownership interests in additional Oil and Gas Properties and gas gathering
systems related thereto or related to farm-out, farm-in, joint operating, joint
venture or area of mutual interest agreements, gathering systems, pipelines or
other similar arrangements which are usual and customary in the oil and gas
exploration and production business located within the geographic boundaries of
the United States of America, provided that (A) the Borrower shall be in
compliance, on a pro forma basis after giving effect to any such Investment,
with the financial covenants set forth in Section 9.01 recomputed as at the last
day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available, and (B) no Default shall have occurred and
be continuing or would result therefrom.
 
(j)           Investments in stock, obligations or securities received in
settlement of debts arising from Investments permitted under this Section 9.05
owing to the Borrower or any Subsidiary as a result of a bankruptcy or other
insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of the Borrower or any of the Subsidiaries;
provided that the Borrower shall give the Administrative Agent prompt written
 

 
94

--------------------------------------------------------------------------------

 

notice in the event that the aggregate amount of all Investments held at any one
time under this Section 9.05(j) exceeds $5,000,000.
 
(k)           other Investments not to exceed $1,000,000 in the aggregate at any
time.
 
Section 9.06.                                Nature of Business; International
Operations.  The Borrower will not, and will not permit the Parent or any
Subsidiary to, allow any material change to be made in the character of its
business as currently conducted by it and business activities reasonably
incidental thereto as an independent oil and gas exploration and production
company with operations in the continental United States.  From and after the
date hereof, the Borrower and the Subsidiaries will not acquire or make any
other expenditure (whether such expenditure is capital, operating or otherwise)
in or related to, any Oil and Gas Properties not located within the geographical
boundaries of the United States.
 
Section 9.07.                                Limitation on Leases.  The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any obligation for the payment of rent or hire of Property of any kind
whatsoever (real or personal but excluding Capital Leases and leases of
Hydrocarbon Interests), under leases or lease agreements which would cause the
aggregate amount of all payments made by the Borrower and the Subsidiaries
pursuant to all such leases or lease agreements, including, without limitation,
any residual payments at the end of any lease, to exceed $10,000,000 in any
period of twelve consecutive calendar months during the life of such leases.
 
Section 9.08.                                Proceeds of Loans.  The Borrower
will not permit the proceeds of the Loans to be used for any purpose other than
those permitted by Section 7.21.  Neither the Borrower nor any Person acting on
behalf of the Borrower has taken or will take any action which might cause any
of the Loan Documents to violate Regulations T, U or X or any other regulation
of the Board or to violate Section 7 of the Securities Exchange Act of 1934 or
any rule or regulation thereunder, in each case as now in effect or as the same
may hereafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.
 
Section 9.09.                                ERISA Compliance.  The Borrower
will not, and will not permit the Parent or any Subsidiary to, at any time:
 
(a)           engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which the Borrower, the Parent or a Subsidiary or
any ERISA Affiliate could be subjected to either a civil penalty assessed
pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed
by Chapter 43 of Subtitle D of the Code.
 
(b)           terminate, or permit any ERISA Affiliate to terminate, any Plan in
a manner, or take any other action with respect to any Plan, which could result
in any liability of the Borrower, the Parent or a Subsidiary or any ERISA
Affiliate to the PBGC.
 
(c)           fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or
 

 
95

--------------------------------------------------------------------------------

 

applicable law, the Borrower, the Parent or a Subsidiary or any ERISA Affiliate
is required to pay as contributions thereto.
 
(d)           permit to exist, or allow any ERISA Affiliate to permit to exist,
any accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan.
 
(e)           permit, or allow any ERISA Affiliate to permit, the actuarial
present value of the benefit liabilities under any Plan maintained by the
Borrower, the Parent or a Subsidiary or any ERISA Affiliate which is regulated
under Title IV of ERISA to exceed the current value of the assets (computed on a
plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities.  The term "actuarial present value of the
benefit liabilities" shall have the meaning specified in section 4041 of ERISA.
 
(f)           contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan.
 
(g)           acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
the Borrower, the Parent or a Subsidiary or with respect to any ERISA Affiliate
of the Borrower, the Parent or a Subsidiary if such Person sponsors, maintains
or contributes to, or at any time in the six-year period preceding such
acquisition has sponsored, maintained, or contributed to, (1) any Multiemployer
Plan, or (2) any other Plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities.
 
(h)           incur, or permit any ERISA Affiliate to incur, a liability to or
on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA.
 
(i)           contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability.
 
(j)           amend, or permit any ERISA Affiliate to amend, a Plan resulting in
an increase in current liability such that the Borrower, the Parent or a
Subsidiary or any ERISA Affiliate is required to provide security to such Plan
under section 401(a)(29) of the Code.
 
Section 9.10.                                Sale or Discount of
Receivables.  Except for receivables obtained by the Borrower or any Subsidiary
out of the ordinary course of business or the settlement of joint interest
billing accounts in the ordinary course of business or discounts granted to
settle collection of accounts receivable or the sale of defaulted accounts
arising in the ordinary course of business in connection with the compromise or
collection thereof and not in connection with any financing transaction, the
Borrower will not, and will not permit any Subsidiary to, discount or sell (with
or without recourse) any of its notes receivable or accounts receivable.
 

 
96

--------------------------------------------------------------------------------

 

Section 9.11.                                Mergers, Etc.  Neither the Borrower
nor any of the Subsidiaries will merge into or with or consolidate with any
other Person, or sell, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its Property to any
other Person, except that (i) any Wholly-Owned Subsidiary may merge with any
other Wholly-Owned Subsidiary, and (ii) the Borrower may merge with any
Wholly-Owned Subsidiary so long as the Borrower is the survivor.
 
Section 9.12.                                Sale of Properties.  The Borrower
will not, and will not permit any Subsidiary to,  sell, assign, farm-out, convey
or otherwise transfer any Property, including without limitation, Equity
Interests of Borrower or any Subsidiary, except for (a) the sale of Hydrocarbons
in the ordinary course of business; (b) farmouts of undeveloped acreage and
assignments in connection with such farmouts; (c) the sale or transfer of
equipment that is no longer necessary for the business of the Borrower or such
Subsidiary or is replaced by equipment of at least comparable value and use; and
(d) so long as the Borrower is in compliance with both Sections 9.01(a) and
9.01(b) both before and after giving effect to any such transaction, sales and
other dispositions of Property, having a fair market value not in excess of 5%
of the Borrowing Base (as determined by the Administrative Agent), (including
sales of 100% of the Equity Interests of a Subsidiary holding Property having a
fair market value not in excess of 5% of the Borrowing Base (as determined by
the Administrative Agent) individually or in the aggregate for all such sales
during any 12-month period.
 
Section 9.13.                                Environmental Matters.  The
Borrower will not, and will not permit any Subsidiary to, cause or permit any of
its Property which it or a Subsidiary operates to be in violation of, or do
anything or permit anything to be done which will subject any such Property to
any Remedial Work under any Environmental Laws, assuming disclosure to the
applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property where such violations or
remedial obligations could reasonably be expected to have a Material Adverse
Effect.  The Borrower will use its reasonable efforts to cause the operator of
Properties which the Borrower or any Subsidiary does not operate to comply with
the terms and provisions of this Section 9.13.
 
Section 9.14.                                Transactions with Affiliates.  The
Borrower will not, and will not permit the Parent or any Subsidiary to, enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of Property or the rendering of any service, with any Affiliate
(other than the Guarantors and Wholly-Owned Subsidiaries of the Borrower) unless
such transactions are otherwise permitted under this Agreement and are upon fair
and reasonable terms no less favorable to it than it would obtain in a
comparable arm's length transaction with a Person not an Affiliate.
 
Section 9.15.                                Subsidiaries.  The Borrower will
not, and will not permit the Parent or any Subsidiary to, create or acquire any
additional Subsidiary unless the Borrower gives written notice to the
Administrative Agent of such creation or acquisition and complies with
Section 8.14(b) and Section 8.14(c); provided however, that the Borrower and any
Wholly-Owned Subsidiary may create a Subsidiary to be used in connection with
the merger by the Borrower or any Subsidiary with any of their respective
Subsidiaries.  The Borrower shall not, and shall not permit any Subsidiary to,
sell, assign or otherwise dispose of any Equity Interests in
 

 
97

--------------------------------------------------------------------------------

 

any Subsidiary.  None of the Borrower, the Parent or any Subsidiary shall have
any Foreign Subsidiaries.
 
Section 9.16.                                Negative Pledge Agreements;
Dividend Restrictions.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or suffer to exist any contract, agreement
or understanding (other than this Agreement, the Security Instruments or Capital
Leases creating Liens permitted by Section 9.03(c)) which in any way prohibits
or restricts the granting, conveying, creation or imposition of any Lien on any
of its Property in favor of the Administrative Agent and/or any or all of the
Secured Parties or restricts any Subsidiary from paying dividends or making
distributions to the Borrower or any Guarantor, or which requires the consent of
or notice to other Persons in connection therewith.
 
Section 9.17.                                Gas Imbalances, Take-or-Pay or
Other Prepayments.  The Borrower will not, and will not permit any Subsidiary
to, (a) incur, become or remain liable for, any Material Gas Imbalance, or (b)
allow take-or-pay or other prepayments with respect to the Oil and Gas
Properties of the Borrower or any Subsidiary that would require the Borrower or
such Subsidiary to deliver Hydrocarbons at some future time without then or
thereafter receiving full payment therefor.
 
Section 9.18.                                Swap Agreements.  The Borrower will
not, and will not permit any Subsidiary to, enter into any Swap Agreements with
any Person other than
 
(a)           Swap Agreements in respect of commodities (x) with an Approved
Counterparty and (y) the notional volumes for which (when aggregated with other
commodity Swap Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Swap Agreements) do not exceed the
greater of, on any five year period beginning any date of determination (and in
connection with any transaction described in Section 2.10, after giving effect
to such future acquisition on a pro forma basis):
 
(i)           85% of the projected production of Hydrocarbons from Proved
Reserves of the Oil and Gas Properties (as reflected on the most recently
delivered Engineering Reports acceptable to the Administrative Agent) during the
period  in effect for each of crude oil and natural gas, calculated separately,
and
 
(ii)           for projected production of Hydrocarbons from the Oil and Gas
Properties (as reflected on the most recently delivered Engineering Reports
acceptable to the Administrative Agent) constituting PDP only, (x) for the first
24 months following such date, 100% of such reasonably anticipated projected
production for each of crude oil and natural gas, calculated separately, and
(y) for the period from the 25th month through the 48th month following such
date, 90% of such reasonably anticipated projected production for each of crude
oil and natural gas, calculated separately, and (z) for such period from the
49th month through the 60th month following such date, 85% of the reasonably
anticipated projected production for each of crude oil and natural gas,
calculated separately. For purposes of this calculation, the Borrower may, in
its discretion, include natural gas liquids production in natural gas or crude
oil calculations so long as the Borrower is in compliance with the preceding
restrictions.  The Borrower may hedge production associated with new
acquisitions upon the signing of the applicable purchase and sale agreement so
long as (i) the Borrowing Base Utilization Percentage
 

 
98

--------------------------------------------------------------------------------

 

does not exceed 90% prior to the closing of such acquisition and (ii) should
such acquisition fail to close, all derivative transactions associated with the
new acquisition will be unwound or otherwise terminated so that the Borrower is
in compliance with the hedging restrictions set forth above (such
unwinding/termination to be completed within 30 days of the date of the
termination of the purchase and sale agreement).
 
(iii)           do not include more than 35% of the projected production of
Hydrocarbons from Proved Reserves constituting PDNP or PUD, and
 
(b)           Swap Agreements in respect of interest rates with an Approved
Counterparty with the purpose and effect of fixing interest rates on a principal
amount of indebtedness of the Borrower that is accruing interest at a variable
rate, provided that (i) the aggregate notional amount of such contracts never
exceeds 100% of the anticipated outstanding principal balance of the
indebtedness to be hedged by such contracts or an average of such principal
balances calculated by using a generally accepted method of matching interest
rate swap contracts to declining principal balances, and (ii) the floating rate
index of each such contract generally matches the index used to determine the
floating rates of interest on the corresponding indebtedness to be hedged by
such contract.  In no event shall any Swap Agreement contain any requirement,
agreement or covenant for the Borrower or any Subsidiary to post collateral
(other than Letters of Credit) or margin to secure their obligations under such
Swap Agreement or to cover market exposures.  Should there be a breach of this
Section 9.18, the Borrower or any Subsidiary, as applicable, shall promptly
unwind, modify, assign or terminate any Swap Agreement as is necessary to cure
such breach; provided that nothing contained herein shall be construed to modify
or limit the terms of Section 10.01(d).
 
Section 9.19.                                Marketing Activities.  The Borrower
will not, and will not permit any of the Subsidiaries to, engage in marketing
activities for any Hydrocarbons or enter into any contracts related thereto
other than (i) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their proved Oil and Gas Properties during the
period of such contract, (ii) contracts for the sale of Hydrocarbons scheduled
or reasonably estimated to be produced from proved Oil and Gas Properties of
third parties during the period of such contract associated with the Oil and Gas
Properties of the Borrower and the Subsidiaries that the Borrower or one of the
Subsidiaries has the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business and (iii) other contracts for the purchase and/or
sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e. corresponding pricing mechanics, delivery dates and points and
volumes) such that no "position" is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.
 

 
99

--------------------------------------------------------------------------------

 

ARTICLE X
 
Events of Default; Remedies
 
Section 10.01.                                Events of Default.  One or more of
the following events shall constitute an "Event of Default":
 
(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable (other than LC Disbursements which are repaid
through an ABR Borrowing as permitted by Section 2.8(e) hereof), whether at the
due date thereof or at a date fixed for prepayment thereof, by acceleration or
otherwise.
 
(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days.
 
(c)           any representation or warranty made or deemed made by or on behalf
of the Parent, the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification of any Loan Document or waiver under
such Loan Document, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect when made or deemed made.
 
(d)           the Parent, the Borrower or any Subsidiary shall fail to observe
or perform any covenant, condition or agreement contained in Section
2.13(a)(i)(B), Section 8.01(j), Section 8.01(m), Section 8.01(p), Section 8.02,
Section 8.03, Section 8.14, Section 8.15 or in ARTICLE IX; provided, that an
Event of Default under clause (a) of Section 9.18 shall not be deemed to have
occurred unless the breach of such provision has continued unremedied for a
period of 10 days after its occurrence.
 
(e)           the Parent, the Borrower or any Subsidiary shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement
(other than those specified in Section 10.01(a), Section 10.01(b) or
Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of 30 days after the earlier to occur of (A) notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender) or (B) a Responsible Officer of the Borrower
or such Subsidiary otherwise becoming aware of such default.
 
(f)           the Parent, the Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness.
 
(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
Redemption thereof or any offer to Redeem to be made in respect thereof, prior
to its
 

 
100

--------------------------------------------------------------------------------

 

scheduled maturity or require the Parent, the Borrower or any Subsidiary to make
an offer in respect thereof.
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Parent, the Borrower or any Subsidiary, or its debts, or of a
substantial part of its assets, under any  Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent, the Borrower or any Subsidiary, or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 30 days or an order or decree approving
or ordering any of the foregoing shall be entered.
 
(i)           the Parent, the Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 10.01(h), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Parent, the Borrower or any Subsidiary, or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.
 
(j)           the Parent, the Borrower or any Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due.
 
(k)           with respect to the Parent, the Borrower or any Subsidiary:  (i)
one or more final judgments for the payment of money in an aggregate amount in
excess of 2% of the existing Borrowing Base (to the extent not covered by
independent third party insurance provided by insurers of the highest claims
paying rating or financial strength as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, shall be rendered
against the Parent, the Borrower, any Subsidiary or any combination thereof, and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Parent,
the Borrower or any Subsidiary to enforce any such judgment.
 
(l)           the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against the Borrower or a Guarantor party thereto or shall be repudiated by any
of them, or cease to create a valid and perfected Lien of the priority required
thereby on any of the collateral purported to be covered thereby, except to the
extent permitted by the terms of this Agreement, or the Parent, the Borrower or
any Subsidiary or any of their Affiliates shall so state in writing.
 

 
101

--------------------------------------------------------------------------------

 

(m)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Parent, the
Borrower and the Subsidiaries in an aggregate amount exceeding $2,000,000 in any
year.
 
(n)           There occurs under any Swap Agreement an early Termination Date
(as defined in such Swap Agreement) resulting from (i) any event of default
under such Swap Agreement to which the Borrower or any Subsidiary is the
Defaulting Party (as defined in such Swap Agreement), or (ii) any Termination
Event (as so defined) under such Swap Agreement as to which the Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof
exceeds 2% of the existing Borrowing Base.
 
(o)           a Change in Control shall occur, or the Parent shall cease to own
(directly or indirectly) 100% of the Equity Interests in the Borrower or any of
the other Guarantors.
 
(p)           any of Scott Smith, Richard Robert or Britt Pence shall cease for
any reason to be actively involved in the full time executive management of the
Borrower, and a successor to such person acceptable to the Administrative Agent
has not been appointed within 90 days.
 
(q)           any of the following shall occur:
 
(i)           the Parent operates any business, owns any Property (other than
the Equity Interests of the Borrower and certain of the Subsidiaries) or enters
into any transaction of any kind other than (A) to act as a holding company for
the Equity Interests of the Borrower and the other Subsidiaries owned directly
by the Parent and (B) be a co-issuer of the Senior Notes; or
 
(ii)           the Parent incurs any Debt other than the Senior Notes and
pursuant to the Loan Documents; or
 
(iii)           the Parent grants or suffers to exist any Liens other than to
secure the Obligations under this Agreement; or
 
(iv)           the Parent makes any Investment, enters into any lease, employs
any Person, enters into any agreement or otherwise transacts any business of any
kind or nature except those agreements that are (A) Loan Documents, (B) pursuant
to the Senior Notes or (C) necessary to enable the Parent to continue as a
holding company holding the Equity Interests of the Borrower; or
 
(v)           the Parent fails to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business as a holding company of the
Equity Interests of the Borrower and certain of the Subsidiaries; or
 
(vi)           the Parent fails to comply with all material applicable laws.
 

 
102

--------------------------------------------------------------------------------

 

Section 10.02.                                Remedies.
 
(a)           In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Required Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Aggregate Commitments, and thereupon the Aggregate
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower and the Guarantors accrued hereunder and the other
Loan Documents (including, without limitation, the payment of Cash Collateral to
secure the LC Exposure as provided in Section 2.08(j), but excluding Obligations
outstanding under Secured Swap Agreements), shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Aggregate Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Borrower and the Guarantors accrued hereunder and
under the other Loan Documents (including, without limitation, the payment of
Cash Collateral to secure the LC Exposure as provided in Section 2.08(j), but
excluding Obligations outstanding under Secured Swap Agreements), shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor.
 
(b)           In the case of the occurrence of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.
 
(c)           After the exercise of remedies provided for in Section 10.02 (or
after maturity or the Loans have automatically become immediately due and
payable and the LC Exposure has automatically been required to be Cash
Collateralized as set forth in Section 10.02), any amounts received on account
of the Obligations shall, subject to the provisions of Sections 2.12 and 2.13,
be applied by the Administrative Agent in the following order:
 
First, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses, indemnities and other amounts (including all fees,
costs and disbursements of counsel to the Administrative Agent, and amounts
payable under Article V) payable to the Administrative Agent in its capacity as
such;
 
Second, pro rata to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Issuing Bank and to
the Lenders;
 

 
103

--------------------------------------------------------------------------------

 

Third, pro rata to payment of (i) accrued and unpaid interest on the Loans and
LC Disbursements, (ii) fees on each Letter of Credit and (iii) other accrued and
unpaid interest included in the Obligations;
 
Fourth, pro rata to payment of (i) principal outstanding on the Loans,
(ii) Obligations then owing under any Secured Swap Agreement, and
(iii) Obligations then owing under any Secured Treasury Management Agreement;
 
Fifth, to serve as Cash Collateral to be held by the Administrative Agent to
secure the LC Exposure;
 
Sixth, pro rata to any other unpaid Obligations; and
 
Seventh, any excess, after all of the Obligations shall have been indefeasibly
paid in full in cash, shall be paid to the Borrower or as otherwise required by
any Governmental Requirement.
 
Subject to Sections 2.08 and 2.12, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Obligations arising under Secured Swap Agreements
and Secured Treasury Management Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Swap Lender or Treasury
Management Bank, as the case may be.  Each Swap Lender and Treasury Management
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XI hereof for itself and its Affiliates as if a "Lender" party hereto.
 
ARTICLE XI
 
The Agents
 
Section 11.01.                                Appointment; Powers.
 
(a)           Each of the Lenders and the Issuing Bank hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Bank, and neither the Borrower nor any other
Loan Party shall have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term "agent" herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express)
 

 
104

--------------------------------------------------------------------------------

 

obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
 
(b)           The Administrative Agent shall also act as the "collateral agent"
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Swap Lender and/or Treasury Management Bank) and the Issuing Bank
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the Issuing Bank for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as "collateral agent" and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 11.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Instruments, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article XI and Article XII (including
Section 12.03(c), as though such co-agents, sub-agents and attorneys-in-fact
were the "collateral agent" under the Loan Documents) as if set forth in full
herein with respect thereto.
 
Section 11.02.                                Rights as a Lender.  The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent, and the term "Lender" or
"Lenders" shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
 
Section 11.03.                                Exculpatory Provisions.
 
(a)           The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature.  Without limiting the
generality of the foregoing, the Administrative Agent:
 
(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent will not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan
 

 
105

--------------------------------------------------------------------------------

 

Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and
 
(iii)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 12.02 and 10.02)), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender or the Issuing Bank.
 
(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Instruments, (v) the value or sufficiency of any of the
Collateral, or (vi) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
Section 11.04.                                Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
 

 
106

--------------------------------------------------------------------------------

 

independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
Section 11.05.                                 Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the Loans as well as activities as Administrative Agent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.
 
Section 11.06.                                Resignation of Administrative
Agent and/or Issuing Bank.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section) .  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 12.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 

 
107

--------------------------------------------------------------------------------

 

(b)           Any resignation by Citibank, N.A. as Administrative Agent pursuant
to this Section shall also constitute its resignation as Issuing Bank.  After
the resignation of the Issuing Bank hereunder, the retiring Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase any existing Letter of Credit, including, without limitation, any
Letter of Credit with an auto-extend feature (for the avoidance of doubt, the
retiring Issuing Bank is authorized to notify any and each beneficiary of each
Letter of Credit (in accordance with the terms of such Letter of Credit) that
any such Letter of Credit will not be renewed, extended or increased,
automatically or otherwise).  Upon the acceptance of a successor's appointment
as Administrative Agent hereunder, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank, (ii) the retiring Issuing Bank and shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.
 
(c)           In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, the
Issuing Bank may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank, effective at the close of business
New York time on a date specified in such notice (which date may not be less
than 30 days after the date of such notice); provided that such resignation by
the Issuing Bank will have no effect on the validity or enforceability of any
Letter of Credit then outstanding or on the obligations of the Borrower or any
Lender under this Agreement with respect to any such outstanding Letter of
Credit or otherwise to the Issuing Bank.
 
Section 11.07.                                Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender and the Issuing Bank acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
Section 11.08.                                No Other Duties, etc.  Anything
herein to the contrary notwithstanding, none of the Bookrunners, Arrangers,
Documentation Agents or Syndication Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank hereunder.  No Bookrunner,
Arranger, Documentation Agent or Syndication Agent listed on the cover page
hereof shall have or be deemed to have any fiduciary relationship with any
Lender.
 

 
108

--------------------------------------------------------------------------------

 

Section 11.09.                                Administrative Agent May File
Proofs of Claim.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or LC
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated)
by intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Sections 3.05 and 12.03) allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 12.03.
 
Section 11.10.                                Collateral and Guaranty Matters.
 
(a)           Each of Lenders and the other Secured Parties (including each
Lender in its capacity as a potential Swap Lender and/or Treasury Management
Bank), and the Issuing Bank, irrevocably authorize the Administrative Agent, at
its option and in its discretion,
 
(i)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (x) upon termination of all of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Bank shall have been
made), (y) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted under the Loan Documents, or (z) subject to Section 12.02, if
approved, authorized or ratified in writing by the Required Lenders;
 
(ii)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.03; and
 

 
109

--------------------------------------------------------------------------------

 

(iii)           to release any Guarantor from its obligations under the Guaranty
Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Article XI.  In each case as specified in this Section 11.10, the Administrative
Agent will, at the Borrower's expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Security Instruments or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty
Agreement, in each case in accordance with the terms of the Loan Documents and
this Section 11.10.
 
(b)           The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
Section 11.11.                                Secured Swap Agreements and
Secured Treasury Management Agreements.  No Swap Lender or Treasury Management
Bank that obtains the benefits of Section 10.02(c), any Guaranty Agreement or
any Collateral by virtue of the provisions hereof or of any Guaranty Agreement
or any Security Instrument shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article XI to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Swap Agreements and/or Secured Treasury
Management Agreements unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Swap Lender or Treasury
Management Bank, as the case may be.
 
ARTICLE XII
 
Miscellaneous
 
Section 12.01.                                Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b) except as
provided in Section 12.01(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:
 

 
110

--------------------------------------------------------------------------------

 

(i)           if to the Borrower or any other Loan Party, to it at
 
5847 San Felipe, Suite 3000
 
Houston, Texas  77057-3399
 
Attn:  Mr. Richard Robert
 
Facsimile No:  832-327-2260
 
Telephone:  832-327-2258
 
Electronic Mail Address:  rrobert@vnrllc.com
 
Website Address (for Section 8.02 purposes): www.vnrllc.com
 
(ii)           if to the Administrative Agent, to it at
 
Citibank, N.A.
 
2800 Post Oak Boulevard, Suite 400
 
                                           Houston, TX  77056
 
Attention: Ms. Angela McCracken
 
                                Facsimile No:  281-528-4787
 
Telephone:  713-752-5373
 
Electronic Mail Address: Angela.Wilson.McCracken@citi.com
 
(iii)           if to the Issuing Bank, to it at
 
Citibank, N.A.
 
2800 Post Oak Boulevard, Suite 400
 
Houston, TX  77056
 
Attention:  Ms. Hilda Munoz
 
Facsimile No:  713-481-0252
 
Telephone:  713-752-5324
 
Electronic Mail Address:  hilda.g.munoz@citi.com
 
(iv)           if to any other Lender, to it at its address (or facsimile
number), or electronic mail address set forth in its Administrative
Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)           Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to any Lender or the Issuing Bank pursuant to ARTICLE II, ARTICLE III,
ARTICLE IV and ARTICLE V if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by
 

 
111

--------------------------------------------------------------------------------

 

electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (i) and
(ii) above, if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.
 
(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
 
(d)           Platform.
 
(i)           Each Loan Party agrees that the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make the Communications (as
defined below) available to the Issuing Bank and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the "Platform").
 
(ii)           The Platform is provided "as is" and "as available."  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to the Borrower
or the other Loan Parties, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower's, any Loan Party's or the
Administrative Agent's transmission of communications through the
Platform.  "Communications" means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower, any Loan Party nor Parent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or the Issuing Bank by means of electronic communications,
including through the Platform.
 
(iii)           Each Public Lender agrees to cause at least one individual at or
on behalf of such Public Lender to at all times have selected the "Private Side
Information" or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender's compliance procedures
 

 
112

--------------------------------------------------------------------------------

 

and applicable Law, including United States Federal and state securities Laws,
to make reference to Communications that are not made available through the
"Public Side Information" portion of the Platform and that may contain material
non-public information with respect to the Borrower, any of the other Loan
Parties, or Parent, or their securities for purposes of United States Federal or
state securities laws.
 
Section 12.02.                                Waivers; Amendments.
 
(a)           No failure on the part of the Administrative Agent, any other
Agent, the Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies of the
Administrative Agent, any other Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.02 for the benefit of all the
Lenders and the Issuing Bank; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as the
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Bank from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Bank) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 12.08 (subject to the terms of Section 4.01), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any debtor
relief law; and provided, further, that if at any time there is no Person acting
as the Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 4.01, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
 

 
113

--------------------------------------------------------------------------------

 

(b)           Neither this Agreement nor any provision hereof nor any other Loan
Document nor any provision thereof may be waived, amended or modified, except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment or the Maximum Credit Amount of any Lender without the
written consent of such Lender, (ii) increase the Borrowing Base without the
written consent of the Borrowing Base Increase Requisite Lenders, decrease or
maintain the Borrowing Base without the consent of the Required Lenders, or
modify Section 2.07 in any manner without the consent of each Lender affected
thereby, (iii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Obligations hereunder or under any other Loan Document, without
the written consent of each Lender affected thereby, (iv) postpone the scheduled
date of payment or prepayment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Obligations hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the
Termination Date without the written consent of each Lender affected thereby,
(v) change Section 2.02(a), Section 2.04(a), Section 2.06(b)(ii),
Section 3.04(b), Section 4.01(b), Section 4.01(c) or Section 10.02(c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender affected thereby, (vi) waive or amend
Section 8.14, without the written consent of each Lender affected thereby, (vii)
release all or substantially all of the Guarantors (except in accordance with
the terms of the Guaranty Agreement), release all or substantially all of the
Collateral (other than as provided in Section 11.10), or reduce the percentage
set forth in Section 8.14(a) to less than 80%, without the written consent of
each Lender affected thereby, or (viii) change any of the provisions of this
Section 12.02(b) or the definition of "Determining Lenders", "Required Lenders",
"Borrowing Base Increase Requisite Lenders" or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender affected thereby; provided further
that notwithstanding the foregoing or any other provision to the contrary,
(A) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any other Agent, or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent, such other Agent or the Issuing Bank, as the case may
be, and (B) nothing in this Section 12.02 shall cause any waiver, amendment,
modification or consent to (I) any fee letter between the Borrower and any
Lender, Agent or the Administrative Agent or the Issuing Bank to require the
consent of the Required Lenders, (II) any Letter of Credit Agreements between
the Borrower or any Subsidiary of the Borrower and the Issuing Bank to require
the consent of the Required Lenders, (III) any Letter of Credit issued by the
Issuing Bank pursuant to the terms of this Agreement to require the consent of
the Required Lenders except as specifically required by Section 2.08, (IV) any
Secured Swap Agreement to require the consent of the Required Lenders, or
(V) any Secured Treasury Management Agreement to require the consent of the
Required Lenders.
 
(c)           Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and the outstanding Loans or
other extensions of credit of such Lender hereunder will not be taken
 

 
114

--------------------------------------------------------------------------------

 

into account in determining whether the Required Lenders, the Borrowing Base
Increase Requisite Lenders or all of the Lenders, as required, have approved any
such amendment or waiver (and the definition of "Required Lenders" and
"Borrowing Base Increase Requisite Lenders" will automatically be deemed
modified accordingly for the duration of such period); provided, that any such
amendment or waiver that would increase or extend the term of the Commitment of
such Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.
 
Section 12.03.                                Expenses, Indemnity; Damage
Waiver.
 
(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, and the cost
of environmental audits and surveys and appraisals, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all costs, expenses, Taxes, assessments and
other charges incurred by any Agent or any Lender in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, (iii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iv) all out-of-pocket
expenses incurred by any Agent, the Issuing Bank or any Lender, including the
fees, charges and disbursements of any counsel for any Agent, the Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 12.03, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including, without limitation, all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY
SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING BANK, AND EACH RELATED PARTY OF
ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN "INDEMNITEE")
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES, PENALTIES AND RELATED EXPENSES (INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL
INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES AND
DISBURSEMENTS FOR ATTORNEYS WHO MAY BE
 

 
115

--------------------------------------------------------------------------------

 

EMPLOYEES OF ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY
INDEMNITEE BY ANY PERSON OR BY THE BORROWER OR ANY OTHER LOAN PARTY ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING
BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY OF THE SUBSIDIARIES OR OTHER LOAN PARTIES, OR ANY ENVIRONMENTAL LIABILITY
RELATED IN ANY WAY TO THE BORROWER OR ANY OF THE SUBSIDIARIES OR OTHER LOAN
PARTIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY
SUBSIDIARY OR OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES,
PENALTIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM
BROUGHT BY THE BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR
MATERIAL BREACH IN BAD FAITH OF SUCH INDEMNITEE'S OBLIGATIONS HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT, IF THE BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL
AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION.  This Section 12.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.
 
(c)           To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under paragraph (a) or (b) of this Section
to be paid by it to the Administrative Agent (or any sub-agent thereof), the
Issuing Bank or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the Issuing
Bank or such Related Party, as the case may be, such Lender's pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender's Total Credit Exposure at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to the Issuing Bank solely in its capacity as such, only the Lenders shall be
required to pay such unpaid amounts, such payment to be made severally
 

 
116

--------------------------------------------------------------------------------

 

among them based on such Lenders' Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought)
provided, further, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Issuing
Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Issuing Bank in connection with such capacity.  The obligations of the Lenders
under this paragraph (c) are subject to the provisions of Section 2.05(c).
 
(d)           To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.  No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(e)           All amounts due under this Section 12.03 shall be payable not
later than three Business Days after written demand therefor.
 
(f)           The provisions of this Section 12.03 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans and the Obligations, the expiration or termination
of the Aggregate Commitments, the expiration of any Letter of Credit, the
invalidity, unenforceability or termination of any or all Loan Documents or term
or provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, any Lender or the Issuing
Bank.
 
Section 12.04.                                Successors and Assigns Generally.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related
 

 
117

--------------------------------------------------------------------------------

 

Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof and provided, further, that the Borrower's
consent shall not be required during the primary syndication of the Loans for
this Third Amended and Restated Credit Agreement;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender;
 

 
118

--------------------------------------------------------------------------------

 

and
 
(C)           the consent of the Issuing Bank shall be required for any
assignment in respect of the Loan and Commitment of any Lender.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) any Loan Party or any Loan Party's Affiliates and Subsidiaries or
(B) any Defaulting Lender or Potential Defaulting Lender or any of their
respective subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B).
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.
 
(vii)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
will be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment make such additional payments to
the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder becomes effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest will be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party
 

 
119

--------------------------------------------------------------------------------

 

hereto) but shall continue to be entitled to the benefits of Sections 5.01 and
5.03 and Section 12.03 with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at its office located at
1615 Brett Road, New Castle, DE 19720 a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the "Register"),
and upon the determination by the Administrative Agent of (i) the satisfaction
of all conditions precedent to the effectiveness of such Assignment and
Assumption (including, without limitation, the receipt of all requisite
consents, payment of fees and transfer of money) and (ii) the expiration of any
trading freeze or trading holds due to any amendment, consent or waiver, or any
other interruption in, or hold on, trading as determined by the Administrative
Agent, the Administrative Agent will accept such Assignment and Assumption and
record the appropriate information contained therein in the Register.  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person or the Borrower or any of the
Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the Issuing Bank and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 2.08(c), Section 12.03(c) and
otherwise with respect to any payments made by such Lender to its
Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which requires the consent of each
Lender affected thereby under Section 12.02 to the extent if affects such
 

 
120

--------------------------------------------------------------------------------

 

Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 5.01, 5.02 and 5.03 (subject to the requirements and
limitations therein, including the requirements under Section 5.03(g) (it being
understood that the documentation required under Section 5.03(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 5.04 and 12.18 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 5.01 or 5.03, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 12.18 with respect to any Participant.  To the extent permitted by
law, each Participant shall also be entitled to the benefits of Section 12.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 4.01 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant's interest in the
Loans or other obligations under the Loan Documents (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
Section 12.05.                                Survival; Revival; Reinstatement.
 
(a)           All covenants, agreements, representations and warranties made by
the Borrower and the other Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any other Agent, the Issuing Bank
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the
 

 
121

--------------------------------------------------------------------------------

 

time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other Obligation or amount payable under this Agreement or any other
Loan Document is outstanding and unpaid or any Letter of Credit is outstanding
and so long as the Aggregate Commitments have not expired or terminated.  The
provisions of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and
ARTICLE XI shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
or any other Obligation, the expiration or termination of the Letters of Credit
and the Aggregate Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.
 
(b)           To the extent that any payments on the Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent's and the Lenders' Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.
 
Section 12.06.                                Counterparts; Integration;
Effectiveness; Electronic Signatures.
 
(a)           This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
 
(b)           This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  
 
(c)           Except as provided in Section 6.02, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
 

 
122

--------------------------------------------------------------------------------

 

(d)           The words "execution," "signed," "signature," and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
Section 12.07.                                Severability.  Any provision of
this Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
Section 12.08.                                Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender, the Issuing Bank,
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held, and other obligations (in
whatever currency) at any time owing, by such Lender, the Issuing Bank or any
such Affiliate, to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or the Issuing Bank or their respective Affiliates, irrespective
of whether or not such Lender, the Issuing Bank or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender or the Issuing Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
exercises any such right of setoff, (x) all amounts so set off will be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.13(a)(i) and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have.  Each Lender and the Issuing Bank agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 

 
123

--------------------------------------------------------------------------------

 

Section 12.09.                                GOVERNING LAW; JURISDICTION;
CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
 
(a)           Governing Law.  This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.
 
(b)           Submission to Jurisdiction.  The Borrower and each other Loan
Party irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Lender, the Issuing Bank, or any Related Party of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York in the Borough of Manhattan,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such  courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that the Administrative Agent,
any Lender or the Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Loan Party or its properties in the courts of any
jurisdiction.
 
(c)           Waiver of Venue.  The Borrower and each other Loan Party
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(d)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 12.01.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.
 
(e)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
 

 
124

--------------------------------------------------------------------------------

 

TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 12.10.                                Headings.  Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.
 
Section 12.11.                                Confidentiality.  Each of the
Administrative Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section 12.11, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any Swap Agreement or any of its Related Parties relating to the Borrower, any
other Loan Party and their obligations, (g) with the consent of the Borrower,
(h) to any credit insurance provider relating to the Borrower and its
obligations, this Agreement or payments hereunder, (i) on a confidential basis
(i) to any rating agency in connection with the rating the Parent, the Borrower
or the Subsidiaries or the Loans or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loans; or (j) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section 12.11 or
(2) becomes available to the Administrative Agent, the Issuing Bank or any
Lender or any of their Affiliates on a nonconfidential basis from a source other
than the Borrower.
 
For the purposes of this Section 12.11, "Information" means all information
received from the Borrower, the Parent or any of the Subsidiaries relating to
the Parent, the Borrower or any of the Subsidiaries and their respective
businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Parent, the Borrower or any of the Subsidiaries;
provided that, in the case of information received from the Parent, the Borrower
or any Subsidiary after the date
 

 
125

--------------------------------------------------------------------------------

 

hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the Issuing Bank acknowledges
that (a) the Information may include material non-public information concerning
the Parent, the Borrower or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
 
Section 12.12.                                Interest Rate Limitation.  It is
the intention of the parties hereto that each Lender shall conform strictly to
usury laws applicable to it.  Accordingly, if the transactions contemplated
hereby would be usurious as to any Lender under laws applicable to it (including
the laws of the United States of America and the States of New York and Texas,
or any other jurisdiction whose laws may be mandatorily applicable to such
Lender notwithstanding the other provisions of this Agreement), then, in that
event, notwithstanding anything to the contrary in any of the Loan Documents or
any agreement entered into in connection with or as security for the
Obligations, it is agreed as follows:  (i) the aggregate of all consideration
which constitutes interest under law applicable to any Lender that is contracted
for, taken, reserved, charged or received by such Lender under any of the Loan
Documents or agreements or otherwise in connection with the Loans shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Obligations (or, to the extent
that the principal amount of the Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower); and (ii) in the event
that the maturity of the Loans is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Obligations (or, to the extent that the principal amount
of the Obligations shall have been or would thereby be paid in full, refunded by
such Lender to the Borrower).  All sums paid or agreed to be paid to any Lender
for the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans until payment in full so that
the rate or amount of interest on account of any Loans hereunder does not exceed
the maximum amount allowed by such applicable law.  If at any time and from time
to time (i) the amount of interest payable to any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Lender pursuant to this
Section 12.12 and (ii) in respect of any subsequent interest computation period
the amount of interest otherwise payable to such Lender would be less than the
amount of interest payable to such Lender computed at the Highest Lawful Rate
applicable to such Lender, then the amount of interest payable to such Lender in
respect of such subsequent interest computation period shall continue to be
computed
 

 
126

--------------------------------------------------------------------------------

 

at the Highest Lawful Rate applicable to such Lender until the total amount of
interest payable to such Lender shall equal the total amount of interest which
would have been payable to such Lender if the total amount of interest had been
computed without giving effect to this Section 12.12.  To the extent that
Chapter 303 of the Texas Finance Code is relevant for the purpose of determining
the Highest Lawful Rate applicable to a Lender, such Lender elects to determine
the applicable rate ceiling under such Chapter by the weekly ceiling from time
to time in effect.  Chapter 346 of the Texas Finance Code does not apply to the
Borrower's obligations hereunder.
 
Section 12.13.                                EXCULPATION PROVISIONS.  EACH OF
THE PARTIES HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND
KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT
HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND
KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS
BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT "CONSPICUOUS."
 
Section 12.14.                                Collateral Matters; Swap
Agreements; Treasury Management Agreements.  The benefit of the Security
Instruments and of the provisions of this Agreement relating to any Collateral
securing the Obligations shall also extend to and be available to (a) any Swap
Lender with respect to amounts payable by the Borrower, any Subsidiary, and any
Guarantor under any Secured Swap Agreement, and (b) any Treasury Management Bank
with respect to amounts payable by the Borrower, any Subsidiary, and any
Guarantor under any Secured Treasury Management Agreement, in each case on a
pari passu basis with respect to repayment of principal outstanding on Loans due
under this Agreement.  All Secured Swap Agreements and Secured Treasury
Management Agreements are independent agreements governed by the terms thereof
and will remain in full force and effect, unaffected by any repayment,
prepayment, acceleration, reduction, increase or change in the terms of the
Loans created under this Agreement except as otherwise provided in such Secured
Swap Agreements and Secured Treasury Management Agreements, and any payoff
statement from any Lender relating to this Agreement shall not apply to Secured
Swap Agreements and Secured Treasury Management Agreements, except as otherwise
expressly provided in such payoff statement.
 

 
 
127

--------------------------------------------------------------------------------

 

Section 12.15.                                No Third Party
Beneficiaries.  This Agreement, the other Loan Documents, and the agreement of
the Lenders to make Loans and the Issuing Bank to issue, amend, renew or extend
Letters of Credit hereunder are solely for the benefit of the Borrower, and no
other Person (including, without limitation, the Parent, any Subsidiary, any
obligor, contractor, subcontractor, supplier or materialman) shall have any
rights, claims, remedies or privileges hereunder or under any other Loan
Document against the Administrative Agent, any other Agent, the Issuing Bank or
any Lender for any reason whatsoever.  There are no third party beneficiaries.
 
Section 12.16.                                USA Patriot Act Notice.  Each
Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.
 
Section 12.17.                                Amendment and Restatement;
Release.  This Agreement amends and restates in its entirety the Original 2009
Credit Agreement, which, in turn, amended and restated in its entirety the
Original 2008 Credit Agreement, which, in turn, amended and restated in its
entirety the Original 2007 Credit Agreement.  The execution of this Agreement
and the other Loan Documents executed in connection herewith does not extinguish
the Obligations outstanding in connection with the Original 2009 Credit
Agreement nor does it constitute a novation with respect to such
indebtedness.  THE BORROWER REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF
THERE ARE NO CLAIMS OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO ITS OR
ANY GUARANTORS OBLIGATIONS UNDER THE ORIGINAL 2009 CREDIT AGREEMENT OR THE OTHER
LOAN DOCUMENTS.  TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER
INTO THIS AGREEMENT, THE BORROWER AND, BY THE EXECUTION OF THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY, EACH GUARANTOR WAIVES ANY AND ALL CLAIMS, OFFSETS, DEFENSES
OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF AND
HEREBY RELEASES THE ADMINISTRATIVE AGENT, THE LENDERS, AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ATTORNEYS (COLLECTIVELY, THE
"RELEASED PARTIES") FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITY,
CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED WHICH BORROWER OR ANY GUARANTOR EVER HAD, NOW
HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE
DATE HEREOF OR FROM OR IN CONNECTION WITH THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.
 
Section 12.18.                                Replacement of Lenders.   If any
Lender requests compensation under Section 5.01, or if the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.03
and, in each case, such Lender has declined or is unable to designate a
different
 

 
 
128

--------------------------------------------------------------------------------

 

lending office in accordance with Section 5.04(a), or if any Lender is a
Defaulting Lender, a Dissenting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.04), all of its interests, rights (other than
its existing rights to payments pursuant to Section 5.01 or Section 5.03) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.04;
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.02) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(d)           such assignment does not conflict with applicable law; and
 
(e)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
Section 12.19.                                Time of the Essence.  Time is of
the essence of the Loan Documents.
 
Section 12.20.                                No Advisory or Fiduciary
Responsibility.  The Borrower and each other Loan Party acknowledges and agrees,
and acknowledges its Affiliates' understanding, that in connection with all
aspects of (1) the transaction evidenced by this Agreement and the other Loan
Documents, (2) the Transactions and (3) each other transaction contemplated
hereby and by the other Loan Documents (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
that:
 
(a)
 
(i)           the arranging and other services regarding this Agreement and the
other Loan Documents provided by the Agents and the Arrangers, are arm's-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the
 

 
 
129

--------------------------------------------------------------------------------

 

one hand, and the Administrative Agent, the other Agents and each of the
Arrangers, on the other hand,
 
(ii)           each of the Borrower and the other Loan Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and
 
(iii)           the Borrower and each other Loan Party is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents;
 
(b)
 
(i)           each of the Administrative Agent, the other Agents and each of the
Arrangers, is, and has been, acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person;
 
(ii)           none of the Administrative Agent, the other Agents nor any of the
Arrangers has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents;
 
(iii)           any of the Administrative Agent, the other Agents and the
Arrangers, and any of their respective Affiliates, may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and none of
the Administrative Agent, the other Agents nor any of the Arrangers has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates.
 
To the fullest extent permitted by law, each of the Borrower and the other Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent, any of the other Agents or any of the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby and by the
other Loan Documents.
 
Section 12.21.                                The Parent.  It is specifically
agreed among the parties hereto that the Parent will be a co-issuer of the
Senior Notes but otherwise act solely as a holding company for the Equity
Interests of the Borrower and certain of the Subsidiaries.
 


 


 


 
[This space is left intentionally blank.  Signature Pages follow.]
 

 
 
130

--------------------------------------------------------------------------------

 
 
The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
 
BORROWER:                                                                VANGUARD
NATURAL GAS, LLC






By:           /s/ Richard Robert 
Richard Robert
Executive Vice President
and Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE
AGENT:                                                                CITIBANK,
N.A.
as Administrative Agent




By:           /s/ Angela McCracken 
Angela McCracken
Vice President








LENDERS:                                                                CITIBANK,
N.A.






By:           /s/ Angela McCracken 
Angela McCracken
Vice President

 
 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                BNP
PARIBAS






By:        /s/ Betsy
Jocher                                                                
Name:  Betsy
Jocher                                                                           
Title:   Director 



By:       /s/ Michaela Braun 
Name:  Michaela
Braun                                                                           
Title:    Director                                                      



 
 
 

--------------------------------------------------------------------------------

 

 LENDERS:                                                                THE
BANK OF NOVA SCOTIA






By:       /s/ Marc Graham 
Name:  Marc Graham 
Title:    Director 

 
 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                COMERICA
BANK






By:        /s/ Justin Crawford 
Name:  Justin
Crawford                                                                           
Title:   Vice President 

 
 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                ROYAL
BANK OF CANADA






By:       /s/ Don J. McKinnerney 
Name:  Don J. McKinnerney 
Title:    Authorized Signatory 

 
 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                WELLS
FARGO BANK, N.A.






By:       s/ Michael Real 
Name:  Michael
Real                                                                
Title:   Director 





 
 
 

--------------------------------------------------------------------------------

 

LENDERS:
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK







By:        /s/ Sharada Manne 
Name:  Sharada
Manne                                                                           
Title:    Director 


By:        /s/ Mark A.
Roche                                                                
Name:  Mark A.
Roche                                                                           
Title:    Managing Director 




 
 

--------------------------------------------------------------------------------

 





 






LENDERS:                                                                BARCLAYS
BANK PLC






By:       /s/ Vanessa A. Kurbatskiy 
Name:  Vanessa A.
Kurbatskiy                                                                           
Title:   Vice President 

 
 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                BANK OF
MONTREAL






By:       /s/ Joseph A. Bliss 
Name:  Joseph A.
Bliss                                                                           
Title:   Managing Director 

 
 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                THE
ROYAL BANK OF SCOTLAND plc






By:        /s/ Sanjay Remond 
Name:  Sanjay
Remond                                                                           
Title:    Authorized Signatory 

 
 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                UBS LOAN
FINANCE LLC






By:        /s/ Mary E. Evans 
Name:  Mary E.
Evans                                                                           
Title:   Associate Director 


By:        /s/ Joselin
Fernandes                                                                
Name:  Joselin
Fernandes                                                                           
Title:   Associate Director 










 
 

--------------------------------------------------------------------------------

 

 




LENDERS:
BANK OF SCOTLAND PLC, NEW YORK BRANCH







By:       /s/ Julia R. Franklin 
Name:  Julia R.
Franklin                                                                           
Title:    Assistant Vice President 

 
 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                NATIXIS






By:       /s/ Liana Tchernysheva 
Name:  Liana Tchernysheva 
Title:   Managing Director 


By:        /s/ Donovan C.
Broussard                                                                
Name:  Donovan C. Broussard 
Title:    Managing Director 

 
 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                U.S.
BANK NATIONAL ASSOCIATION






By:        /s/ Mark E. Thompson 
Name:  Mark E. Thompson 
Title:   Senior Vice President 

 
 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                ASSOCIATED
BANK, N.A.






By:        /s/ Timothy Brendel 
Name:  Timothy
Brendel                                                                           
Title:   Senior Vice President 

 
 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                BANK OF
AMERICA MERRILL LYNCH






By:       /s/ Stephen S. Hoffman 
Name:  Stephen S. Hoffman 
Title:    Managing Director 

 
 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                BRANCH
BANKING AND TRUST COMPANY






By:        /s/ Parul June 
Name:  Parul
June                                                                           
Title:    Assistant Vice President 

 
 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                CAPITAL
ONE, NATIONAL ASSOCIATION






By:        /s/ Scott L. Joyce 
Name:   Scott L.
Joyce                                                                           
Title:     Senior Vice President 

 
 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                CIBC INC






By:        /s/ Trudy
Nelson                                                                
Name:  Trudy Nelson 
Title:    Authorized Signatory 


By:       /s/ Richard Antl                                                      
Name:  Richard
Antl                                                                
Title:    Authorized Signatory 

 
 
 

--------------------------------------------------------------------------------

 

LENDERS:
SUMITOMO MITSUI BANKING

 
CORPORATION







By:       /s/ Masakazu Hasegawa 
Name:  Masakazu Hasegawa 
Title:    General Manager 



 
 

--------------------------------------------------------------------------------

 

ANNEX I
 


 
LIST OF AGGREGATE COMMITMENTS, MAXIMUM CREDIT AMOUNTS
 
AND APPLICABLE PERCENTAGES
 


 
Aggregate Commitments, Maximum Credit Amounts and Applicable Percentages
 


 
Name of Lender
Applicable Percentage
 
Commitment
 
Maximum Credit Amount
Citibank, N.A.
6.643%
$50,821,678
$99,650,350
BNP Paribas
6.643%
$50,821,678
$99,650,350
Credit Agricole Corporate and Investment Bank
6.294%
$48,146,853
$94,405,594
Royal Bank of Canada
6.294%
$48,146,853
$94,405,594
Wells Fargo Bank, National Association
6.294%
$48,146,853
$94,405,594
The Bank of Nova Scotia
6.294%
$48,146,853
$94,405,594
Barclays Bank PLC
6.294%
$48,146,853
$94,405,594
Bank of Montreal
6.294%
$48,146,853
$94,405,594
The Royal Bank of Scotland plc
6.294%
$48,146,853
$94,405,594
UBS Loan Finance LLC
6.294%
$48,146,853
$94,405,594
Comerica Bank
4.476%
$34,237,762
$67,132,867
Bank of Scotland plc, New York Branch
4.476%
$34,237,762
$67,132,867
Natixis
4.476%
$34,237,762
$67,132,867
U.S. Bank National Association
4.476%
$34,237,762
$67,132,867
Associated Bank, N.A.
3.077%
$23,538,462
$46,153,846
Bank of America Merrill Lynch
3.077%
$23,538,462
$46,153,846
Branch Banking and Trust Company
3.077%
$23,538,462
$46,153,846
Capital One, N.A.
3.077%
$23,538,462
$46,153,846
CIBC Inc
3.077%
$23,538,462
$46,153,846
Sumitomo Mitsui Banking Corporation
3.077%
$23,538,462
$46,153,846
       
TOTAL
          100.00000000%
Aggregate Commitments: $765,000,000
$1,500,000,000.00



 



 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
 
FORM OF NOTE
 
$[_____________] _____________, 201__


FOR VALUE RECEIVED, VANGUARD NATURAL GAS, LLC, a Kentucky limited liability
company (the "Borrower") hereby promises to pay to the order of
_____________________ (the "Lender"), at the principal office of CITIBANK,
N.A. (the "Administrative Agent"), the principal sum of
_________________ Dollars ($_________) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Loans made by the Lender to the
Borrower under the Credit Agreement, as hereinafter defined), in lawful money of
the United States of America and in immediately available funds, on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Loan, at such office, in
like money and funds, for the period commencing on the date of such Loan until
such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.
 
The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender.  Failure to make any such notation or to attach a schedule shall
not affect any Lender's or the Borrower's rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.
 
This Note is one of the Notes referred to in the Third Amended and Restated
Credit Agreement dated as of September 30, 2011 among the Borrower, the
Administrative Agent, and the other agents and lenders signatory thereto
(including the Lender), and evidences Loans made by the Lender thereunder (such
Credit Agreement as the same may be amended, supplemented or restated from time
to time, the "Credit Agreement").  Capitalized terms used in this Note have the
respective meanings assigned to them in the Credit Agreement.
 
This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents.  The Credit Agreement
provides for the acceleration of the maturity of this Note upon the occurrence
of certain events, for prepayments of Loans upon the terms and conditions
specified therein and other provisions relevant to this Note.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
 

Exhibit A -


 
 

--------------------------------------------------------------------------------

 

VANGUARD NATURAL GAS, LLC
 


 




By:                                                                           
Name:______________________________
Title:_______________________________

Exhibit A -


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF BORROWING REQUEST
 
______________, 201[__]
 
VANGUARD NATURAL GAS, LLC, a Kentucky limited liability company (the
"Borrower"), pursuant to Section 2.03 of the Third Amended and Restated Credit
Agreement dated as of September 30, 2011 (together with all amendments,
restatements, supplements or other modifications thereto, the "Credit
Agreement") among the Borrower, CITIBANK, N.A., as Administrative Agent and the
other agents and lenders (the "Lenders") which are or become parties thereto
(unless otherwise defined herein, each capitalized term used herein is defined
in the Credit Agreement), hereby requests a Borrowing as follows:
 
(i)           Aggregate amount of the requested Borrowing is $__________;
 
(ii)           Date of such Borrowing is ______________, 201__;
 
(iii)           Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];
 
(iv)           In the case of a Eurodollar Borrowing, the initial Interest
Period applicable thereto is _____________;
 
(v)           Amount of Borrowing Base in effect on the date hereof is
$______________;
 
(vi)           Total Revolving Credit Exposures on the date hereof (i.e.,
outstanding principal amount of Loans and total LC Exposure) is $_____________;
and
 
(vii)           Pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing) is $______________; and
 
(viii)           Location and number of the Borrower's account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05 of
the Credit Agreement, is as follows:
 


 


 


 


 

Exhibit B -


 
 

--------------------------------------------------------------------------------

 

The undersigned certifies that he/she is the _____________ of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower.  The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.
 
VANGUARD NATURAL GAS, LLC






By:                                                                           
Name:                                                                           
Title:

Exhibit B -


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF INTEREST ELECTION REQUEST
 
_______________, 201__
 
VANGUARD NATURAL GAS, LLC, a Kentucky limited liability company (the
"Borrower"), pursuant to Section 2.04 of the Third Amended and Restated Credit
Agreement dated as of September 30, 2011 (together with all amendments,
restatements, supplements or other modifications thereto, the "Credit
Agreement") among the Borrower, CITIBANK, N.A., as Administrative Agent and the
other agents and lenders which are or become parties thereto (unless otherwise
defined herein, each capitalized term used herein is defined in the Credit
Agreement), hereby makes an Interest Election Request as follows:
 
(i)           The Borrowing to which this Interest Election Request applies, and
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information specified pursuant to (iii) and (iv) below shall be
specified for each resulting Borrowing) is [                ];
 
(ii)           The effective date of the election made pursuant to this Interest
Election Request is _____________, 201__;[and]
 
(iii)           The resulting Borrowing is to be [an ABR Borrowing] [a
Eurodollar Borrowing][; and]
 
[(iv)           [If the resulting Borrowing is a Eurodollar Borrowing] The
Interest Period applicable to the resulting Borrowing after giving effect to
such election is [                ]].
 
The undersigned certifies that he/she is the [                ] of the Borrower,
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower.  The undersigned further certifies, represents and warrants on
behalf of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.
 
VANGUARD NATURAL GAS, LLC




By:                                                                           
Name:                                                                           
Title:

Exhibit C -


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
 
The undersigned hereby certifies that he/she is the _______________ of VANGUARD
NATURAL GAS, LLC, a Kentucky limited liability company (the "Borrower"), and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower.  With reference to the Third Amended and Restated Credit Agreement
dated as of September 30, 2011 (together with all amendments, restatements,
supplements or other modifications thereto being the "Agreement") among the
Borrower, CITIBANK, N.A., as Administrative Agent, and the other agents and
lenders (the "Lenders") which are or become a party thereto, and such Lenders,
the undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified):
 
(a)           The representations and warranties of the Borrower contained in
Article VII of the Agreement and in the Loan Documents and otherwise made in
writing by or on behalf of the Borrower pursuant to the Agreement and the Loan
Documents were true and correct in all material respects when made, and are
repeated at and as of the time of delivery hereof and are true and correct in
all material respects at and as of the time of delivery hereof, except to the
extent such representations and warranties are expressly limited to an earlier
date or the Required Lenders have expressly consented in writing to the
contrary.
 
(b)           The Borrower has performed and complied with all agreements and
conditions contained in the Agreement and in the Loan Documents required to be
performed or complied with by it prior to or at the time of delivery hereof [or
specify default and describe].
 
(c)           Since _________________, 201__, no change has occurred, either in
any case or in the aggregate, in the condition, financial or otherwise, of the
Borrower or any Subsidiary which could reasonably be expected to have a Material
Adverse Effect [or specify event].
 
(d)           There exists no Default or Event of Default [or specify Default
and describe].
 
(e)           The aggregate amount of cash used to date by Parent to repurchase
treasury stock is $_________________.
 
(f)           Attached hereto are the detailed computations necessary to
determine whether the Borrower is in compliance with Section 9.01 and
Section 8.14 as of the end of the [fiscal quarter][fiscal year] ending
[                              ].
 
EXECUTED AND DELIVERED this _________ day of __________, 201__.
 
VANGUARD NATURAL GAS, LLC


By:                                                                           
Name:                                                                           
Title:

Exhibit B -


 
 

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________("Statement Date")
 
SCHEDULE 2
 
to the Compliance Certificate
 
($ in 000's)
 


I.           Section 9.01(a) – Consolidated Leverage Ratio.
 
A.Total Debt
 
1.Debt, less
$_______________
2.Non-cash obligations under ASC 815, less
($______________)
3.Accounts payable and other accrued liabilities not greater than 60 days past
due or which are being contested in good faith
 
 
 
($______________)
4.Total Debt
$_______________
B.EBITDA
 
1.consolidated net income, less
$______________
2.non-cash revenue or expense associated with Swap Agreements resulting from ASC
815, less
($______________)
 
3.income or plus loss from discontinued operations and extraordinary items, plus
($______________)
 
4.income taxes, plus
$______________
5.Interest Expense, plus
$______________
6.depreciation, plus
$______________
7.depletion, plus
$______________
8.amortization, plus
$______________
9.non-cash and extraordinary items
$______________
10.Total EBITDA
$______________
C.Ratio (Line I.A.4 ÷ Line I.B.10)
__________ to 1.0
Maximum Permitted:
4.00 to 1.00
   
II.Section 9.01(b) – Current Ratio.
 
A.Current Assets (including Borrowing Base availability)
$______________
B.Current Liabilities (excluding current maturities of Obligations owed to
Lenders)
 
 
$______________
C.Ratio (Line II.A ÷ Line II.B):
_________ to 1.0
Minimum Required:  1.0 to 1.0
 


Exhibit B -


 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
SECURITY INSTRUMENTS
 


 
[To be updated]
 
1.
Guaranty Agreement dated as of January 3, 2007 by Ariana Energy, LLC in favor of
the Administrative Agent and the Lenders.

 
2.
Guaranty Agreement dated as of January 3, 2007 by Trust Energy Company, LLC in
favor of the Administrative Agent and the Lenders.

 
3.
Guaranty Agreement dated as of January 3, 2007 by Nami Resources Company, L.L.C.
in favor of the Administrative Agent and the Lenders, as amended.

 
4.
Limited Liability Company Interests Security Agreement dated as of January 3,
2007, by Borrower in favor of the Administrative Agent and the Lenders, as
amended.

 
5.
Financing Statements in respect of item 4, by the Borrower - Kentucky Secretary
of State.

 
6.
Mortgage dated as of January 3, 2007 – Trust Energy Company, LLC – Kentucky – in
favor of the Administrative Agent for the benefit of the Lenders, as amended.

 
7.
Mortgage dated as of January 3, 2007 – Trust Energy Company, LLC – Campbell
County, Tennessee – in favor of Richard C. Raines, as Trustee for the benefit of
the Administrative Agent and the Lenders.

 
8.
Amended and Restated Mortgages dated as of January 3, 2007 – Nami Resources
Company L.L.C. (amending and restating 3/23/01 Mortgage to Bank of Texas) – in
favor of the Administrative Agent for the benefit of the Lenders.

 
9.
Amended and Restated Mortgages dated as of January 3, 2007 – Nami Resources
Company L.L.C. (amending and restating 3/23/01 Pipeline Mortgage to Bank of
Texas) – in favor of the Administrative Agent for the benefit of the Lenders.

 
10.
Amended and Restated Mortgage dated as of January 3, 2007 – Nami Resources
Company L.L.C. (amending and restating 7/18/01 Mortgage to Bank of Texas) – in
favor of the Administrative Agent for the benefit of the Lenders.

 
11.
Amended and Restated Mortgages dated as of January 3, 2007 – Ariana Energy, LLC
(amending and restating 3/16/06 Mortgage to Bank of Texas as Agent) – in favor
of Richard C. Raines, as Trustee for the benefit of the Administrative Agent and
the Lenders.

 
12.
Security Agreement dated as of April 13, 2007 by Trust Energy Company, LLC in
favor of the Administrative Agent for the benefit of the Lenders.

 

Exhibit E -


 
 

--------------------------------------------------------------------------------

 

13.
Guaranty Agreement dated as of February 14, 2008 by Vanguard Permian, LLC in
favor of the Administrative Agent and the Lenders.

 
14.
Mortgage dated as of February 14, 2008 – Vanguard Permian, LLC – Lea County, New
Mexico – in favor of the Administrative Agent for the benefit of the Lenders.

 
15.
Mortgage dated as of February 14, 2008 – Vanguard Permian, LLC – Crockett,
Gaines, Irion, Reagan, Schleicher, Tom Green, Upton and Yoakum Counties, Texas –
in favor of the Administrative Agent for the benefit of the Lenders.

 
16.
Financing Statements for Mortgages.

 
a.
Borrower - Kentucky Secretary of State

 
b.
Ariana Energy, LLC - Tennessee Secretary of State

 
c.
Trust Energy Company, LLC - Kentucky Secretary of State

 
d.
Nami Resources Company L.L.C. – Kentucky Secretary of State

 
e.
Vanguard Natural Gas, LLC – Kentucky Secretary of State

 
f.
Vanguard Permian, LLC – Delaware Secretary of State

 
17.
Guaranty Agreement dated as of May 26, 2009 by VNR Holdings, LLC in favor of the
Administrative Agent and the Lenders.

 

Exhibit E -


 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Third Amended and Restated Credit Agreement
identified below (as amended, the "Credit Agreement"), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the "Assigned Interest").  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
 
1.Assignor:______________________________

 
2.
Assignee:
______________________________

 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]

 
3.
Borrower:
Vanguard Natural Gas, LLC

 
 
4.
Administrative Agent:
Citibank, N.A., as the administrative agent under the Credit Agreement

 



--------------------------------------------------------------------------------

 
1 Select as applicable.

Exhibit F -


 
 

--------------------------------------------------------------------------------

 

 
5.
Credit Agreement:
The Third Amended and Restated Credit Agreement dated as of September 30, 2011
among Vanguard Natural Gas, LLC, the Lenders parties thereto, Citibank, N.A., as
Administrative Agent, and the other agents parties thereto

 
6.
Assigned Interest:

 
Commitment Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
 
$
$
%
 
$
$
%
 
$
$
%



 
Effective Date:  _____________ ___, 201___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR


[NAME OF ASSIGNOR]




By:                                                                
Name:                                                                           
Title:                                                                           




ASSIGNEE


[NAME OF ASSIGNEE]




By:                                                                
Name:                                                                           
Title:                                                                           





--------------------------------------------------------------------------------

 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

Exhibit F -


 
 

--------------------------------------------------------------------------------

 

[Consented to and]3 Accepted:
 


CITIBANK, N.A.,
as Administrative Agent




By:                                                                
Name:                                                                           
Title:                                                                           






[Consented to:]4


[NAME OF RELEVANT PARTY]




By:                                                                
Name:                                                                           
Title:                                                                           



--------------------------------------------------------------------------------

 
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
4 To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

Exhibit F -


 
 

--------------------------------------------------------------------------------

 

 ANNEX 1


 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any Collateral thereunder, (iii) the financial condition of the
Borrower, any of the Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of the Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate D to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 

Exhibit F -


 
 

--------------------------------------------------------------------------------

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
 
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 

Exhibit F -


 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-1


U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of September 30, 2011 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among VANGUARD NATURAL GAS, LLC, a
limited liability company duly formed and existing under the laws of the
Commonwealth of Kentucky (the "Borrower"); each of the Lenders from time to time
party hereto; and CITIBANK, N.A. (in its individual capacity, "Citibank"), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the "Administrative Agent").
 
Pursuant to the provisions of Section 5.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 


By:           _________________________________
Name: ___________________________
Title:  ____________________________


Date: ________ __, 201[  ]



Exhibit G- -




 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-2


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of September 30, 2011 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among VANGUARD NATURAL GAS, LLC, a
limited liability company duly formed and existing under the laws of the
Commonwealth of Kentucky (the "Borrower"); each of the Lenders from time to time
party hereto; and CITIBANK, N.A. (in its individual capacity, "Citibank"), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the "Administrative Agent").
 
Pursuant to the provisions of Section 5.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 


[NAME OF PARTICIPANT]



By:           _________________________________
Name: ___________________________
Title:  ____________________________


Date: ________ __, 201[  ]





Exhibit G-2 -




 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-3


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of September 30, 2011 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among VANGUARD NATURAL GAS, LLC, a
limited liability company duly formed and existing under the laws of the
Commonwealth of Kentucky (the "Borrower"); each of the Lenders from time to time
party hereto; and CITIBANK, N.A. (in its individual capacity, "Citibank"), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the "Administrative Agent").
 
Pursuant to the provisions of Section 5.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]



By:           _________________________________
Name: ___________________________
Title:  ____________________________


Date: ________ __, 201[  ]


 



Exhibit G-3 -




 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-4


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of September 30, 2011 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among VANGUARD NATURAL GAS, LLC, a
limited liability company duly formed and existing under the laws of the
Commonwealth of Kentucky (the "Borrower"); each of the Lenders from time to time
party hereto; and CITIBANK, N.A. (in its individual capacity, "Citibank"), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the "Administrative Agent").
 
Pursuant to the provisions of Section 5.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 


 


[NAME OF PARTICIPANT]



By:           _________________________________
Name: ___________________________
Title:  ____________________________


Date: ________ __, 201[  ]



Exhibit G-3 -




 
 

--------------------------------------------------------------------------------

 
SCHEDULE 7.05
 
LITIGATION
 


 


 

Schedule 7.05 -


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.06
 
ENVIRONMENTAL
 
[This schedule to be updated]
 
NONE
 

Schedule 7.06 -


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.12
 
INSURANCE
 
(The insurance certificate follows this page)
 

Schedule 7.12 -


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.14
 
SUBSIDIARIES AND PARTNERSHIPS
 


 

Schedule 7.14 -


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.18
 
GAS IMBALANCES
 
[This schedule to be updated]
 
NONE
 

Schedule 7.18 -


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.19
 
MARKETING CONTRACTS
 
[This schedule to be updated]
 
A.  Marketing Contracts other than those Relating to Lewis Energy Acquisition
 
1.
Transportation Agreement dated April 30, 1986, between Southern Gas Company,
Inc. and Delta Natural Gas Company, Inc., as amended by Amendment to
Transportation Agreement dated April 11, 1996, between Delta Natural Gas
Company, Inc. and Southern Gas Company of Delaware, Inc. re:  transportation of
natural gas from Whitley County, Kentucky to Clay County, Kentucky

 
2.
Letter dated August 19, 1999, from Southern Gas Co. of Delaware, Inc. to Nami
Resources Company L.L.C. re:  conveyance of leases and wells by Southern Gas Co.
of Delaware, Inc. to Nami Resources Company L.L.C.

 
3.
Agreement dated February 1, 2001, between Delta Natural Gas Company, Inc. and
Nami Resources Company L.L.C. re:  transportation of natural gas from southeast
Kentucky to Whitley County, Kentucky

 
4.
Agreement dated August 24, 2004 between Delta Natural Gas Company, Inc. and Nami
Resources Company L.L.C. re:  transportation of natural gas in Knox County,
Kentucky

 
5.
Agreement dated March 10, 2005, between Delta Natural Gas Company, Inc. and Nami
Resources Company L.L.C. re:  transportation of natural gas from Bell, Knox and
Harlan Counties, Kentucky

 
6.
Agreement dated January 5, 2007 between Vinland Energy Gathering, LLC and
Vanguard Natural Gas, LLC re:  gathering and compression of natural gas in
Kentucky

 
7.
Agreement dated January 5, 2007 between Vinland Energy Gathering, LLC and Ariana
Energy, LLC re:  gathering and compression of natural gas in Tennessee

 
8.
Gas Purchase Contract dated October 1, 1999 between DCP Midstream, LP and
Vanguard Permian, LLC relating to the Hobbs and Lovington Fields

 
9.
Gas Purchase Contract dated August 1, 1989 between DCP Midstream, LP and
Vanguard Permian, LLC relating to the Lovington Field

 
10.
Gas Purchase Contract Amendment dated December 1, 2000 between DCP Midstream, LP
and Vanguard Permian, LLC relating to the Robertson Field

 
11.
Gas Purchase Contract dated July 1, 2003 between Targa Texas Field Services and
Vanguard Permian, LLC relating to the Hondo Field

 
12.
Gas Purchase Contract dated August 20, 1996 between Markwest Pinnacle L.P. and
Vanguard Permian, LLC relating to the West Field

 

Schedule 7.19 -


 
 

--------------------------------------------------------------------------------

 

13.
Gas Purchase Contract dated September 8, 2003 between DCP Midstream, LP and
Vanguard Permian, LLC relating to the Lovington Field

 
14.
Gas Purchase Contract dated February 12, 2004 between Belvan Corporation and
Vanguard Permian, LLC relating to the Wyatt Field

 
15.
Gas Purchase Contract dated June 1, 2005 between Davis Gas Processing, Inc. and
Vanguard Permian, LLC relating to the H J Strawn Field

 


 
B.  Marketing Contracts Related to Lewis Energy Acquisition
 
1.
Gas Gathering Agreement dated July 1, 2006 between Enterprise Hydrocarbons, L.P.
and Lewis Petro Properties, Inc.

 
2.
Gas Purchase Agreement dated August 1, 2005, between Houston Pipe Line Company,
L.P. and Lewis Petro Properties, Inc., as amended by that certain First
Amendment to Gas Purchase Agreement effective August 1, 2005, and as amended by
that certain Second Amendment to Gas Purchase Agreement effective August 1,
2005.

 

Schedule 7.19 -


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.20
 
CURRENT SWAP AGREEMENTS
 


 
[This schedule to be updated]
 

Schedule 7.19 -


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.03
EXISTING LIENS


[This schedule to be updated]


Liens Granted by Vanguard Natural Gas, LLC
 
None
 


 
Liens Granted by Trust Energy Company, LLC
 
None
 


 
Liens Granted by Ariana Energy, LLC
 
None
 


 
Liens Granted by VNR Holdings, LLC
 
None
 


 

Schedule 9.03 -


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.05
 
INVESTMENTS
 


 
[This schedule to be updated]
 
NONE, except for the ownership by the Borrower of 100% of the Equity Interests
of each of Ariana Energy, LLC, Trust Energy Company, LLC, Vanguard Permian, LLC
and VNR Holdings, LLC, and 17,050 units of Vanguard Resources, LLC stock for
purposes of new director and employee compensation, and any described in the
Financial Statements.
 



Schedule 9.05 -


 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 